Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

dated as of

 

May 18, 2005

 

among

 

STERLING FINANCIAL CORPORATION

 

as Borrower,

 

and

 

BANK OF SCOTLAND,

 

as Lender, Administrative Agent and Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

Definitions

 

 

 

 

Section 1.01

Definitions

 

(a)

Terms Generally

 

(b)

Accounting Terms

 

(c)

Other Terms

 

 

 

 

ARTICLE II

 

 

 

 

Commitments

 

 

 

 

Section 2.01

Loan and Borrowing Procedure

 

Section 2.02

Termination and Reduction of Commitments

 

Section 2.03

Repayment

 

Section 2.04

Prepayment

 

 

 

 

ARTICLE III

 

 

 

 

Interest and Fees

 

 

 

 

Section 3.01

Interest on Loan

 

Section 3.02

Reserves

 

Section 3.03

Day Counts

 

Section 3.04

Maximum Interest Rate

 

Section 3.05

Fees

 

(a)

The Commitment Fee

 

(b)

The Facility Fee

 

 

 

 

ARTICLE IV

 

 

 

 

Disbursement and Payment

 

 

 

 

Section 4.01

Method and Time of Payments

 

Section 4.02

Compensation for Losses

 

Section 4.03

Withholding and Additional Costs

 

(a)

Withholding

 

(b)

Additional Costs

 

(c)

Lending Office Designations

 

(d)

Certificate, Etc.

 

Section 4.04

Expenses; Indemnity

 

Section 4.05

Survival

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

 

Representations and Warranties

 

 

 

 

Section 5.01

Representations and Warranties

 

(a)

Corporate Organization and Power

 

(b)

Subsidiaries

 

(c)

Corporate Authority

 

(d)

Authorizations

 

(e)

Binding Obligation

 

(f)

Litigation; Labor Controversies

 

(g)

Financial Condition

 

(h)

Taxes

 

(i)

Margin Regulations; Margin Stock

 

(j)

Compliance with ERISA

 

(k)

Not an Investment Company

 

(l)

Properties

 

(m)

Compliance with Laws and Charter Documents

 

(n)

Environmental Protection

 

(o)

Insurance

 

(p)

No Burdensome Restrictions; Adverse Contracts

 

(q)

Senior Debt and Security Documents

 

(r)

Solvency

 

(s)

Banking Regulatory Matters

 

(t)

Anti-Money Laundering and Customer Identification Programs

 

(u)

Full Disclosure

 

Section 5.02

Survival

 

 

 

 

ARTICLE VI

 

 

 

 

Conditions Precedent

 

 

 

 

Section 6.01

Conditions to the Availability of the Commitments

 

(a)

Credit Documents

 

(b)

Security Documents

 

(c)

Evidence of Corporate Action

 

(d)

Opinions of Counsel

 

(e)

Representations and Warranties

 

(f)

Customer Identification Program

 

(g)

Existing Credit Agreement and Security Documents

 

(h) [a05-9755_1ex10d1.htm#hCapitalRequirements_121930]

Capital Requirements [a05-9755_1ex10d1.htm#hCapitalRequirements_121930]

 

(i) [a05-9755_1ex10d1.htm#iFees_122012]

Fees [a05-9755_1ex10d1.htm#iFees_122012]

 

Section 6.02 [a05-9755_1ex10d1.htm#Section6_02ConditionsToAllLoans_122023]

Conditions to All Loans
[a05-9755_1ex10d1.htm#Section6_02ConditionsToAllLoans_122023]

 

(a) [a05-9755_1ex10d1.htm#aBorrowingRequest_122027]

Borrowing Request [a05-9755_1ex10d1.htm#aBorrowingRequest_122027]

 

(b) [a05-9755_1ex10d1.htm#bNoDefault_122039]

No Default [a05-9755_1ex10d1.htm#bNoDefault_122039]

 

(c) [a05-9755_1ex10d1.htm#cRepresentationsAndWarranties_122053]

Representations and Warranties
[a05-9755_1ex10d1.htm#cRepresentationsAndWarranties_122053]

 

Section 6.03 [a05-9755_1ex10d1.htm#Section6_03SatisfactionOfConditio_122112]

Satisfaction of Conditions Precedent
[a05-9755_1ex10d1.htm#Section6_03SatisfactionOfConditio_122112]

 

 

--------------------------------------------------------------------------------


 

ARTICLE VII [a05-9755_1ex10d1.htm#ArticleVii_122121]

 

 

 

Covenants [a05-9755_1ex10d1.htm#Covenants_122122]

 

 

 

 

Section 7.01 [a05-9755_1ex10d1.htm#Section7_01SectionAffirmativeCove_122128]

Section Affirmative Covenants
[a05-9755_1ex10d1.htm#Section7_01SectionAffirmativeCove_122128]

 

(a) [a05-9755_1ex10d1.htm#aFinancialStatementsComplianceCer_122134]

Financial Statements; Compliance Certificates; Regulatory Reports
[a05-9755_1ex10d1.htm#aFinancialStatementsComplianceCer_122134]

 

(b) [a05-9755_1ex10d1.htm#bCorporateExistence__122517]

Corporate Existence [a05-9755_1ex10d1.htm#bCorporateExistence__122517]

 

(c) [a05-9755_1ex10d1.htm#cConductOfBusiness_122520]

Conduct of Business [a05-9755_1ex10d1.htm#cConductOfBusiness_122520]

 

(d) [a05-9755_1ex10d1.htm#dAuthorizations_122523]

Authorizations [a05-9755_1ex10d1.htm#dAuthorizations_122523]

 

(e) [a05-9755_1ex10d1.htm#eTaxes_122525]

Taxes [a05-9755_1ex10d1.htm#eTaxes_122525]

 

(f) [a05-9755_1ex10d1.htm#fInsurance_122527]

Insurance [a05-9755_1ex10d1.htm#fInsurance_122527]

 

(g) [a05-9755_1ex10d1.htm#gInspection_122530]

Inspection [a05-9755_1ex10d1.htm#gInspection_122530]

 

(h) [a05-9755_1ex10d1.htm#hMaintenanceOfRecords_122533]

Maintenance of Records [a05-9755_1ex10d1.htm#hMaintenanceOfRecords_122533]

 

(i) [a05-9755_1ex10d1.htm#iMaintenanceOfProperty_122535]

Maintenance of Property [a05-9755_1ex10d1.htm#iMaintenanceOfProperty_122535]

 

(j) [a05-9755_1ex10d1.htm#jErisa_122538]

ERISA [a05-9755_1ex10d1.htm#jErisa_122538]

 

(k) [a05-9755_1ex10d1.htm#kNoticeOfDefaultsAndAdverseDevelo_122542]

Notice of Defaults and Adverse Developments
[a05-9755_1ex10d1.htm#kNoticeOfDefaultsAndAdverseDevelo_122542]

 

(l) [a05-9755_1ex10d1.htm#lNoticeOfRatingChanges_122547]

Notice of Rating Changes [a05-9755_1ex10d1.htm#lNoticeOfRatingChanges_122547]

 

(m) [a05-9755_1ex10d1.htm#mUseOfProceeds_122550]

Use of Proceeds [a05-9755_1ex10d1.htm#mUseOfProceeds_122550]

 

(n) [a05-9755_1ex10d1.htm#nComplianceWithLawsAndEnvironment_122552]

Compliance with Laws and Environmental Matters
[a05-9755_1ex10d1.htm#nComplianceWithLawsAndEnvironment_122552]

 

(o) [a05-9755_1ex10d1.htm#oDividendsByBankSubsidiary_122555]

Dividends by Bank Subsidiary
[a05-9755_1ex10d1.htm#oDividendsByBankSubsidiary_122555]

 

(p) [a05-9755_1ex10d1.htm#pFurtherAssurances_122558]

Further Assurances [a05-9755_1ex10d1.htm#pFurtherAssurances_122558]

 

(q) [a05-9755_1ex10d1.htm#qRegulatoryMatters_122603]

Regulatory Matters [a05-9755_1ex10d1.htm#qRegulatoryMatters_122603]

 

(r) [a05-9755_1ex10d1.htm#rAntimoneyLaunderingAndCustomerId_122606]

Anti-Money Laundering and Customer Identification Programs
[a05-9755_1ex10d1.htm#rAntimoneyLaunderingAndCustomerId_122606]

 

(s) [a05-9755_1ex10d1.htm#sAdditionalSubsidiary__122608]

Additional Subsidiary [a05-9755_1ex10d1.htm#sAdditionalSubsidiary__122608]

 

Section 7.02 [a05-9755_1ex10d1.htm#Section7_02NegativeCovenants_122610]

Negative Covenants [a05-9755_1ex10d1.htm#Section7_02NegativeCovenants_122610]

 

(a) [a05-9755_1ex10d1.htm#aMergersConsolidationsAndSalesOfA_122714]

Mergers, Consolidations and Sales of Assets
[a05-9755_1ex10d1.htm#aMergersConsolidationsAndSalesOfA_122714]

 

(b) [a05-9755_1ex10d1.htm#bLiens_122906]

Liens [a05-9755_1ex10d1.htm#bLiens_122906]

 

(c) [a05-9755_1ex10d1.htm#cIndebtedness_122911]

Indebtedness [a05-9755_1ex10d1.htm#cIndebtedness_122911]

 

(d) [a05-9755_1ex10d1.htm#dInvestmentsAcquisitionsLoansAdva_122916]

Investments, Acquisitions, Loans, Advances and Guaranties
[a05-9755_1ex10d1.htm#dInvestmentsAcquisitionsLoansAdva_122916]

 

(e) [a05-9755_1ex10d1.htm#eDividendsAndPurchaseOfStockAndOt_123122]

Dividends and Purchase of Stock and Other Restricted Payments
[a05-9755_1ex10d1.htm#eDividendsAndPurchaseOfStockAndOt_123122]

 

(f) [a05-9755_1ex10d1.htm#fIssuanceOfCapitalStock_123125]

Issuance of Capital Stock [a05-9755_1ex10d1.htm#fIssuanceOfCapitalStock_123125]

 

(g) [a05-9755_1ex10d1.htm#gNoPaymentsInRespectOfAnyIndebted_123131]

No Payments in Respect of Any Indebtedness
[a05-9755_1ex10d1.htm#gNoPaymentsInRespectOfAnyIndebted_123131]

 

(h) [a05-9755_1ex10d1.htm#hBusinessAndActivitiesOfBorrowerA_123134]

Business and Activities of Borrower and Subsidiaries
[a05-9755_1ex10d1.htm#hBusinessAndActivitiesOfBorrowerA_123134]

 

(i) [a05-9755_1ex10d1.htm#iRestrictedAgreements__123139]

Restricted Agreements [a05-9755_1ex10d1.htm#iRestrictedAgreements__123139]

 

(j) [a05-9755_1ex10d1.htm#jTransfers_123146]

Transfers [a05-9755_1ex10d1.htm#jTransfers_123146]

 

Section 7.03 [a05-9755_1ex10d1.htm#Section7_03FinancialCovenants_123233]

Financial Covenants [a05-9755_1ex10d1.htm#Section7_03FinancialCovenants_123233]

 

(a) [a05-9755_1ex10d1.htm#aReturnOnAverageAssets_123235]

Return on Average Assets [a05-9755_1ex10d1.htm#aReturnOnAverageAssets_123235]

 

(b) [a05-9755_1ex10d1.htm#bNonPerformingAssetsTotalLoanAsse_123237]

Non Performing Assets / Total Loan Assets + OREO
[a05-9755_1ex10d1.htm#bNonPerformingAssetsTotalLoanAsse_123237]

 

(c) [a05-9755_1ex10d1.htm#cAlllnplRatio_123240]

ALLL/NPL Ratio [a05-9755_1ex10d1.htm#cAlllnplRatio_123240]

 

(d) [a05-9755_1ex10d1.htm#dRegulatoryCapitalRequirements_123242]

Regulatory Capital Requirements
[a05-9755_1ex10d1.htm#dRegulatoryCapitalRequirements_123242]

 

 

 

 

ARTICLE VIII [a05-9755_1ex10d1.htm#ArticleViii_123219]

 

 

 

Events of Default [a05-9755_1ex10d1.htm#EventsOfDefault_123218]

 

 

 

 

Section 8.01 [a05-9755_1ex10d1.htm#Section8_01EventsOfDefault_123303]

Events of Default [a05-9755_1ex10d1.htm#Section8_01EventsOfDefault_123303]

 

 

--------------------------------------------------------------------------------


 

ARTICLE IX [a05-9755_1ex10d1.htm#ArticleIx_123412]

 

 

 

 

The Administrative Agent and Collateral Agent
[a05-9755_1ex10d1.htm#TheAdministrativeAgentAndCollater_123414]

 

 

The Agency

 

Section 9.01 [a05-9755_1ex10d1.htm#Section9_01TheAgency_123419]

The Agency [a05-9755_1ex10d1.htm#Section9_01TheAgency_123419]

 

Section 9.02 [a05-9755_1ex10d1.htm#Section9_02TheAgentsDuties_123440]

The Agent’s Duties [a05-9755_1ex10d1.htm#Section9_02TheAgentsDuties_123440]

 

Section 9.03 [a05-9755_1ex10d1.htm#Section9_03LimitationOfLiabilitie_123443]

Limitation of Liabilities
[a05-9755_1ex10d1.htm#Section9_03LimitationOfLiabilitie_123443]

 

Section 9.04 [a05-9755_1ex10d1.htm#Section9_04TheAdministrativeAgent_123446]

The Administrative Agent and the Collateral Agent as the Lender
[a05-9755_1ex10d1.htm#Section9_04TheAdministrativeAgent_123446]

 

Section 9.05 [a05-9755_1ex10d1.htm#Section9_05LenderCreditDecision__123448]

Lender Credit Decision
[a05-9755_1ex10d1.htm#Section9_05LenderCreditDecision__123448]

 

Section 9.06 [a05-9755_1ex10d1.htm#Section9_06Indemnification_123451]

Indemnification [a05-9755_1ex10d1.htm#Section9_06Indemnification_123451]

 

 

 

 

ARTICLE X [a05-9755_1ex10d1.htm#ArticleX_123538]

 

 

 

 

Evidence of Loans; Transfers
[a05-9755_1ex10d1.htm#EvidenceOfLoansTransfers_123539]

 

 

 

 

Section 10.01 [a05-9755_1ex10d1.htm#Section10_01EvidenceOfLoans_123547]

Evidence of Loans [a05-9755_1ex10d1.htm#Section10_01EvidenceOfLoans_123547]

 

Section 10.02 [a05-9755_1ex10d1.htm#Section10_02Participations_123600]

Participations [a05-9755_1ex10d1.htm#Section10_02Participations_123600]

 

Section 10.03 [a05-9755_1ex10d1.htm#Section10_03Assignments__123603]

Assignments [a05-9755_1ex10d1.htm#Section10_03Assignments__123603]

 

Section 10.04 [a05-9755_1ex10d1.htm#Section10_04CertainPledges_123654]

Certain Pledges [a05-9755_1ex10d1.htm#Section10_04CertainPledges_123654]

 

 

 

 

ARTICLE XI [a05-9755_1ex10d1.htm#ArticleXi_123703]

 

 

 

 

Miscellaneous [a05-9755_1ex10d1.htm#Miscellaneous_123705]

 

 

 

 

Section 11.01 [a05-9755_1ex10d1.htm#Section11_01ApplicableLaw_123713]

Applicable Law [a05-9755_1ex10d1.htm#Section11_01ApplicableLaw_123713]

 

Section 11.02 [a05-9755_1ex10d1.htm#Section11_02WaiverOfJury_123716]

Waiver of Jury [a05-9755_1ex10d1.htm#Section11_02WaiverOfJury_123716]

 

Section 11.03 [a05-9755_1ex10d1.htm#Section11_03JurisdictionAndVenueS_123723]

Jurisdiction and Venue; Service of Process
[a05-9755_1ex10d1.htm#Section11_03JurisdictionAndVenueS_123723]

 

Section 11.04 [a05-9755_1ex10d1.htm#Section11_04Setoff_123753]

Set-off [a05-9755_1ex10d1.htm#Section11_04Setoff_123753]

 

Section 11.05 [a05-9755_1ex10d1.htm#Section11_05AmendmentsAndWaivers_123757]

Amendments and Waivers
[a05-9755_1ex10d1.htm#Section11_05AmendmentsAndWaivers_123757]

 

Section 11.06 [a05-9755_1ex10d1.htm#Section11_06CumulativeRightsNoWai_123808]

Cumulative Rights; No Waiver
[a05-9755_1ex10d1.htm#Section11_06CumulativeRightsNoWai_123808]

 

Section 11.07 [a05-9755_1ex10d1.htm#Section11_07Notices__123811]

Notices [a05-9755_1ex10d1.htm#Section11_07Notices__123811]

 

Section 11.08 [a05-9755_1ex10d1.htm#Section11_08CertainAcknowledgment_124020]

Certain Acknowledgments
[a05-9755_1ex10d1.htm#Section11_08CertainAcknowledgment_124020]

 

Section 11.09 [a05-9755_1ex10d1.htm#Section11_09Separability__124025]

Separability [a05-9755_1ex10d1.htm#Section11_09Separability__124025]

 

Section 11.10 [a05-9755_1ex10d1.htm#Section11_10PartiesInInterest_124028]

Parties in Interest [a05-9755_1ex10d1.htm#Section11_10PartiesInInterest_124028]

 

Section 11.11 [a05-9755_1ex10d1.htm#Section11_11ExecutionInCounterpar_124034]

Execution in Counterparts
[a05-9755_1ex10d1.htm#Section11_11ExecutionInCounterpar_124034]

 

Section 11.12 [a05-9755_1ex10d1.htm#Section11_12Confidentiality_124037]

Confidentiality [a05-9755_1ex10d1.htm#Section11_12Confidentiality_124037]

 

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

Schedule I

–

Applicable Lending Office

 

 

 

 

 

 

 

Schedule 5.01(b)

–

Subsidiaries of the Borrower

 

 

 

 

 

 

 

Schedule 5.01(f)

–

Litigation; Labor Controversies

 

 

 

 

 

 

 

Schedule 5.01(g)(i)

–

Financial Statements

 

 

 

 

 

 

 

Schedule 5.01(g)(ii)

–

Financial Condition

 

 

 

 

 

 

 

Schedule 5.01(n)

–

Environmental Protection

 

 

 

 

 

 

 

Schedule 7.02(b)

–

Liens

 

 

 

 

 

 

 

Schedule 7.02(c)

–

Indebtedness

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

–

Form of Borrowing Request

 

 

 

 

 

Exhibit B

–

Form of Note

 

 

 

 

 

Exhibit C-1

–

Form of Opinion of Counsel for the Borrower

 

 

 

 

 

Exhibit C-2

–

Form of Opinion of Counsel for the Administrative Agent

 

 

 

 

 

Exhibit D

–

Form of Compliance Certificate

 

 

 

 

 

Exhibit E

–

Form of Customer Identification Program Documentation

 

 

 

 

 

Exhibit F

–

Form of Assignment and Acceptance

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of May 18, 2005 (the “Agreement”) among STERLING
FINANCIAL CORPORATION, a Washington corporation (the “Borrower”), BANK OF
SCOTLAND, as the lender (the “Lender”) and BANK OF SCOTLAND, as administrative
agent for the Lender (the Bank of Scotland acting in such capacity or any
successor administrative agent appointed pursuant to the terms of this
Agreement, the “Administrative Agent”), and as Collateral Agent (as hereinafter
defined).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested the Lender to commit to lend to the Borrower
up to $40,000,000 on a term basis for general corporate purposes and for
refinancing certain of the Borrower’s existing debt; and

 

WHEREAS, the Lender is willing to make such a Loan as secured Senior Debt (as
defined herein) on the terms and conditions provided herein;

 

NOW, THEREFORE, the parties agree as follows:

 


ARTICLE I

 


DEFINITIONS


SECTION 1.01           DEFINITIONS.


 


(A)           TERMS GENERALLY.  THE DEFINITIONS ASCRIBED TO TERMS IN THIS
AGREEMENT APPLY EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS. 
WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL BE DEEMED TO INCLUDE THE
CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”.  THE PHRASE “INDIVIDUALLY OR IN THE AGGREGATE” SHALL BE DEEMED
GENERAL IN SCOPE AND NOT TO REFER TO ANY SPECIFIC SECTION OR CLAUSE OF THIS
AGREEMENT.  ALL REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES
SHALL BE DEEMED REFERENCES TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND
SCHEDULES TO, THIS AGREEMENT UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE.  THE
TABLE OF CONTENTS, HEADINGS AND CAPTIONS HEREIN SHALL NOT BE GIVEN EFFECT IN
INTERPRETING OR CONSTRUING THE PROVISIONS OF THIS AGREEMENT.  ALL REFERENCES
HEREIN TO “DOLLARS” OR “$” SHALL BE DEEMED REFERENCES TO THE LAWFUL MONEY OF THE
UNITED STATES OF AMERICA.  ALL REFERENCES TO LAWS OR REGULATIONS REFER TO SUCH
LAWS OR REGULATIONS, AND INTERPRETATIONS THEREOF, AS NOW IN EFFECT OR AS
AMENDED, MODIFIED OR SUPERCEDED FROM TIME TO TIME.  ALL REFERENCES TO A SPECIFIC
GOVERNMENTAL AUTHORITY SHALL BE DEEMED TO INCLUDE A REFERENCE TO ANY SUCCESSOR
TO SUCH AUTHORITY.

 


(B)           ACCOUNTING TERMS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
THE TERM “CONSOLIDATED” AND ALL OTHER TERMS OF AN ACCOUNTING NATURE SHALL BE
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO
TIME; PROVIDED, HOWEVER, THAT, FOR PURPOSES OF DETERMINING COMPLIANCE WITH ANY
COVENANT SET FORTH IN ARTICLE VII, SUCH TERMS SHALL BE CONSTRUED IN ACCORDANCE
WITH GAAP AS IN EFFECT ON THE DATE OF THIS AGREEMENT, APPLIED ON A BASIS
CONSISTENT WITH THE CONSTRUCTION THEREOF APPLIED IN PREPARING THE BORROWER’S
AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.01(H).  IF THERE SHALL
OCCUR A CHANGE IN GAAP WHICH BUT FOR THE FOREGOING PROVISO WOULD AFFECT THE
COMPUTATION USED TO DETERMINE COMPLIANCE WITH ANY COVENANT SET FORTH IN ARTICLE
VII, THE BORROWER AND THE LENDER AGREE TO NEGOTIATE IN GOOD FAITH IN AN EFFORT
TO AGREE UPON AN AMENDMENT TO THIS AGREEMENT THAT WILL PERMIT COMPLIANCE WITH
SUCH COVENANT TO BE DETERMINED BY REFERENCE TO GAAP AS CHANGED WHILE AFFORDING
THE LENDER THE PROTECTION ORIGINALLY INTENDED BY SUCH COVENANT (IT BEING
UNDERSTOOD, HOWEVER, THAT SUCH COVENANT SHALL

 

--------------------------------------------------------------------------------


 


REMAIN IN EFFECT IN ACCORDANCE WITH ITS EXISTING TERMS UNLESS AND UNTIL SUCH
AMENDMENT SHALL BECOME EFFECTIVE).


 


(C)           OTHER TERMS.  THE FOLLOWING TERMS ARE USED HEREIN WITH THE
MEANINGS ASSIGNED BELOW:

 

“Administrative Agent” shall have the meaning assigned to it in the preamble.

 

“Administrative Questionnaire” means an administrative details reply form
delivered by the Lender to the Administrative Agent, in substantially the form
provided by the Administrative Agent or the form attached to an Assignment and
Acceptance.

 

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with, such Person.

 

“Agreement” means this Credit Agreement, as it may be amended, modified or
supplemented from time to time in accordance with Section 11.05.

 

“ALLL” means, for any Banking Business Subsidiary, the allowance for loan and
lease losses, as reported by the Borrower in its most recent filings with the
SEC containing financials prepared in accordance with GAAP.

 

“ALLL/NPL Ratio” means, for any Banking Business Subsidiary, the ratio obtained
by dividing (i) the sum of (a) the ALLL of such Banking Business Subsidiary
minus (b) specific loan loss reserves, by (ii) the sum of (w) accruing loans
past due 90 days plus (x) restructured loans plus (y) nonaccrual loans minus (z)
specific loan loss reserves.

 

“Applicable Lending Office” means the applicable office of the Lender for making
the Loan or any portion thereof under the Facility, as specified in Schedule I,
or in an Administrative Questionnaire delivered to the Administrative Agent as
the office from which the Lender loans under the Facility.

 

“Applicable Margin” means the applicable margin of 1.50% per annum; provided,
however, that in the event the Borrower obtains an investment grade rating from
S&P or Moody’s, then the Applicable Margin shall be reduced to 1.25% per annum
for so long as the Borrower maintains such rating; provided, further, that (i)
upon the occurrence and during the occurrence of any Default, the Applicable
Margin shall be 3.00%, and (ii) upon the occurrence and during the continuance
of any Event of Default referred to in Section 8.01(a), Section 8.01(b) or any
other Event of Default involving a payment default, the Applicable Margin shall
be 3.00%.

 

“Assignee” has the meaning assigned in Section 10.03.

 

“Assignment and Acceptance” has the meaning assigned in Section 10.03.

 

“Available Commitment” means, on any day, an amount equal to (i) the Total
Commitment, minus (ii) any principal amount of the Loan previously borrowed
under the Facility, whether or not such amount has been repaid.

 

2

--------------------------------------------------------------------------------


 

“Average Available Commitment” means, for a given period, an amount equal to the
sum of the Available Commitment for each day of the period, divided by the
number of days in the period.

 

“Bank Holding Company” means a bank holding company, as defined by the Bank
Holding Company Act of 1956 (12 U.S.C. § 1841 et seq.), as amended, including,
without limitation, its provisions for determining what constitutes control.

 

“Bank Subsidiary” means Sterling Savings Bank.

 

“Banking Business Subsidiary” means any Subsidiary that is a commercial bank,
banking corporation, savings and loan association, savings bank or trust
company, including Bank Subsidiary.

 

“Banking Regulator” means the Federal Reserve Board, the OTS, the Comptroller of
the Currency, the Federal Deposit Insurance Corporation, and all other relevant
bank regulatory authorities, including relevant state bank regulatory
authorities.

 

“Banking Regulatory Reports” means Consolidated Reports of Condition and Income,
or such successor reports, prepared in accordance with rules prescribed by the
Federal Financial Institutions Examination Council (or any successor thereto),
and any similar reports or regulatory filings.

 

“Borrower” shall have the meaning assigned in the preamble.

 

“Borrowing” means the advancing of a Tranche to the Borrower by the Lender under
the Facility pursuant to this Agreement.

 

“Borrowing Date” means, with respect to any Borrowing, the Business Day set
forth in the relevant Borrowing Request as the date upon which the Borrower
desires for the Lender to advance the Tranche requested pursuant to the
Borrowing Request.

 

“Borrowing Request” means a request by the Borrower for a Borrowing, which shall
specify (i) the requested Borrowing Date, (ii) the aggregate amount of the
requested Tranche, and (iii) if applicable, the initial Interest Period
therefor.

 

“Business Day” means any day that is (i) not a Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to close and (ii) a day on which commercial banks are open for domestic and
international business (including dealings in dollar deposits) in London and The
City of New York.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities, and including that portion of
Capital Lease Obligations that is capitalized on the balance sheet of the
Borrower) by the Borrower during such period that are included in the property,
plant or equipment reflected in the unconsolidated balance sheet of the
Borrower.

 

“Capital Lease Obligations” means, with respect to any Person, the obligation of
such Person to pay rent or other amounts under any lease with respect to any
property (whether real, personal or mixed) acquired or leased by such Person
that is required to be accounted for as a liability on a consolidated balance
sheet of such Person (or, for the

 

3

--------------------------------------------------------------------------------


 

purposes of the definition of Capital Expenditures, the unconsolidated balance
sheet of the Borrower).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Pledge Agreement” means the Collateral Pledge Agreement, dated as of
the date hereof, among the Borrower, Bank of Scotland as Collateral Agent, and
such other Persons as may become parties to the Collateral Pledge Agreement in
accordance with that agreement and this Agreement.

 

“Collateral Agent” means Bank of Scotland, or its successor, acting in its
capacity as collateral agent for the Lender under the Collateral Pledge
Agreement.

 

“Commitment Fee” has the meaning assigned in Section 3.05(a).

 

“Commitment Termination Date” means the earlier to occur of (i) one year after
the Effective Date and (ii) the date, if any, on which the commitment of the
Lender to advance amounts of the Loan under the Facility is otherwise terminated
pursuant to this Agreement.

 

“Cost of Funds” means the rate per annum determined by the Lender to be the rate
at which U.S. dollar deposits are offered to the Lender by leading banks in the
interbank or other deposit market which the Lender has determined is appropriate
for alternative funding of the Loan.  The Lender’s determination of the Cost of
Funds shall be binding on the Borrower in the absence of manifest error.

 

“Credit Documents” means this Agreement, any Note, if and when issued in
accordance with Section 10.01(d), and the Collateral Pledge Agreement.

 

“Default” means any event or circumstance which, with the giving of notice or
the passage of time, or both, would be an Event of Default.

 

“Effective Date” shall mean the day during which the Effective Time occurs.

 

“Effective Time” has the meaning assigned in Section 6.01.

 

“Environmental Claim” means any claim, assertion, demand, notice of violation,
suit, administrative or judicial proceeding, regulatory action, investigation,
information request or order involving any Hazardous Substance, Environmental
Law, noise or odor pollution or any injury or threat of injury to human health,
property or the environment.

 

“Environmental Law” means any federal, state, local or foreign law, regulation,
order, decree, opinion or agency requirement relating to (i) the handling, use,
presence, disposal or release of any Hazardous Substance or (ii) the protection,
preservation or restoration of the environment, natural resources or human
health or safety.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common

 

4

--------------------------------------------------------------------------------


 

control which, together with the Borrower, are treated as a single employer
under Section 414 of the Code or are considered to be one employer under Section
4001 of ERISA.

 

“Eurodollar Interest” means interest at a rate determined by reference to LIBOR.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage prescribed by
the Federal Reserve Board for determining the maximum reserve requirement
(including any marginal, supplemental or emergency reserve requirements) on such
day for a member bank of the Federal Reserve System in The City of New York with
deposits exceeding one billion dollars in respect of “eurocurrency liabilities”
(as defined in Regulation D of the Federal Reserve Board).

 

“Event of Default” has the meaning assigned in Section 8.01.

 

“Excluded Taxes” means all present and future taxes, levies, imposts, duties,
deductions, withholdings, fees, liabilities and similar charges imposed on or
measured by the overall net income of the Lender (or any office, branch or
subsidiary of the Lender) or any franchise taxes, taxes on doing business or
taxes measured by capital or net worth imposed on the Lender (or any office,
branch or subsidiary of the Lender), in each case imposed by the United States
of America or any political subdivision or taxing authority thereof or therein,
all present and future taxes, levies, imposts, duties, deductions, withholdings,
fees, liabilities and similar charges imposed on or measured by the overall net
income of the Lender (or any office, branch or subsidiary of the Lender), or any
franchise taxes, taxes imposed on doing business or taxes measured by capital or
net worth imposed on the Lender (or any office, branch or subsidiary of the
Lender), in each case imposed by any foreign country or subdivision thereof in
which the Lender’s principal office or Applicable Lending Office is located, all
present and future taxes, levies, imposts, duties, deductions, withholdings,
fees, liabilities and similar charges imposed on the Lender as business and
occupation tax by the state of Washington or any political subdivision or taxing
authority thereof or therein, and all present and future taxes, levies, imposts,
duties, deductions, withholdings, fees, liabilities and similar charges imposed
on the Lender as use tax by the state of Washington or any political subdivision
or taxing authority thereof or therein.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of
September 17, 2001, by and between the Borrower, as borrower, and U.S. Bank
National Association d/b/a Firstar Bank.

 

“Facility” has the meaning assigned in Section 2.01(a).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Financial Covenants” means, collectively, the covenants of the Borrower
contained in Section 7.03.

 

“Fiscal Quarter” means a calendar quarter ending on the last day of March, June,
September or December.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.

 

5

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles, as set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entities as may be approved by a significant segment of the accounting
profession of the United States of America.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranty” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment of such Indebtedness, (ii) to
purchase property, securities or services for the purpose of assuring the holder
of such Indebtedness of the payment of such Indebtedness or (iii) to maintain
working capital, equity capital or the financial condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness. 
The terms “Guaranteed”, “Guaranteeing” and “Guarantor” shall have corresponding
meanings.

 

“Hazardous Substance” means any substance, in any concentration or mixture, that
is (i) listed, classified or regulated pursuant to any Environmental Law, (ii) a
petroleum product or by-product, asbestos containing material, polychlorinated
biphenyls, radioactive material or radon or (iii) any waste or other substance
recognized as presenting an imminent and substantial danger to the public health
or welfare or to the environment upon its discharge, escape or release into or
upon land, the atmosphere or any watercourse or body of water including
groundwater, provided such substance is not present in the environment solely as
a result of natural conditions.

 

“Indebtedness” means, with respect to any Person, (i) all obligations of such
Person for borrowed money or for the deferred purchase price of property or
services (including all obligations, contingent or otherwise, of such Person in
connection with letters of credit, bankers’ acceptances, Interest Rate
Protection Agreements (limited to the net termination value thereof) or other
similar instruments, including currency swaps) other than indebtedness to trade
creditors and service providers incurred in the ordinary course of business and
payable on usual and customary terms, (ii) all obligations of such Person
evidenced by bonds, notes, debentures or other similar instruments, (iii) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the remedies available to the seller or lender under such agreement are
limited to repossession or sale of such property), (iv) all Capital Lease
Obligations of such Person, (v) all obligations of the types described in
clauses (i), (ii), (iii) or (iv) above secured by (or for which the obligee has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in any property (including accounts, contract rights and other intangibles)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness, (vi) all preferred stock issued by such
Person which is redeemable, prior to full satisfaction of the Borrower’s
obligations under the Credit Documents (including repayment in full of the Loan
and all interest accrued thereon), other than at

 

6

--------------------------------------------------------------------------------


 

the option of such Person, valued at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (vii) all Indebtedness
of others Guaranteed by such Person and (viii) all Indebtedness of any
partnership of which such Person is a general partner.

 

“Indemnitee” has the applicable meaning assigned in Section 4.06(b).

 

“Information” has the meaning assigned in Section 11.12.

 

“Initial Directors” has the meaning assigned in Section 8.01(m).

 

“Interest Expense” means, for any period, the sum of all interest charges of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, including all commitment fees, letter of credit fees
and related charges.

 

“Interest Period” means, with respect to the calculation of Eurodollar Interest,
each one, three, or six-month period as selected by the Borrower in a Borrowing
Request or pursuant to Section 3.01(d) and commencing on (and including) the
Borrowing Date or at the first day after the last day of the preceding Interest
Period, as the case may be; provided, however, that:

 

(i)            any Interest Period that otherwise would end on a day that is not
a Business Day shall, subject to clause (iii) below, be extended to the next
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Business Day of a calendar month; and

 

(iii)          any Interest Period that otherwise would end after the Facility
Termination Date shall end on the Facility Termination Date.

 

If the Borrower fails to specify the Interest Period in such a Borrowing
Request, the Interest Period shall be three months.

 

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement or similar hedging arrangement used by a Person to
fix or cap a floating rate of interest on Indebtedness to a negotiated maximum
rate or amount.

 

“Investments” has the meaning assigned in Section 7.02(d).

 

“Lender” has the meaning assigned in the preamble.

 

“LIBOR” means, with respect to any Interest Period, the rate per annum
determined by the Administrative Agent to be the offered rate for dollar
deposits with a term comparable to such Interest Period that appears on the
display designated as Page 3750 on the Dow Jones Telerate Service (or such other
page as may replace such page on such service, or on another service designated
by the British Bankers’ Association, for

 

7

--------------------------------------------------------------------------------


 

the purpose of displaying the rates at which dollar deposits are offered by
leading banks in the London interbank deposit market) at approximately 11:00
A.M., London time, on the second Business Day preceding the first day of such
Interest Period.  If such rate does not appear on such page, “LIBOR” shall mean
the arithmetic mean (rounded, if necessary, to the next higher 1/100 of 1%) of
the respective rates of interest communicated by Bank of Scotland as the rate at
which U.S. dollar deposits are offered to Bank of Scotland by leading banks in
the London interbank deposit market at approximately 11:00 A.M., London time, on
the second Business Day preceding the first day of such Interest Period in an
amount substantially equal to the respective LIBOR Reference Amounts for a term
equal to such Interest Period.

 

“LIBOR Reference Amount” means, with respect to any Interest Period, the amount
of the Loan which is scheduled to be outstanding during that Interest Period
without taking into account any assignment or participation and rounded up to
the nearest integral multiple of $1,000,000.

 

“Lien” means, with respect to any asset of a Person, (i) any mortgage, deed of
trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (ii) the interest of a vendor or lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset,
and (iii) in the case of securities, any purchase option, call or similar right
of any other Person with respect to such securities.

 

“Loan” has the meaning assigned in Section 2.01(a).

 

“Margin Regulations” means, collectively, Regulations T, U and X of the Federal
Reserve Board.

 

“Material Adverse Effect” means any material and adverse effect on (i) the
consolidated business, properties, condition, or operations of the Borrower and
the Restricted Subsidiaries, (ii) the ability of the Borrower timely to perform
any of its material obligations, or of the Lender to exercise any remedy, under
any Credit Document, (iii) the legality, validity, binding nature or
enforceability of any Credit Document, or (iv) the perfection or priority of any
Lien granted under the Collateral Pledge Agreement.

 

“Material Plan” has the meaning assigned in Section 8.01(j).

 

“Maturity Date” means the seventh anniversary of the Effective Date.

 

“Moody’s” means Moody’s Investors Service, Inc.  or any successor to the rating
agency business thereof.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“New Stock” has the meaning assigned in Section 7.02(g).

 

“Non Performing Loans” means, with respect to a Banking Business Subsidiary, the
sum of those loans 90 days or more past due and those loans classified as
“non-accrual” or “renegotiated”, as reported in the most recent Banking
Regulatory Reports of such Banking Business Subsidiary.

 

8

--------------------------------------------------------------------------------


 

“Note” means a promissory note of the Borrower in the form of Exhibit B attached
hereto.

 

“OREO” means, with respect to a Banking Business Subsidiary, “other real estate
owned”, as reported in the most recent Banking Regulatory Reports of such
Banking Business Subsidiary.

 

“OTS” means the Office of Thrift Supervision.

 

“Participant” has the meaning assigned in Section 10.02.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” means an employee pension benefit plan, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), which is subject to the
provisions of Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.

 

“Permitted Investments” has the meaning assigned in Section 7.02(d).

 

“Permitted Liens” has the meaning assigned in Section 7.02(b).

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, entity or government
(whether federal, state, county, city, municipal or otherwise, including any
instrumentality, division, agency, body or department thereof).

“Prescribed Forms” has the meaning assigned in Section 4.04(a)(ii).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or any senior vice
president or executive vice president of the Borrower.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Return on Average Assets Ratio” means, for any entity, the ratio obtained by
dividing the net income of such entity for the prior Fiscal Year, as determined
according to GAAP, by the average total assets of such entity, as determined
according to GAAP.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, or any successor to the rating agency business thereof.

 

“SEC” means the Securities and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

“Security Documents” means the Collateral Pledge Agreement, dated as of the date
hereof, as well as any financing statements filed or to be filed in connection
therewith.

 

“Senior Debt” means all Indebtedness of the Borrower that is not by its terms
subordinated to any other Indebtedness of the Borrower.

 

“Solvent” means, with respect to a Person and a specified date of determination,
that at such date:

 

(i)            the present fair saleable value of such Person’s assets is in
excess of the total amount of such Person’s probable liabilities on its existing
debts and obligations (including contingent liabilities) as they become absolute
and matured;

 

(ii)           such Person is able to pay its debts as they become due; and

 

(iii)          such Person does not have unreasonably small capital to carry on
such Person’s business as theretofore operated and all businesses in which such
Person then is about to engage.

 

“Subsidiary” means, at any time and with respect to any Person, any other Person
the shares of stock or other ownership interests of which having ordinary voting
power to elect a majority of the board of directors of such Person are at the
time owned, or the management or policies of which is otherwise at the time
controlled, directly or indirectly through one or more intermediaries (including
other Subsidiaries) or both, by such first Person.  Unless otherwise qualified
or the context indicates clearly to the contrary, all references to a
“Subsidiary” or “Subsidiaries” in this Agreement refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Taxes” has the meaning assigned to such term in Section 4.04(a).

 

“Total Commitment” has the meaning assigned to such term in Section 2.01(a).

 

“Total Borrowed Amount” means the aggregate principal amount of the Loan
actually borrowed by the Borrower under the Facility prior to the Facility
Termination Date.

 

“Total Loan Assets” means, with respect to a Banking Business Subsidiary, total
loans reported by such Banking Subsidiary in its most recent Banking Regulatory
Reports.

 

“Tranche” means that amount of the Loan provided to the Borrower in an
individual Borrowing.

 

“Unfunded Vested Liabilities” means, with respect to any Pension Plan at any
time, the amount (if any) by which (i) the actuarially determined present value
of all “benefit liabilities”, within the meaning of Section 4001(a)(16) of ERISA
(as determined on the basis of the actuarial assumptions contained in such
Pension Plan’s most recent actuarial valuation or the assumptions used for
purposes of Section 4010 of ERISA) exceeds (ii) the then current value of all
Pension Plan assets allocable to such liabilities.

 

10

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means (a) any existing Subsidiary of the Borrower that
is designated as an Unrestricted Subsidiary by the Board of Directors of the
Borrower and identified as such in Schedule 5.01(b) hereof, and (b) any
Subsidiary of the Borrower formed after the Effective Date that is designated as
an Unrestricted Subsidiary by the Board of Directors of the Borrower, provided
that (i) Bank Subsidiary and any other Banking Business Subsidiary of the
Borrower, now or hereafter existing, shall not be, or shall not be designated
as, an Unrestricted Subsidiary, and (ii) in the case of any Subsidiary
designated as an Unrestricted Subsidiary pursuant to paragraph (b) above, the
Borrower has provided written notice to the Administrative Agent of such
designation.  The Board of Directors of the Borrower may designate an
Unrestricted Subsidiary to be a Restricted Subsidiary, provided that no Default
shall have occurred or be continuing at the time of or after giving effect to
such designation.  Subject to the immediately preceding sentence, designation of
an Unrestricted Subsidiary as a Restricted Subsidiary shall be effective upon
receipt by the Administrative Agent of written notice of such designation from
the Borrower.  Upon such designation becoming effective, any action taken prior
to such designation by, or in relation to, such newly designated Restricted
Subsidiary (including the incurring of Indebtedness, the making of Investments
or the granting of Liens, by such newly designated Restricted Subsidiary, or by
the Borrower or any Restricted Subsidiary in relation to such newly designated
Restricted Subsidiary) that would have been subject to the provisions of this
Agreement had such newly designated Restricted Subsidiary been a Restricted
Subsidiary at the time such action was taken, shall be deemed to have been taken
on such designation becoming effective and such provisions of this Agreement
shall apply in respect thereof from the time of such designation becoming
effective.

 


ARTICLE II

 


COMMITMENTS


 


SECTION 2.01           LOAN AND BORROWING PROCEDURE.  (A)  THE LENDER AGREES,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, TO MAKE AVAILABLE TO THE BORROWER A
TERM LOAN FACILITY (THE “FACILITY”), COMMENCING ON THE EFFECTIVE DATE, UNDER
WHICH THE LENDER WILL MAKE A TERM LOAN TO THE BORROWER (THE “LOAN”) IN PRINCIPAL
AMOUNT NOT TO EXCEED $40,000,000 (THE “TOTAL COMMITMENT”).  THE LOAN SHALL BE
ADVANCED IN UP TO THREE TRANCHES BEGINNING ON THE EFFECTIVE DATE.  EACH TRANCHE
SHALL BE IN THE MINIMUM AGGREGATE PRINCIPAL AMOUNT OF $1,000,000 OR INTEGRAL
MULTIPLES OF $500,000 IN EXCESS THEREOF, AND IN A MAXIMUM AGGREGATE PRINCIPAL
AMOUNT NOT EXCEEDING THE AVAILABLE COMMITMENT.  NO AMOUNT OF THE LOAN BORROWED
UNDER THE FACILITY THAT HAS BEEN REPAID MAY BE REBORROWED.

 

(B)           IN ORDER TO BORROW UNDER THE FACILITY, THE BORROWER SHALL GIVE A
BORROWING REQUEST TO THE ADMINISTRATIVE AGENT, BY TELEPHONE, TELEX, TELECOPY OR
IN WRITING, NOT LATER THAN 12:00 P.M. (NOON) (IF BY TELEPHONE, TO BE SO
CONFIRMED IN SUBSTANTIALLY THE FORM OF EXHIBIT A NOT LATER THAN 2:00 P.M.), NEW
YORK TIME, ON THE THIRD BUSINESS DAY BEFORE THE BORROWING DATE FOR SUCH
BORROWING.  WITH RESPECT TO ANY BORROWING DATE, THE BORROWER MAY ONLY DELIVER A
SINGLE BORROWING REQUEST TO THE ADMINISTRATIVE AGENT.  NOT LATER THAN 3:00 P.M.,
NEW YORK TIME, ON THE BORROWING DATE, THE LENDER SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT THE AGGREGATE AMOUNT OF THE REQUESTED TRANCHE, IN FUNDS
IMMEDIATELY AVAILABLE AT THE ADMINISTRATIVE AGENT’S OFFICE SPECIFIED PURSUANT TO
SECTION 11.07(A).  SUBJECT TO SATISFACTION, OR WAIVER BY THE LENDER, OF EACH OF
THE APPLICABLE CONDITIONS PRECEDENT CONTAINED IN ARTICLE VI, ON THE BORROWING
DATE THE ADMINISTRATIVE AGENT SHALL MAKE AVAILABLE, IN LIKE FUNDS, TO THE
BORROWER THE AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT FROM THE LENDER.

 

11

--------------------------------------------------------------------------------


 


SECTION 2.02           TERMINATION AND REDUCTION OF COMMITMENTS.

 

(A)           PRIOR TO THE COMMITMENT TERMINATION DATE, THE BORROWER MAY
TERMINATE THE TOTAL COMMITMENT, OR REDUCE THE AMOUNT THEREOF, BY (I) GIVING
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, NOT LATER THAN 5:00 P.M., NEW YORK
TIME, ON THE THIRD BUSINESS DAY PRIOR TO THE DATE OF TERMINATION OR REDUCTION
AND (II) PAYING THE AMOUNT OF THE COMMITMENT FEE ACCRUED THROUGH SUCH DATE OF
TERMINATION OR REDUCTION.  SUBJECT TO SECTION 2.02(B), REDUCTIONS OF THE TOTAL
COMMITMENT SHALL BE IN THE AMOUNT OF $1,000,000 OR IN INTEGRAL MULTIPLES OF
$500,000 IN EXCESS THEREOF, BUT SHALL NOT EXCEED THE AVAILABLE COMMITMENT IN
EFFECT IMMEDIATELY BEFORE GIVING EFFECT TO SUCH REDUCTION.  ANY TERMINATION, AND
ALL REDUCTIONS, OF THE TOTAL COMMITMENT SHALL BE PERMANENT.

 

(B)           THE BORROWER SHALL NOT BE PERMITTED TO EFFECT ANY FURTHER
BORROWINGS UNDER THE FACILITY ON OR AFTER THE COMMITMENT TERMINATION DATE, AND
ANY REMAINING AVAILABLE COMMITMENT SHALL BE TERMINATED AS OF THE COMMITMENT
TERMINATION DATE.


 


SECTION 2.03           REPAYMENT.

 

(A)           THE LOAN SHALL BE REPAID, TOGETHER WITH ALL ACCRUED AND UNPAID
INTEREST THEREON, IN ACCORDANCE WITH THIS SECTION 2.03.

 

(B)           THE BORROWER SHALL HAVE NO OBLIGATION TO REPAY ANY LOAN PRINCIPAL
UNDER THE FACILITY PRIOR TO THE THIRD ANNIVERSARY OF THE EFFECTIVE DATE.  THE
BORROWER SHALL COMMENCE REPAYMENT OF THE LOAN PRINCIPAL ON THE THIRD ANNIVERSARY
OF THE EFFECTIVE DATE IN ACCORDANCE TO THE FOLLOWING SCHEDULE, WITHOUT REGARD TO
ANY VOLUNTARY PREPAYMENT MADE PURSUANT TO SECTION 2.04:

 

Date

 

Amount

Third anniversary of the Effective Date

 

One-fifteenth (1/15) of the Total Borrowed Amount

Fourth anniversary of the Effective Date

 

One-fifteenth (1/15) of the Total Borrowed Amount

Fifth anniversary of the Effective Date

 

One-fifteenth (1/15) of the Total Borrowed Amount

Sixth anniversary of the Effective Date

 

One-fifteenth (1/15) of the Total Borrowed Amount

Maturity Date

 

All Loan principal outstanding as of the Maturity Date.

 


SECTION 2.04           PREPAYMENT.  SUBJECT TO SECTION 4.03, THE BORROWER MAY
PREPAY ANY AMOUNT OF LOAN PRINCIPAL OWING TO THE LENDER UNDER THE FACILITY BY
GIVING NOTICE TO THE LENDER, BY TELEPHONE, TELEX, TELECOPY OR IN WRITING NOT
LATER THAN 12:00 P.M.  (IF BY TELEPHONE, TO BE SO CONFIRMED NOT LATER THAN 2:00
P.M.), NEW YORK TIME, ON THE THIRD BUSINESS DAY PRECEDING THE PROPOSED DATE OF
PREPAYMENT.  EACH SUCH PREPAYMENT SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF
$1,000,000 OR IN INTEGRAL MULTIPLES OF $250,000 IN EXCESS THEREOF (OR, IF THE
AGGREGATE AMOUNT OF OUTSTANDING PRINCIPAL IS LESS THAN $1,000,000, THEN ALL OF
SUCH LESSER AMOUNT), TOGETHER WITH ACCRUED INTEREST ON THE PRINCIPAL BEING
PREPAID TO THE DATE OF PREPAYMENT.  SUCH PREPAID AMOUNTS OF PRINCIPAL MAY NOT BE
REBORROWED.

 

12

--------------------------------------------------------------------------------


 


ARTICLE III

 


INTEREST AND FEES

 


SECTION 3.01           INTEREST ON LOAN.  (A)  SUBJECT TO SECTION 3.01(C), THE
LOAN SHALL BEAR EURODOLLAR INTEREST.

 

(B)           EACH TRANCHE SHALL BEAR EURODOLLAR INTEREST FROM THE BORROWING
DATE FOR SUCH TRANCHE UNTIL THE DATE REPAID.  SUCH INTEREST SHALL BE PAYABLE IN
ARREARS, (I) WITH RESPECT TO INTEREST PERIODS OF THREE MONTHS OR LESS, ON THE
LAST DAY OF SUCH INTEREST PERIOD, AND (II) WITH RESPECT TO INTEREST PERIODS FROM
THREE MONTHS TO SIX MONTHS, ON THE DAY WHICH IS THREE MONTHS AFTER THE
COMMENCEMENT OF SUCH INTEREST PERIOD AND ON THE LAST DAY OF SUCH INTEREST
PERIOD, IN EACH CASE, AT A RATE PER ANNUM EQUAL TO THE SUM OF (A) LIBOR AND (B)
THE APPLICABLE MARGIN.

 

(C)           IF AT ANY TIME THE LENDER SHALL DETERMINE IN GOOD FAITH (WHICH
DETERMINATION SHALL BE CONCLUSIVE) THAT THE MAKING OR MAINTENANCE OF ALL OR ANY
PART OF THE LOAN ON A EURODOLLAR INTEREST RATE BASIS HAS BEEN MADE IMPRACTICABLE
OR UNLAWFUL (I) BECAUSE OF COMPLIANCE BY THE LENDER IN GOOD FAITH WITH ANY LAW
OR GUIDELINE OR INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF OR WITH ANY
REQUEST OR DIRECTIVE OF SUCH BODY (WHETHER OR NOT HAVING THE EFFECT OF LAW),
(II) BECAUSE U.S. DOLLAR DEPOSITS IN THE AMOUNT AND REQUESTED MATURITY OF SUCH
LOAN OR PORTION THEREOF BEARING EURODOLLAR INTEREST ARE NOT AVAILABLE TO THE
LENDER IN THE LONDON EURODOLLAR INTERBANK MARKET, OR (III) BECAUSE THE LENDER IS
OTHERWISE UNABLE TO DETERMINE LIBOR IN ACCORDANCE WITH THIS AGREEMENT, THEN THE
ADMINISTRATIVE AGENT, UPON NOTICE TO IT OF SUCH DETERMINATION BY THE LENDER,
SHALL PROMPTLY ADVISE THE BORROWER THEREOF.  UPON SUCH DATE AS SHALL BE
SPECIFIED IN SUCH NOTICE AND UNTIL SUCH TIME AS THE ADMINISTRATIVE AGENT, UPON
NOTICE TO IT BY THE LENDER, SHALL NOTIFY THE BORROWER THAT THE CIRCUMSTANCES
SPECIFIED BY IT IN SUCH NOTICE NO LONGER APPLY, (X) NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, THE LOAN OR APPLICABLE PORTION THEREOF SHALL,
AUTOMATICALLY AND WITHOUT REQUIREMENT OF FURTHER NOTICE, COMMENCE BEARING
INTEREST AT A RATE PER ANNUM EQUAL TO THE SUM OF (A) COST OF FUNDS AND (B) THE
APPLICABLE MARGIN, AND (Y) THE OBLIGATION OF THE LENDER TO LEND AMOUNTS UNDER
THE FACILITY ON A EURODOLLAR INTEREST RATE BASIS SHALL BE SUSPENDED UNTIL SUCH
TIME AS THE PARTIES AGREE UPON ANY ALTERNATIVE INTEREST RATE BASIS.

 

(D)           NOT LATER THAN THE THIRD BUSINESS DAY PRIOR TO THE LAST DAY OF ANY
INTEREST PERIOD WITH RESPECT TO ANY TRANCHE, THE BORROWER SHALL HAVE DELIVERED
TO THE ADMINISTRATIVE AGENT AN IRREVOCABLE WRITTEN ELECTION OF THE SUBSEQUENT
INTEREST PERIOD.  IF BORROWER DOES NOT TIMELY DELIVER SUCH WRITTEN ELECTION IN
ACCORDANCE WITH THIS SECTION 3.01(D), THE SUBSEQUENT INTEREST PERIOD SHALL BE
THREE MONTHS.


 


SECTION 3.02           RESERVES.  IF, DURING ANY PERIOD, THE LENDER SHALL BE
REQUIRED TO MAINTAIN RESERVES AGAINST “EUROCURRENCY LIABILITIES” IN ACCORDANCE
WITH FEDERAL RESERVE BOARD REGULATION D, THE BORROWER SHALL PAY ADDITIONAL
INTEREST DURING SUCH PERIOD ON THE LOAN (CONTEMPORANEOUSLY WITH EACH INTEREST
PAYMENT DUE THEREON COMMENCING WITH THE FIRST SUCH PAYMENT DUE AT LEAST TEN
 (10) BUSINESS DAYS AFTER RECEIPT OF THE NOTICE REFERRED TO IN THE NEXT
SENTENCE) AT A RATE PER ANNUM UP TO BUT NOT EXCEEDING THE MARGINAL RATE
DETERMINED BY THE FOLLOWING FORMULA:

 

LIBOR

–

LIBOR

1 - Eurodollar Reserve Percentage

 

The Lender shall promptly notify the Borrower upon becoming aware that the
Borrower may be required to make such a payment of additional interest to the
Lender.  When requesting payment

 

13

--------------------------------------------------------------------------------


 

pursuant to this Section 3.02, the Lender shall provide to the Borrower a
certificate, signed by an officer of the Lender, setting forth in reasonable
detail the basis of such claim, the amount required to be paid by the Borrower
to the Lender and the computations made by the Lender to determine such amount. 
Absent manifest error, such certificate shall be binding as to the amounts of
additional interest owing in respect of the Loan.  If the Lender gives notice
under this Section 3.02, it shall promptly withdraw such notice (by written
notice of withdrawal given to the Borrower) whenever the Lender is no longer
required to maintain such reserves or the circumstances giving rise to such
notice shall otherwise cease.  The Lender represents and warrants to the
Borrower that as at the Effective Date, the Lender is not subject to such
reserve requirement.


 


SECTION 3.03           DAY COUNTS.  EXCEPT WITH RESPECT TO THE CALCULATION OF
THE COMMITMENT FEE PURSUANT TO SECTION 3.05(A), INTEREST ON ALL BORROWINGS, AND
ALL FEES, SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL
NUMBER OF DAYS ELAPSED.


 


SECTION 3.04           MAXIMUM INTEREST RATE.  (A)  NOTHING IN THIS AGREEMENT
SHALL REQUIRE THE BORROWER TO PAY INTEREST AT A RATE EXCEEDING THE MAXIMUM RATE
PERMITTED BY APPLICABLE LAW.  NEITHER THIS SECTION 3.04 NOR SECTION 11.01 IS
INTENDED TO LIMIT THE RATE OF INTEREST PAYABLE FOR THE ACCOUNT OF THE LENDER TO
THE MAXIMUM RATE PERMITTED BY THE LAWS OF THE STATE OF NEW YORK (OR ANY OTHER
APPLICABLE LAW) IF A HIGHER RATE IS PERMITTED WITH RESPECT TO THE LENDER BY
SUPERVENING PROVISIONS OF U.S. FEDERAL LAW.

 

(B)           IF THE AMOUNT OF INTEREST PAYABLE TO THE LENDER ON ANY INTEREST
PAYMENT DATE IN RESPECT OF THE IMMEDIATELY PRECEDING INTEREST COMPUTATION
PERIOD, COMPUTED PURSUANT TO THIS ARTICLE III, WOULD EXCEED THE MAXIMUM AMOUNT
PERMITTED BY APPLICABLE LAW TO BE CHARGED BY THE LENDER, THE AMOUNT OF INTEREST
PAYABLE FOR ITS ACCOUNT ON SUCH INTEREST PAYMENT DATE SHALL AUTOMATICALLY BE
REDUCED TO SUCH MAXIMUM PERMISSIBLE AMOUNT.

 

(C)           IF THE AMOUNT OF INTEREST PAYABLE TO THE LENDER IN RESPECT OF ANY
INTEREST COMPUTATION PERIOD IS REDUCED PURSUANT TO SECTION 3.04(B) AND THE
AMOUNT OF INTEREST PAYABLE FOR ITS ACCOUNT IN RESPECT OF ANY SUBSEQUENT INTEREST
COMPUTATION PERIOD WOULD BE LESS THAN THE MAXIMUM AMOUNT PERMITTED BY LAW TO BE
CHARGED BY THE LENDER, THEN THE AMOUNT OF INTEREST PAYABLE TO THE LENDER IN
RESPECT OF SUCH SUBSEQUENT INTEREST COMPUTATION PERIOD SHALL BE AUTOMATICALLY
INCREASED TO SUCH MAXIMUM PERMISSIBLE AMOUNT; PROVIDED, THAT AT NO TIME SHALL
THE AGGREGATE AMOUNT BY WHICH INTEREST PAID TO THE LENDER HAS BEEN INCREASED
PURSUANT TO THIS SECTION 3.04(C) EXCEED THE AGGREGATE AMOUNT BY WHICH INTEREST
PAID FOR ITS ACCOUNT HAS THERETOFORE BEEN REDUCED PURSUANT TO SECTION 3.04(B).


 


SECTION 3.05           FEES.


 


(A)           THE COMMITMENT FEE.  THE BORROWER AGREES TO PAY A FEE (THE
“COMMITMENT FEE”) TO THE LENDER, PAYABLE IN ARREARS, (I) QUARTERLY ON THE LAST
DAY OF EACH CALENDAR QUARTER, FOR ONE (1) YEAR, COMMENCING WITH THE FIRST SUCH
DAY AFTER THE FIRST BORROWING DATE, AND (II) ON THE ONE YEAR ANNIVERSARY OF THE
FIRST BORROWING DATE (EACH SUCH DATE, A “COMMITMENT FEE PAYMENT DATE”).  THE
AMOUNT OF THE COMMITMENT FEE PAYABLE ON EACH COMMITMENT FEE PAYMENT DATE SHALL
BE EQUAL TO:

 

0.25%

*

D 

*

AAC

365

 

where D is equal to the number of days between the previous Commitment Fee
Payment Date (including such date) (or, in the case of the first Commitment Fee
Payment Date, the first

 

14

--------------------------------------------------------------------------------


 

Borrowing Date) and the current Commitment Fee Payment Date (such period, a
“Commitment Fee Payment Period”) and AAC is equal to the Average Available
Commitment during the Commitment Fee Payment Period.


 


(B)           THE FACILITY FEE.  THE BORROWER AGREES TO PAY A FEE (THE “FACILITY
FEE”) TO THE LENDER IN RESPECT OF THE LOAN.  THE FACILITY FEE FOR THE LOAN SHALL
BE EQUAL TO 0.75% TIMES THE AMOUNT OF THE LOAN ULTIMATELY DRAWN BY THE BORROWER,
AND THE AMOUNT OF THE FACILITY FEE TO BE PAID BY THE BORROWER IN RESPECT OF EACH
TRANCHE SHALL BE DEEMED TO HAVE BEEN EARNED BY THE LENDER AS OF THE APPLICABLE
BORROWING DATE FOR SUCH TRANCHE.  THE FACILITY FEE SHALL BE PAID TO THE LENDER
IN FIVE (5) ANNUAL INSTALLMENTS IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:

 

Date

 

Amount

Borrowing Date for the first Tranche

 

One-fifth (1/5) of the amount of the Facility Fee earned by the Lender and
outstanding

First anniversary of the Borrowing Date for the first Tranche

 

One-fourth (1/4) of the amount of the Facility Fee earned by the Lender and
outstanding

Second anniversary of the Borrowing Date for the first Tranche

 

One-third (1/3) of the amount of the Facility Fee earned by the Lender and
outstanding

Third anniversary of the Borrowing Date for the first Tranche

 

One-half (1/2) of the amount of the Facility Fee earned by the Lender and
outstanding

Fourth anniversary of the Borrowing Date for the first Tranche

 

All remaining amounts of the Facility Fee earned by the Lender and outstanding

 

Provided, however, that (i) the amount of the Facility Fee deemed to have been
earned on the Borrowing Date for the first Tranche shall be reduced by $75,000,
which amount represents the amount of the fee paid by the Borrower to Bank of
Scotland in connection with the Outline Terms and Conditions, dated as of
January 5, 2005, by and between the Borrower and Bank of Scotland New York
Branch, and (ii) any amount of the Facility Fee subsequently deemed to have been
earned shall be reduced by the amount of the Commitment Fee paid or payable with
respect to such amount.

 

(c)          Notwithstanding the foregoing, the maximum aggregate amount paid by
the Borrower as Commitment Fees and Facility Fees shall not exceed $300,000.

 


ARTICLE IV

 


DISBURSEMENT AND PAYMENT

 


SECTION 4.01           METHOD AND TIME OF PAYMENTS. (A)  THE LOAN SHALL BE MADE
BY THE LENDER FROM THE LENDER’S BRANCH OR AFFILIATE IDENTIFIED AS ITS APPLICABLE
LENDING OFFICE.

 

(B)           WHENEVER ANY PAYMENT FROM THE BORROWER SHALL BE DUE ON A DAY THAT
IS NOT A BUSINESS DAY, THE DATE OF PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY.  IF THE DATE FOR ANY PAYMENT OF PRINCIPAL IS EXTENDED
BY OPERATION OF LAW OR OTHERWISE, INTEREST THEREON SHALL BE PAYABLE FOR SUCH
EXTENDED TIME.

 

(C)           ANY PAYMENT OR AMOUNT THAT IS OWING OR DUE FROM THE BORROWER TO
THE LENDER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT, THAT IS
RECEIVED BY THE LENDER OR THE

 

15

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, AS APPLICABLE, NOT LATER THAN 2:00 P.M., NEW YORK TIME, ON
ANY DATE, SHALL BE DEEMED TO HAVE BEEN RECEIVED BY THE LENDER OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, ON SUCH DATE, AND ANY PAYMENT DUE ON SUCH
DATE AND RECEIVED NOT LATER THAN 2:00 P.M., NEW YORK TIME, SHALL BE DEEMED TO
HAVE BEEN TIMELY RECEIVED.  ANY PAYMENT RECEIVED AFTER 2:00 P.M., NEW YORK TIME,
ON ANY DATE, SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT BUSINESS DAY
FOLLOWING SUCH DATE.

 


SECTION 4.02           COMPENSATION FOR LOSSES.  (A)  IF (I) THE BORROWER
PREPAYS ANY PRINCIPAL AMOUNTS OWING UNDER THE LOAN, (II) THE BORROWER REVOKES
ANY BORROWING REQUEST, OR (III) THE LOAN (OR PORTIONS THEREOF) SHALL BECOME OR
BE DECLARED TO BE DUE PRIOR TO THE MATURITY DATE, THEN THE BORROWER SHALL PAY TO
LENDER AN AMOUNT THAT WILL COMPENSATE THE LENDER FOR ANY LOSS (OTHER THAN LOST
PROFIT) OR PREMIUM OR PENALTY INCURRED BY THE LENDER AS A RESULT OF SUCH
PAYMENT, PREPAYMENT OR REVOCATION IN RESPECT OF FUNDS OBTAINED FOR THE PURPOSE
OF MAKING OR MAINTAINING THE LOAN, OR ANY PORTION THEREOF.  SUCH COMPENSATION
SHALL INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF (I) THE AMOUNT OF
INTEREST THAT WOULD HAVE ACCRUED ON THE AMOUNT SO PAID OR PREPAID, OR NOT
BORROWED, FOR THE PERIOD FROM THE DATE OF SUCH PAYMENT, PREPAYMENT OR REVOCATION
TO THE LAST DAY OF THE APPLICABLE INTEREST PERIOD (OR, IN THE CASE OF A FAILURE
TO BORROW, THE INTEREST PERIOD THAT WOULD HAVE COMMENCED ON THE EXPECTED
BORROWING DATE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR THE LOAN OR
PORTION THEREOF (EXCLUDING, HOWEVER, THE APPLICABLE MARGIN) OVER (II) THE AMOUNT
OF INTEREST (AS REASONABLY DETERMINED BY THE LENDER) THAT WOULD HAVE ACCRUED ON
SUCH AMOUNT WERE IT ON DEPOSIT FOR A COMPARABLE PERIOD WITH LEADING BANKS IN THE
LONDON INTERBANK MARKET.

 

(B)           IF REQUESTED BY THE BORROWER, IN CONNECTION WITH A PAYMENT DUE
PURSUANT TO THIS SECTION 4.03, THE LENDER SHALL PROVIDE TO THE BORROWER, WITH A
COPY TO THE ADMINISTRATIVE AGENT, A CERTIFICATE SETTING FORTH IN REASONABLE
DETAIL THE AMOUNT REQUIRED TO BE PAID BY THE BORROWER TO THE LENDER AND THE
COMPUTATIONS MADE BY THE LENDER TO DETERMINE SUCH AMOUNT.  IN THE ABSENCE OF
MANIFEST ERROR, SUCH CERTIFICATE SHALL BE CONCLUSIVE AS TO THE AMOUNT REQUIRED
TO BE PAID.

 


SECTION 4.03           WITHHOLDING AND ADDITIONAL COSTS.

 


(A)           WITHHOLDING.  (I)  ALL PAYMENTS UNDER THIS AGREEMENT SHALL BE
PAYABLE TO THE LENDER FREE AND CLEAR OF ANY AND ALL PRESENT AND FUTURE TAXES,
LEVIES, IMPOSTS, DUTIES, DEDUCTIONS, WITHHOLDINGS, FEES, LIABILITIES AND SIMILAR
CHARGES OTHER THAN EXCLUDED TAXES (COLLECTIVELY, “TAXES”).  IF ANY TAXES ARE
REQUIRED TO BE WITHHELD OR DEDUCTED FROM ANY AMOUNT PAYABLE UNDER THIS
AGREEMENT, THEN THE AMOUNT PAYABLE UNDER THIS AGREEMENT SHALL BE INCREASED TO
THE AMOUNT WHICH, AFTER DEDUCTION FROM SUCH INCREASED AMOUNT OF ALL TAXES
REQUIRED TO BE WITHHELD OR DEDUCTED THEREFROM, WILL YIELD TO THE LENDER THE
AMOUNT STATED TO BE PAYABLE UNDER THIS AGREEMENT.  THE BORROWER SHALL ALSO HOLD
THE LENDER HARMLESS AND INDEMNIFY IT FOR ANY STAMP OR OTHER TAXES OF THE UNITED
STATES OF AMERICA OR ANY STATE OR POLITICAL SUBDIVISION THEREOF WITH RESPECT TO
THE PREPARATION, EXECUTION, DELIVERY, RECORDING, PERFORMANCE OR ENFORCEMENT OF
THE CREDIT DOCUMENTS (ALL OF WHICH SHALL BE INCLUDED WITHIN “TAXES”).  IF ANY OF
THE TAXES SPECIFIED IN THIS SECTION 4.04(A) ARE PAID BY THE LENDER, THE BORROWER
SHALL, UPON DEMAND OF THE LENDER, PROMPTLY REIMBURSE THE LENDER FOR SUCH
PAYMENTS, TOGETHER WITH ANY INTEREST, PENALTIES AND REASONABLE EXPENSES INCURRED
IN CONNECTION THEREWITH.  THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT
CERTIFICATES OR OTHER VALID VOUCHERS FOR ALL TAXES OR OTHER CHARGES DEDUCTED
FROM OR PAID WITH RESPECT TO PAYMENTS MADE BY THE BORROWER HEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE BORROWER SHALL BE ENTITLED, TO THE EXTENT
REQUIRED TO DO SO BY LAW, TO DEDUCT OR WITHHOLD (AND SHALL NOT BE REQUIRED TO
MAKE PAYMENTS AS OTHERWISE REQUIRED BY THIS SECTION 4.04 ON ACCOUNT OF SUCH
DEDUCTIONS OR WITHHOLDINGS) INCOME OR OTHER SIMILAR TAXES IMPOSED BY THE UNITED
STATES OF AMERICA OR ANY STATE OR POLITICAL SUBDIVISION THEREOF OR ANY TAXING
AUTHORITY

 

16

--------------------------------------------------------------------------------


 


THEREOF FROM INTEREST, FEES OR OTHER AMOUNTS PAYABLE HEREUNDER FOR THE ACCOUNT
OF THE LENDER OTHER THAN IF LENDER (A) IS A U.S.  PERSON FOR U.S. FEDERAL INCOME
TAX PURPOSES OR (B) HAS THE PRESCRIBED FORMS ON FILE WITH THE BORROWER FOR THE
APPLICABLE YEAR TO THE EXTENT DEDUCTION OR WITHHOLDING OF SUCH TAXES IS NOT
REQUIRED AS A RESULT OF SUCH FILING OF SUCH PRESCRIBED FORMS; PROVIDED THAT, IF
THE BORROWER SHALL SO DEDUCT OR WITHHOLD ANY SUCH TAXES, THE BORROWER SHALL
PROVIDE A STATEMENT TO THE ADMINISTRATIVE AGENT AND THE LENDER, SETTING FORTH
THE AMOUNT OF SUCH TAXES SO DEDUCTED OR WITHHELD, THE APPLICABLE RATE AND ANY
OTHER INFORMATION OR DOCUMENTATION WHICH THE LENDER MAY REASONABLY REQUEST FOR
ASSISTING THE LENDER TO OBTAIN ANY ALLOWABLE CREDITS OR DEDUCTIONS FOR THE TAXES
SO DEDUCTED OR WITHHELD IN THE JURISDICTION OR JURISDICTIONS IN WHICH THE LENDER
IS SUBJECT TO TAX.

 

(II)           THE LENDER SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE
AGENT TWO DULY COMPLETED COPIES OF UNITED STATES INTERNAL REVENUE SERVICE FORM
1001 OR W-8BEN OR 4224 OR W-8ECI (OR ANY SUCCESSOR FORM OR FORMS), CERTIFYING IN
EITHER CASE THAT THE LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT
WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES
(“PRESCRIBED FORMS”).  THE LENDER FURTHER UNDERTAKES TO DELIVER TO THE BORROWER
AND THE ADMINISTRATIVE AGENT TWO ADDITIONAL COPIES OF SUCH PRESCRIBED FORMS ON
OR BEFORE THE DATE THAT SUCH PRESCRIBED FORMS EXPIRE OR BECOME OBSOLETE OR AFTER
THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT PRESCRIBED
FORMS SO DELIVERED BY IT, AND SUCH AMENDMENTS THERETO OR EXTENSIONS OR RENEWALS
THEREOF AS MAY BE REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE
AGENT, IN EACH CASE CERTIFYING THAT THE LENDER IS ENTITLED TO RECEIVE PAYMENTS
UNDER THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES
FEDERAL INCOME TAXES, UNLESS AN EVENT (INCLUDING WITHOUT LIMITATION ANY CHANGE
IN TREATY, LAW OR REGULATION) HAS OCCURRED PRIOR TO THE DATE ON WHICH ANY SUCH
DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH PRESCRIBED FORMS
INAPPLICABLE OR WHICH WOULD PREVENT THE LENDER FROM DULY COMPLETING AND
DELIVERING PRESCRIBED FORMS AND THE LENDER ADVISES THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT IS NOT CAPABLE OF RECEIVING PAYMENTS WITHOUT ANY
DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX.  IF THE LENDER
FAILS TO COMPLY WITH THE PROVISIONS OF THIS SECTION, THE BORROWER AND/OR THE
ADMINISTRATIVE AGENT, MAY, AS REQUIRED BY LAW, DEDUCT AND WITHHOLD FEDERAL,
STATE AND LOCAL INCOME TAX PAYMENTS FROM PAYMENTS TO THE LENDER UNDER THIS
AGREEMENT.


 


(B)           ADDITIONAL COSTS.  SUBJECT TO SECTIONS 4.03(C) AND (D), WITHOUT
DUPLICATION OF ANY AMOUNTS PAYABLE DESCRIBED IN SECTION 3.02, 4.02 OR 4.03(A),
IF ANY CHANGE AFTER THE EFFECTIVE TIME IN ANY LAW OR REGULATION OR IN THE
INTERPRETATION THEREOF BY ANY COURT OR ADMINISTRATIVE OR GOVERNMENTAL AUTHORITY
CHARGED WITH THE ADMINISTRATION THEREOF, OR THE ENACTMENT OF ANY LAW OR
REGULATION SHALL EITHER (1) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE,
SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST THE FACILITY OR THE LOAN OR (2)
IMPOSE ON THE LENDER (OR THE LENDER’S APPLICABLE LENDING OFFICE) ANY OTHER
CONDITION REGARDING THIS AGREEMENT, THE FACILITY OR THE LOAN, AND THE RESULT OF
ANY EVENT REFERRED TO IN CLAUSE (1) OR (2) SHALL BE TO INCREASE THE COST OF
MAINTAINING THE FACILITY OR THE LOAN (WHICH INCREASE IN COST SHALL BE CALCULATED
IN ACCORDANCE WITH THE LENDER’S REASONABLE AVERAGING AND ATTRIBUTION METHODS) BY
AN AMOUNT WHICH THE LENDER DEEMS TO BE MATERIAL, THEN, UPON DEMAND BY THE
LENDER, THE BORROWER SHALL PAY TO THE LENDER AN AMOUNT EQUAL TO SUCH INCREASE IN
COST.


 


(C)           LENDING OFFICE DESIGNATIONS.  BEFORE MAKING ANY DEMAND FOR PAYMENT
PURSUANT TO THIS SECTION 4.03, THE LENDER SHALL, IF POSSIBLE, DESIGNATE A
DIFFERENT APPLICABLE LENDING OFFICE IF SUCH DESIGNATION WILL AVOID THE NEED FOR
GIVING SUCH NOTICE AND WILL NOT, IN THE JUDGMENT OF THE LENDER, BE OTHERWISE
DISADVANTAGEOUS TO THE LENDER.

 

17

--------------------------------------------------------------------------------


 


(D)           CERTIFICATE, ETC.  IF REQUESTED BY THE BORROWER, IN CONNECTION
WITH ANY DEMAND FOR PAYMENT PURSUANT TO THIS SECTION 4.03, THE LENDER SHALL
PROVIDE TO THE BORROWER, WITH A COPY TO THE ADMINISTRATIVE AGENT, A CERTIFICATE
SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR SUCH DEMAND, THE AMOUNT
REQUIRED TO BE PAID BY THE BORROWER TO THE LENDER, THE COMPUTATIONS MADE BY THE
LENDER TO DETERMINE SUCH AMOUNT AND SATISFACTION OF THE CONDITIONS SET FORTH IN
THE NEXT SENTENCE.  ANYTHING TO THE CONTRARY HEREIN NOTWITHSTANDING, THE LENDER
SHALL NOT HAVE THE RIGHT TO DEMAND ANY PAYMENT OR COMPENSATION UNDER THIS
SECTION 4.03, (I) WITH RESPECT TO ANY PERIOD MORE THAN 90 DAYS PRIOR TO THE DATE
IT HAS MADE A DEMAND PURSUANT TO THIS SECTION 4.03 OR (II) TO THE EXTENT THAT
THE LENDER DETERMINES IN GOOD FAITH THAT THE INTEREST RATE OR MARGIN ON THE LOAN
OR RELEVANT PORTION THEREOF APPROPRIATELY ACCOUNTS FOR ANY INCREASED COST OR
REDUCED RATE OF RETURN.  IN THE ABSENCE OF MANIFEST ERROR, THE CERTIFICATE
REFERRED TO ABOVE SHALL BE CONCLUSIVE AS TO THE AMOUNT REQUIRED TO BE PAID.


 


SECTION 4.04           EXPENSES; INDEMNITY.  (A)  THE BORROWER WILL (I) PAY OR
REIMBURSE THE ADMINISTRATIVE AGENT FOR ALL REASONABLE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION AND EXECUTION OF, AND ANY
AMENDMENT, SUPPLEMENT OR MODIFICATION TO, THIS AGREEMENT, ANY OTHER CREDIT
DOCUMENTS, AND ANY OTHER DOCUMENTS PREPARED IN CONNECTION HEREWITH OR THEREWITH,
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF SULLIVAN
& CROMWELL, COUNSEL TO THE ADMINISTRATIVE AGENT AND THE LENDER, SUCH COSTS AND
EXPENSES NOT TO EXCEED $50,000; (II) PAY OR REIMBURSE THE LENDER AND THE
ADMINISTRATIVE AGENT FOR ALL REASONABLE COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENTS, AND ANY SUCH OTHER DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO THE
ADMINISTRATIVE AGENT AND THE LENDER; AND (III) PAY AND REIMBURSE (A) THE LENDER
FOR ANY PAYMENTS MADE BY THE LENDER TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 9.06 AND (B) THE ADMINISTRATIVE AGENT FOR ANY AND ALL LIABILITIES,
EXPENSES OR DISBURSEMENTS INCURRED BY IT WHICH ARE THE SUBJECT OF
INDEMNIFICATION PAYMENTS FROM THE LENDER TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT, FOR WHATEVER REASON, DID NOT RECEIVE SUCH INDEMNIFICATION PAYMENTS FROM
THE LENDER.  THE BORROWER ALSO AGREES TO INDEMNIFY THE LENDER AGAINST ANY
INCREASED AMOUNTS, FOLLOWING THE EFFECTIVE TIME, OF ANY TRANSFER TAXES,
DOCUMENTARY TAXES, ASSESSMENTS OR CHARGES MADE BY ANY GOVERNMENTAL AUTHORITY OF
THE UNITED STATES, OR ANY STATE OR POLITICAL SUBDIVISION THEREOF, BY REASON OF
THE EXECUTION AND DELIVERY OF ANY CREDIT DOCUMENT; PROVIDED, HOWEVER, THAT SUCH
INDEMNIFICATION SHALL NOT INCLUDE INDEMNIFICATION FOR ANY BUSINESS AND
OCCUPATION TAXES OR USE TAXES IMPOSED BY THE STATE OF WASHINGTON OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN.

 

(B)           THE BORROWER WILL INDEMNIFY THE ADMINISTRATIVE AGENT AND THE
LENDER AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
AFFILIATES (FOR PURPOSES OF THIS PARAGRAPH, EACH, AN “INDEMNITEE”) AGAINST, AND
WILL HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL CLAIMS, LIABILITIES,
DAMAGES, LOSSES, COSTS, CHARGES AND EXPENSES (INCLUDING REASONABLE FEES AND
EXPENSES OF COUNSEL) INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY
OF ANY CREDIT DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED BY ANY CREDIT
DOCUMENT, THE PERFORMANCE BY THE PARTIES THERETO OF THEIR RESPECTIVE OBLIGATIONS
UNDER ANY CREDIT DOCUMENT OR THE CONSUMMATION OF THE TRANSACTIONS AND THE OTHER
TRANSACTIONS CONTEMPLATED BY ANY CREDIT DOCUMENT, (II) THE USE OF THE PROCEEDS
OF THE LOAN OR (III) ANY CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING
TO ANY OF THE FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.

 

18

--------------------------------------------------------------------------------


 

(C)           ALL AMOUNTS DUE UNDER THIS SECTION 4.04 SHALL BE PAYABLE IN
AVAILABLE FUNDS NOT LESS THAN TEN (10) BUSINESS DAYS FOLLOWING WRITTEN DEMAND BY
THE LENDER THEREFORE.


 


SECTION 4.05           SURVIVAL.  THE PROVISIONS OF SECTIONS 4.03, 4.04 AND
4.05, SHALL REMAIN IN EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS
AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF THE LOAN, THE REDUCTION OR TERMINATION OF THE FACILITY, THE
INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF ANY CREDIT DOCUMENT
OR ANY INVESTIGATION MADE BY OR ON BEHALF OF THE LENDER.

 


ARTICLE V

 


REPRESENTATIONS AND WARRANTIES

 


SECTION 5.01           REPRESENTATIONS AND WARRANTIES.  THE BORROWER REPRESENTS
AND WARRANTS AS OF THE EFFECTIVE DATE AND AS OF EACH BORROWING DATE TO THE
LENDER AS FOLLOWS:

 


(A)           CORPORATE ORGANIZATION AND POWER.  THE BORROWER IS A CORPORATION,
DULY INCORPORATED AND VALIDLY EXISTING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION, AND IS A CORPORATION REGISTERED WITH THE WASHINGTON STATE
DEPARTMENT OF FINANCIAL INSTITUTIONS AS A SAVINGS AND LOAN HOLDING COMPANY, OR
IF CONVERTED TO A BANK HOLDING COMPANY OR FINANCIAL HOLDING COMPANY FOLLOWING
THE EFFECTIVE DATE, DULY REGISTERED AS SUCH WITH THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM; IT HAS ALL NECESSARY CORPORATE POWER TO OWN ITS
PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED; AND IT IS DULY
LICENSED OR QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING (IN SUCH
JURISDICTIONS AS APPLICABLE) IN EACH JURISDICTION IN WHICH THE CHARACTER OF THE
PROPERTIES OWNED OR LEASED BY IT THEREIN OR IN WHICH THE TRANSACTION OF ITS
BUSINESS MAKES SUCH LICENSING OR QUALIFICATION NECESSARY, EXCEPT WHERE THE
FAILURE TO BE SO LICENSED OR QUALIFIED, OR IN GOOD STANDING (IN SUCH
JURISDICTIONS AS APPLICABLE), COULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR
IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           SUBSIDIARIES.  SCHEDULE 5.01(B) (AS UPDATED FROM TIME TO TIME
PURSUANT TO SECTION 7.01) IDENTIFIES EACH SUBSIDIARY, THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, THE PERCENTAGE OF ISSUED AND OUTSTANDING SHARES
OF EACH CLASS OF ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS OWNED BY THE
BORROWER AND THE SUBSIDIARIES AND, IF SUCH PERCENTAGE IS NOT 100% (EXCLUDING
DIRECTORS’ QUALIFYING SHARES AS REQUIRED BY LAW), A DESCRIPTION OF EACH CLASS OF
ITS AUTHORIZED CAPITAL STOCK AND THE NUMBER OF SHARES OF EACH CLASS ISSUED AND
OUTSTANDING.  BANK SUBSIDIARY IS DULY ORGANIZED AND VALIDLY EXISTING AS A
WASHINGTON-STATE CHARTERED SAVINGS AND LOAN ASSOCIATION AND IS AUTHORIZED BY THE
WASHINGTON STATE DEPARTMENT OF FINANCIAL INSTITUTIONS TO CONDUCT BUSINESS AS A
SAVINGS AND LOAN ASSOCIATION (OR, IF BANK SUBSIDIARY’S CHARTER HAS BEEN DULY
CONVERTED INTO A BANK CHARTER, THEN BANK SUBSIDIARY IS DULY ORGANIZED AND
VALIDLY EXISTING AS A STATE OR FEDERALLY CHARTERED BANK BY THE APPLICABLE
BANKING REGULATOR TO CONDUCT BUSINESS AS A BANK).  UNTIL SUCH TIME AS BANK
SUBSIDIARY CONVERTS ITS CHARTER, IF AT ALL, BANK SUBSIDIARY IS A MEMBER OF THE
FEDERAL HOME LOAN BANK OF SEATTLE AND ITS DEPOSITS ARE INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION IN THE MANNER AND TO THE EXTENT PROVIDED BY LAW. 
EACH OTHER SUBSIDIARY IS AN ENTITY, DULY ORGANIZED AND VALIDLY EXISTING UNDER
THE LAWS OF THE JURISDICTION OF ITS INCORPORATION.  EACH SUBSIDIARY HAS ALL
NECESSARY POWER TO OWN ITS PROPERTY AND TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED, AND IS DULY LICENSED OR QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING (IN SUCH JURISDICTIONS AS APPLICABLE) IN EACH JURISDICTION IN WHICH THE
NATURE OF THE BUSINESS TRANSACTED BY IT OR THE NATURE OF THE PROPERTY OWNED OR
LEASED BY IT MAKES SUCH LICENSING OR QUALIFICATION NECESSARY, EXCEPT WHERE THE
FAILURE TO BE SO LICENSED OR QUALIFIED OR IN GOOD STANDING (IN SUCH
JURISDICTIONS AS APPLICABLE) COULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR
IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH ON
SCHEDULE 5.01(B), ALL OF

 

19

--------------------------------------------------------------------------------


 


THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY HAVE BEEN
DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.  ALL
SUCH SHARES OWNED BY THE BORROWER ARE OWNED BENEFICIALLY FREE OF ANY LIEN, OTHER
THAN THE LIEN GRANTED PURSUANT TO THE COLLATERAL PLEDGE AGREEMENT AND IN THE
CASE OF OTHER SUBSIDIARIES, OTHER PERMITTED LIENS.


 


(C)           CORPORATE AUTHORITY.  THE BORROWER AND EACH SUBSIDIARY HAS ALL
NECESSARY CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER, AND TO INCUR AND
PERFORM ITS OBLIGATIONS UNDER, EACH OF THE CREDIT DOCUMENTS TO WHICH IT IS A
PARTY, ALL OF WHICH HAVE BEEN DULY AUTHORIZED BY ALL PROPER AND NECESSARY
CORPORATE ACTION.  NO CONSENT OR APPROVAL OF STOCKHOLDERS IS REQUIRED AS A
CONDITION TO THE VALIDITY OR PERFORMANCE OF, OR THE EXERCISE BY THE LENDER OF
ANY OF THEIR RIGHTS OR REMEDIES UNDER, ANY CREDIT DOCUMENT.


 


(D)           AUTHORIZATIONS.  ALL AUTHORIZATIONS, CONSENTS, APPROVALS,
REGISTRATIONS, NOTICES, EXEMPTIONS AND LICENSES WITH OR FROM ANY GOVERNMENTAL
AUTHORITY OR OTHER PERSON NECESSARY FOR THE EXECUTION, DELIVERY AND PERFORMANCE
BY THE BORROWER AND EACH SUBSIDIARY OF, AND THE INCURRENCE AND PERFORMANCE OF
EACH OF ITS OBLIGATIONS UNDER, EACH OF THE CREDIT DOCUMENTS TO WHICH IT IS A
PARTY, AND THE EXERCISE BY THE LENDER OF ITS REMEDIES UNDER EACH OF THE CREDIT
DOCUMENTS, HAVE BEEN EFFECTED OR OBTAINED AND ARE IN FULL FORCE AND EFFECT
(EXCEPT FOR ANY NOTICES TO ANY BANKING REGULATOR REQUIRED FOR THE EXERCISE BY
THE LENDER OF ITS RIGHTS AND REMEDIES UNDER THE SECURITY DOCUMENTS).


 


(E)           BINDING OBLIGATION.  EACH OF THE CREDIT DOCUMENTS CONSTITUTES THE
VALID AND LEGALLY BINDING OBLIGATION OF THE BORROWER AND ANY SUBSIDIARY PARTY
THERETO, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT AS TO ENFORCEMENT TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL
APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY
PRINCIPLES.


 


(F)            LITIGATION; LABOR CONTROVERSIES.  EXCEPT AS DESCRIBED IN SCHEDULE
5.01(F), THERE ARE NO PROCEEDINGS OR INVESTIGATIONS NOW PENDING OR, TO THE
KNOWLEDGE OF THE BORROWER, THREATENED BEFORE ANY COURT OR ARBITRATOR OR BEFORE
OR BY ANY GOVERNMENTAL AUTHORITY WHICH, INDIVIDUALLY OR IN THE AGGREGATE, IF
DETERMINED ADVERSELY TO THE INTERESTS OF THE BORROWER OR ANY SUBSIDIARY, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH
ON SCHEDULE 5.01(F), THERE ARE NO LABOR CONTROVERSIES PENDING OR, TO THE BEST
KNOWLEDGE OF THE BORROWER, THREATENED AGAINST THE BORROWER OR ANY SUBSIDIARY
WHICH COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A
MATERIAL ADVERSE EFFECT.

 

There is no law, regulation, rule, order or judgment, and no provision of any
material agreement or instrument binding upon the Borrower or any Subsidiary, or
affecting their properties, and no provision of the certificate of
incorporation, charter or by-laws (or similar constitutive instruments) of the
Borrower or any Subsidiary, that would prohibit, conflict with or in any way
impair the execution or delivery of, or the incurrence or performance of any
obligations of the Borrower or any Subsidiary under, any Credit Document, or
result in or require the creation or imposition of any Lien on property of the
Borrower or any Subsidiary as a consequence of the execution, delivery and
performance of any Credit Document.


 


(G)           FINANCIAL CONDITION.  (I)  THE CONSOLIDATED BALANCE SHEET OF THE
BORROWER AS OF DECEMBER 31, 2004, TOGETHER WITH CONSOLIDATED STATEMENTS OF
INCOME, RETAINED EARNINGS AND CASH FLOWS FOR THE FISCAL YEAR THEN ENDED,
REPORTED UPON BY BDO SEIDMAN LLP, AND THE CONSOLIDATED BALANCE SHEET OF THE
BORROWER AS OF SEPTEMBER 30, 2004, TOGETHER WITH STATEMENTS OF INCOME AND CASH
FLOWS FOR THE 9 MONTHS THEN ENDED, EACH ATTACHED HERETO AS SCHEDULE 5.01(G)(I),
FAIRLY PRESENT THE CONSOLIDATED FINANCIAL CONDITION AND CONSOLIDATED RESULTS OF
OPERATIONS OF THE BORROWER AS OF

 

20

--------------------------------------------------------------------------------


 


THE DATES AND FOR THE PERIODS REFERRED TO AND HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD INVOLVED.  THERE ARE NO
KNOWN MATERIAL LIABILITIES (WHETHER DIRECT OR INDIRECT, FIXED OR CONTINGENT, AND
OF ANY NATURE WHATSOEVER) OF THE BORROWER OR ANY SUBSIDIARY AS OF THE DATE OF
SUCH BALANCE SHEET THAT ARE NOT REFLECTED THEREIN OR IN THE NOTES THERETO.

 

(II)           EXCEPT AS PROVIDED IN SCHEDULE 5.01(G)(II), THERE HAS BEEN NO
CHANGE IN THE BUSINESS, PROPERTY, CONDITION (FINANCIAL OR OTHERWISE) OR
OPERATIONS OF THE BORROWER AND THE SUBSIDIARIES SINCE THE DATE OF THE BALANCE
SHEET DATED DECEMBER 31, 2004 PROVIDED IN SCHEDULE 5.01(G)(I) THAT, TAKEN AS A
WHOLE, HAS OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(H)           TAXES.  THE BORROWER AND THE SUBSIDIARIES HAVE FILED ALL UNITED
STATES FEDERAL TAX RETURNS, AND ALL OTHER TAX RETURNS, REQUIRED TO BE FILED AND
HAVE PAID ALL TAXES DUE PURSUANT TO SUCH RETURNS OR PURSUANT TO ANY ASSESSMENT
RECEIVED BY THE BORROWER OR ANY SUBSIDIARY, EXCEPT SUCH TAXES, IF ANY, AS ARE
BEING CONTESTED IN GOOD FAITH AND FOR WHICH ADEQUATE RESERVES HAVE BEEN
PROVIDED.  NO NOTICES OF TAX LIENS HAVE BEEN FILED AND NO CLAIMS ARE BEING
ASSERTED CONCERNING ANY SUCH TAXES, WHICH LIENS OR CLAIMS COULD REASONABLY BE
EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT. 
THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE BORROWER AND ITS
SUBSIDIARIES FOR ANY TAXES OR OTHER GOVERNMENTAL CHARGES ARE ADEQUATE.


 


(I)            MARGIN REGULATIONS; MARGIN STOCK.  NEITHER THE BORROWER NOR ANY
SUBSIDIARY IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS PRIMARY ACTIVITIES, IN THE
BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN
STOCK.  THE BORROWER WILL NOT USE THE PROCEEDS OF ANY LOAN IN A MANNER THAT
VIOLATES ANY PROVISION OF THE MARGIN REGULATIONS.


 


(J)            COMPLIANCE WITH ERISA.  TO THE BORROWER’S KNOWLEDGE, NO MEMBER OF
THE ERISA GROUP HAS (I) AN ACCUMULATED FUNDING DEFICIENCY UNDER SECTION 412 OF
THE CODE IN RESPECT OF ANY PENSION PLAN, WHETHER OR NOT WAIVED, (II) FAILED TO
MAKE ANY CONTRIBUTION OR PAYMENT TO ANY PENSION PLAN, OR MADE ANY AMENDMENT TO
ANY PENSION PLAN, WHICH HAS RESULTED OR COULD RESULT IN THE IMPOSITION OF A LIEN
OR THE POSTING OF A BOND OR OTHER SECURITY UNDER SECTION 302(F) OF ERISA OR
SECTION 401(A)(29) OF THE CODE, (III) INCURRED ANY LIABILITY UNDER TITLE IV OF
ERISA OTHER THAN A LIABILITY TO THE PBGC FOR PREMIUMS UNDER SECTION 4007 OF
ERISA, ALL OF WHICH HAVE BEEN PAID OR (IV) ENGAGED IN A TRANSACTION WHICH HAS
RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN SUCH MEMBER BEING SUBJECT
TO A MATERIAL TAX OR PENALTY IMPOSED BY SECTION 4975 OF THE CODE OR SECTION
502.  NEITHER THE BORROWER NOR ANY OTHER MEMBER OF THE ERISA GROUP HAS BEEN
OBLIGATED TO CONTRIBUTE TO A MULTIEMPLOYER PLAN OR HAS MAINTAINED A PENSION PLAN
WITHIN THE PAST 5 YEARS.


 


(K)           NOT AN INVESTMENT COMPANY.  NEITHER THE BORROWER NOR ANY
SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940


 


(L)            PROPERTIES.  THE BORROWER AND THE SUBSIDIARIES EACH HAS GOOD AND
MARKETABLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL OF ITS RESPECTIVE
PROPERTIES AND ASSETS THAT ARE REFLECTED ON THE CONSOLIDATED BALANCE SHEET OF
THE BORROWER AS OF THE MOST RECENT DATE, EXCEPT FOR SUCH IMMATERIAL PROPERTIES
AND ASSETS AS HAVE BEEN DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS AND
EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH THE ABILITY OF THE
BORROWER OR ANY SUBSIDIARY TO CONDUCT ITS BUSINESS AS NOW CONDUCTED.  ALL SUCH
ASSETS AND PROPERTIES OWNED BY THE BORROWER OR ANY SUBSIDIARY ARE SO OWNED OR
HELD FREE AND CLEAR OF ALL LIENS, EXCEPT PERMITTED LIENS.

 

21

--------------------------------------------------------------------------------


 


(M)          COMPLIANCE WITH LAWS AND CHARTER DOCUMENTS.  (I)  THE BORROWER AND
EACH OF ITS SUBSIDIARIES HAS ALL NECESSARY AUTHORIZATIONS, CONSENTS, APPROVALS,
REGISTRATIONS, FRANCHISES, LICENSES AND PERMITS, WITH OR FROM GOVERNMENTAL
AUTHORITIES AND OTHER PERSONS, TO OWN AND OPERATE ITS PROPERTIES AND CONDUCT ITS
BUSINESS AS NOW CONDUCTED AND CONTEMPLATED, EXCEPT TO THE EXTENT FAILURE TO HAVE
THE SAME COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS IN VIOLATION OF (A) ANY LAW, STATUTE, RULE, REGULATION OR ORDER
OF ANY GOVERNMENTAL AUTHORITY (INCLUDING, TO THE BEST OF ITS KNOWLEDGE,
ENVIRONMENTAL LAWS) APPLICABLE TO IT OR ITS PROPERTIES OR ASSETS OR (B) ITS
CERTIFICATE OF INCORPORATION, CHARTER, BY-LAWS OR SIMILAR CONSTITUTIVE
DOCUMENTS, EXCEPT TO THE EXTENT THAT SUCH VIOLATIONS COULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(II)             NEITHER THE BORROWER NOR ANY SUBSIDIARY WILL BE, AS A RESULT OF
PERFORMING ANY OF ITS OBLIGATIONS UNDER THE CREDIT DOCUMENTS, IN VIOLATION OF
(A) ANY LAW, STATUTE, RULE, REGULATION OR ORDER OF ANY GOVERNMENTAL AUTHORITY
APPLICABLE TO IT OR ITS PROPERTIES OR ASSETS OR (B) ITS CERTIFICATE OF
INCORPORATION, CHARTER, BY-LAWS OR SIMILAR CONSTITUTIVE DOCUMENTS.


 


(N)           ENVIRONMENTAL PROTECTION.  EXCEPT AS DESCRIBED IN SCHEDULE 5.01(N)
AND EXCEPT FOR ASBESTOS CONTAINING MATERIAL REPAIR, ABATEMENT OR REMEDIATION AS
REQUIRED BY ENVIRONMENTAL LAWS NOT IN EXCESS OF $5,000,000 IN THE AGGREGATE, TO
THE BORROWER’S KNOWLEDGE, BASED UPON REASONABLE INVESTIGATION, ALL REAL PROPERTY
OWNED OR LEASED BY THE BORROWER OR ANY SUBSIDIARY IS FREE OF CONTAMINATION FROM
ANY HAZARDOUS SUBSTANCE TO THE EXTENT THAT WOULD REASONABLY BE EXPECTED TO
REQUIRE THE BORROWER OR ANY SUBSIDIARY TO REMEDIATE PURSUANT TO ANY
ENVIRONMENTAL LAWS.  EXCEPT AS DESCRIBED IN SCHEDULE 5.01(N), TO THE BORROWER’S
KNOWLEDGE, BASED UPON REASONABLE INVESTIGATION, NEITHER THE BORROWER NOR ANY
SUBSIDIARY HAS CAUSED OR SUFFERED TO OCCUR ANY RELEASE OF ANY HAZARDOUS
SUBSTANCE INTO THE ENVIRONMENT OR ANY OTHER CONDITIONS THAT, INDIVIDUALLY OR IN
THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR
RESULT IN ANY VIOLATIONS OF ANY ENVIRONMENTAL LAWS THAT COULD REASONABLY BE
EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT. 
EXCEPT AS DESCRIBED IN SCHEDULE 5.01(N), TO THE BORROWER’S KNOWLEDGE, BASED UPON
REASONABLE INVESTIGATION, NEITHER THE BORROWER NOR ANY SUBSIDIARY HAS CAUSED OR
SUFFERED TO OCCUR ANY CONDITION ON ANY OF THEIR PROPERTY THAT COULD GIVE RISE TO
THE IMPOSITION OF ANY LIEN UNDER THE ENVIRONMENTAL LAWS.


 


(O)           INSURANCE.  ALL OF THE PROPERTIES AND OPERATIONS OF THE BORROWER
AND EACH SUBSIDIARY OF A CHARACTER USUALLY INSURED BY COMPANIES OF ESTABLISHED
REPUTATION ENGAGED IN THE SAME OR A SIMILAR BUSINESS SIMILARLY SITUATED ARE
ADEQUATELY INSURED, BY FINANCIALLY SOUND AND REPUTABLE INSURERS, AGAINST LOSS OR
DAMAGE OF THE KINDS AND IN AMOUNTS CUSTOMARILY INSURED AGAINST BY SUCH PERSONS,
AND THE BORROWER AND THE SUBSIDIARIES CARRY, WITH SUCH INSURERS IN CUSTOMARY
AMOUNTS, SUCH OTHER INSURANCE, INCLUDING “BANKERS BONDS”, AS IS USUALLY CARRIED
BY COMPANIES OF ESTABLISHED REPUTATION ENGAGED IN THE SAME OR A SIMILAR BUSINESS
SIMILARLY SITUATED.


 


(P)           NO BURDENSOME RESTRICTIONS; ADVERSE CONTRACTS.  TO THE BORROWER’S
KNOWLEDGE, NEITHER THE BORROWER NOR ANY SUBSIDIARY IS SUBJECT TO ANY LAW,
REGULATION, RULE OR ORDER THAT (INDIVIDUALLY OR IN THE AGGREGATE) MATERIALLY
ADVERSELY AFFECTS THE BUSINESS, OPERATIONS, PROPERTY OR FINANCIAL OR OTHER
CONDITION OF THE BORROWER OR THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE,
A PARTY TO, NOR IS ITS PROPERTY SUBJECT TO OR BOUND BY, ANY AGREEMENT OR
INSTRUMENT WHICH RESTRICTS IT ABILITY TO CONDUCT ITS BUSINESS OR, TO THE BEST OF
BORROWER’S KNOWLEDGE, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, OPERATIONS,
PROPERTY OR FINANCIAL OR OTHER CONDITION OF THE BORROWER AND ITS SUBSIDIARIES
TAKEN AS A WHOLE.

 

22

--------------------------------------------------------------------------------


 


(Q)           SENIOR DEBT AND SECURITY DOCUMENTS.  THE INDEBTEDNESS OF THE
BORROWER HEREUNDER CONSTITUTES SENIOR DEBT AND THE PROVISIONS OF THE COLLATERAL
PLEDGE AGREEMENT WILL BE EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT
FOR THE BENEFIT OF THE LENDER, A VALID, BINDING AND ENFORCEABLE SECURITY
INTEREST IN THE COLLATERAL DESCRIBED IN THE COLLATERAL PLEDGE AGREEMENT, WHICH,
UPON THE RELEASE OF THE EXISTING CREDIT AGREEMENT, THE FILING OF FINANCING
STATEMENTS AND THE TAKING OF OTHER ACTIONS SPECIFIED IN THE COLLATERAL PLEDGE
AGREEMENT, WILL CONSTITUTE A FULLY PERFECTED FIRST AND PRIOR SECURITY INTEREST
SUPERIOR IN RIGHT TO ANY LIENS IN THE COLLATERAL DESCRIBED IN THE COLLATERAL
PLEDGE AGREEMENT, EXCEPT (I) FOR LIENS, IF ANY, PERMITTED TO BE PRIOR HEREUNDER
OR UNDER ANY CREDIT DOCUMENT, EXISTING OR FUTURE, WHICH ANY PERSON MAY HAVE
AGAINST SUCH COLLATERAL OR INTERESTS THEREIN, INCLUDING, WITHOUT LIMITATION,
PERMITTED LIENS, AND (II) THAT SUCH ENFORCEABILITY IS SUBJECT TO BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF
GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL
EQUITY PRINCIPLES.

 


(R)            SOLVENCY.  THE BORROWER AND EACH SUBSIDIARY IS, AND AFTER GIVING
EFFECT TO THE LOAN AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND IN THE
OTHER CREDIT DOCUMENTS AND AFTER PAYMENT OF ALL LEGAL, ACCOUNTING AND OTHER FEES
RELATED THERETO WILL BE, SOLVENT.

 


(S)           BANKING REGULATORY MATTERS.  (I)  EACH BANKING BUSINESS SUBSIDIARY
IS “WELL CAPITALIZED” UNDER APPLICABLE REGULATIONS RELATING TO CAPITAL MEASURES
AND CAPITAL LEVELS REQUIRED OF PERSONS ENGAGED IN THE BANKING OR OTHER FINANCIAL
BUSINESS OF THE TYPE ENGAGED IN BY SUCH BANKING BUSINESS SUBSIDIARY, (II)
NEITHER THE BORROWER NOR ANY OF THE SUBSIDIARIES IS A PARTY TO ANY CEASE AND
DESIST ORDER, WRITTEN AGREEMENT OR MEMORANDUM OF UNDERSTANDING WITH, OR A PARTY
TO ANY CAPITAL COMMITMENT OR A SIMILAR UNDERTAKING TO, OR IS SUBJECT TO ANY
ORDER, DECREE OR DIRECTIVE BY, OR IS A RECIPIENT OF ANY EXTRAORDINARY
SUPERVISORY LETTER BY, OR SINCE DECEMBER 31, 2003, HAS BEEN REQUIRED TO ADOPT
ANY BOARD RESOLUTION BY, ANY BANKING REGULATOR, NOR HAS THE BORROWER OR ANY
RESTRICTED SUBSIDIARY BEEN ADVISED BY ANY BANKING REGULATOR THAT IT IS
CONTEMPLATING ISSUING OR REQUESTING (OR IS CONSIDERING THE APPROPRIATENESS OF
ISSUING OR REQUESTING) ANY SUCH ORDER, DECREE, AGREEMENT, MEMORANDUM OF
UNDERSTANDING, EXTRAORDINARY SUPERVISORY LETTER, CAPITAL COMMITMENT OR SIMILAR
SUBMISSION OR REQUIRING (OR IS CONSIDERING THE APPROPRIATENESS OF REQUIRING) THE
ADOPTION OF ANY SUCH BOARD RESOLUTION, EXCEPT FOR ANY SUCH ORDER, DECREE,
AGREEMENT, MEMORANDUM OF UNDERSTANDING, EXTRAORDINARY SUPERVISORY LETTER,
CAPITAL COMMITMENT OR SIMILAR SUBMISSION OR UNDERTAKING AS COULD NOT
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE MATERIAL
ADVERSE EFFECT, (III) THE BORROWER AND EACH BANKING BUSINESS SUBSIDIARY HAS
FILED ON A TIMELY BASIS ALL REPORTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY
IT AS A RESULT OF CONDUCTING A SAVINGS AND LOAN ASSOCIATION OR OTHER BANKING
BUSINESS AND EACH SUCH REPORT OR DOCUMENT WAS IN COMPLIANCE IN FORM AND
SUBSTANCE WITH THE REQUIREMENTS THEREOF, EXCEPT FOR ANY FAILURE TO FILE OR
FAILURE TO COMPLY AS COULD NOT INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE MATERIAL ADVERSE EFFECT, AND (IV) THE BORROWER IS “ADEQUATELY
CAPITALIZED” AS REQUIRED BY APPLICABLE REGULATIONS.

 


(T)            ANTI-MONEY LAUNDERING AND CUSTOMER IDENTIFICATION PROGRAMS.  EACH
OF THE BORROWER, BANK SUBSIDIARY AND BANKING BUSINESS SUBSIDIARIES HAS ADOPTED
AND IMPLEMENTED AN ANTI-MONEY LAUNDERING POLICY AND A CUSTOMER IDENTIFICATION
PROGRAM THAT COMPLY WITH THE REQUIREMENTS OF APPLICABLE LAWS AND REGULATIONS.


 


(U)           FULL DISCLOSURE.  ALL INFORMATION RELATING TO THE BORROWER OR ITS
SUBSIDIARIES DELIVERED IN WRITING TO THE ADMINISTRATIVE AGENT OR THE LENDER IN
CONNECTION WITH THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS IS TRUE AND COMPLETE IN ALL MATERIAL RESPECTS.  THERE
IS NO MATERIAL FACT OF WHICH THE BORROWER IS AWARE WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD REASONABLY BE EXPECTED TO INFLUENCE ADVERSELY THE

 

23

--------------------------------------------------------------------------------


 


LENDER’S CREDIT ANALYSIS RELATING TO THE BORROWER AND ITS SUBSIDIARIES WHICH HAS
NOT BEEN DISCLOSED TO THE LENDER IN WRITING.


 


SECTION 5.02           SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE BY THE
BORROWER IN THIS AGREEMENT, AND IN THE CERTIFICATES OR OTHER INSTRUMENTS
PREPARED OR DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT, SHALL
(I) BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE LENDER, (II) SURVIVE THE
MAKING OF THE LOAN REGARDLESS OF ANY INVESTIGATION MADE BY, OR ON BEHALF OF, THE
LENDER, AND (III) CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE COMMITMENTS
HAVE NOT BEEN TERMINATED AND, THEREAFTER, SO LONG AS ANY LOAN, COMMITMENT FEE OR
OTHER AMOUNT PAYABLE UNDER ANY CREDIT DOCUMENT REMAINS UNPAID.

 


ARTICLE VI

 


CONDITIONS PRECEDENT

 


SECTION 6.01           CONDITIONS TO THE AVAILABILITY OF THE COMMITMENTS.  THE
OBLIGATIONS OF THE LENDER HEREUNDER ARE SUBJECT TO, AND THE FACILITY SHALL NOT
BECOME AVAILABLE UNTIL THE EARLIEST TIME ON WHICH EACH OF THE FOLLOWING
CONDITIONS PRECEDENT SHALL HAVE BEEN SATISFIED OR WAIVED IN WRITING BY THE
LENDER (THE “EFFECTIVE TIME”):

 


(A)           CREDIT DOCUMENTS.  THE LENDER SHALL HAVE RECEIVED THE CREDIT
DOCUMENTS, DULY EXECUTED AND DELIVERED BY EACH OF THE PARTIES THERETO, EACH IN
FORM AND SUBSTANCE SATISFACTORY TO IT.


 


(B)           SECURITY DOCUMENTS.  THE LENDER SHALL HAVE RECEIVED THE SECURITY
DOCUMENTS IN THE FORM ATTACHED HERETO DULY EXECUTED AND DELIVERED BY THE PARTIES
THERETO GRANTING TO THE SECURED PARTIES SECURITY INTERESTS IN THE COLLATERAL
DESCRIBED THEREIN TOGETHER WITH (I) COPIES OF FINANCING STATEMENTS (FORM UCC-1)
FILED, OR TO BE FILED, UNDER THE UNIFORM COMMERCIAL CODE, AND OTHER FINANCING
DOCUMENTS AS PROVIDED IN THE SECURITY DOCUMENTS, (II) EVIDENCE REASONABLY
SATISFACTORY TO THE LENDER WITH RESPECT TO THE COLLATERAL AGENT’S FIRST PRIORITY
SECURITY INTEREST (FOR THE BENEFIT OF THE LENDER) IN THE COLLATERAL DESCRIBED IN
THE COLLATERAL PLEDGE AGREEMENT, AND WITH RESPECT TO THE LENDER’S FIRST PRIORITY
SECURITY INTEREST (FOR ITS BENEFIT) IN THE COLLATERAL DESCRIBED IN THE
COLLATERAL PLEDGE AGREEMENT, OTHER THAN COLLATERAL SUBJECT TO PERMITTED LIENS
(WHICH MAY INCLUDE, BUT SHALL NOT BE LIMITED TO, CERTIFIED COPIES OF REQUEST FOR
INFORMATION (FORM UCC-11) OR EQUIVALENT REPORTS, LISTING ALL FINANCING
STATEMENTS WHICH NAME THE BORROWER OR ANY SUBSIDIARY AS DEBTOR AND WHICH ARE ON
FILE, AS OF A RECENT DATE PRIOR TO THE EFFECTIVE DATE, IN ALL RELEVANT
JURISDICTIONS LISTED IN THE SECURITY DOCUMENTS) AND (III) STOCK POWERS, DULY
ENDORSED IN BLANK, WITH RESPECT TO ALL SHARES OF STOCK OF SUBSIDIARIES INCLUDED
IN THE COLLATERAL.  IN THE CASE OF CLAUSE (III) OF THE PRECEDING SENTENCE, THE
STOCK CERTIFICATES REPRESENTING ALL SHARES OF STOCK OF SUBSIDIARIES INCLUDED IN
THE COLLATERAL MAY BE DELIVERED TO THE LENDER IN THE FORM THEY EXIST AS OF THE
EFFECTIVE TIME, PROVIDED, HOWEVER, THAT (A) THE STOCK CERTIFICATES DELIVERED AT
THE EFFECTIVE TIME REPRESENT ALL SHARES OF STOCK OF SUBSIDIARIES INCLUDED IN THE
COLLATERAL AND (B) THE BORROWER PROVIDES THE LENDER WITH (X) AN EXPLANATION OF
THE NECESSARY CHANGES TO BE MADE TO THE STOCK CERTIFICATES SO PROVIDED, SO AS TO
ENABLE THE LENDER TO ASSESS THE COMPLETENESS OF THE STOCK CERTIFICATES SO
PROVIDED IN LIGHT OF CURRENTLY EXISTING SUBSIDIARIES AND (Y) A COMMITMENT TO
PROVIDE THE LENDER WITH ALL REISSUED, REVISED OR REPLACED STOCK CERTIFICATES AS
SOON AS PRACTICABLE AFTER THE EFFECTIVE TIME, BUT IN NO CASE LATER THAN FOURTEEN
(14) BUSINESS DAYS AFTER THE EFFECTIVE DATE (OR SUCH LATER DATE AS THE LENDER
MAY IN WRITING AGREE).

 


(C)           EVIDENCE OF CORPORATE ACTION.  THE LENDER SHALL HAVE RECEIVED THE
FOLLOWING:

 

24

--------------------------------------------------------------------------------


 

(I)            A COPY OF THE ARTICLES OF INCORPORATION OF THE BORROWER, AS IN
EFFECT ON THE EFFECTIVE DATE, CERTIFIED BY THE SECRETARY OF STATE OF WASHINGTON
AS OF A DATE REASONABLY CLOSE TO THE EFFECTIVE DATE; AND

 

(II)           A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF THE
BORROWER AND OF EACH SUBSIDIARY PARTY TO ANY CREDIT DOCUMENT, DATED THE
EFFECTIVE DATE, STATING (A) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF
THE BY-LAWS OF THE BORROWER (OR SUBSIDIARY, AS THE CASE MAY BE) AS IN EFFECT ON
SUCH DATE AND AT ALL TIMES SINCE THE DATE OF THE RESOLUTIONS DESCRIBED IN CLAUSE
(B) BELOW, (B) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF RESOLUTIONS
DULY ADOPTED BY THE BOARD OF DIRECTORS OF THE BORROWER (OR SUBSIDIARY, AS THE
CASE MAY BE) AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE VARIOUS
CREDIT DOCUMENTS, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN MODIFIED, RESCINDED OR
AMENDED AND ARE IN FULL FORCE AND EFFECT, (C) THAT THE ARTICLES OF INCORPORATION
OF THE BORROWER (OR EQUIVALENT CONSTITUTIVE DOCUMENTS OF THE SUBSIDIARY, AS THE
CASE MAY BE) HAVE NOT BEEN AMENDED SINCE THE DATE OF THE LAST AMENDMENT THERETO
SHOWN ON THE CERTIFIED ARTICLES OF INCORPORATION FURNISHED PURSUANT TO CLAUSE
(I) ABOVE OR (III) BELOW, AND (D) AS TO THE INCUMBENCY AND SIGNATURE OF EACH
OFFICER EXECUTING THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT AND ANY OTHER
DOCUMENT DELIVERED IN CONNECTION HEREWITH ON BEHALF OF THE BORROWER AND ANY
SUBSIDIARY; AND

 

(III)          A COPY OF THE CONSTITUTIVE DOCUMENTS OF EACH SUBSIDIARY PARTY TO
ANY CREDIT DOCUMENT CERTIFIED BY THE APPROPRIATE GOVERNMENTAL AUTHORITY,
INCLUDING ANY RELEVANT SECRETARY OF STATE OR BANKING REGULATOR, AND A
CERTIFICATE OF GOOD STANDING OR EQUIVALENT THEREOF FROM THE SAME (TO THE EXTENT
APPLICABLE IN THE JURISDICTION OF INCORPORATION OF SUCH SUBSIDIARY AND TO THE
EXTENT THAT THE RELEVANT BANKING REGULATOR OF SUCH SUBSIDIARY GENERALLY PROVIDES
CERTIFICATES OF GOOD STANDING OR THE EQUIVALENT THEREOF), IN EACH CASE AS OF A
DATE REASONABLY CLOSE TO THE EFFECTIVE DATE.


 


(D)           OPINIONS OF COUNSEL.  THE LENDER SHALL HAVE RECEIVED A FAVORABLE
WRITTEN OPINION, DATED THE EFFECTIVE DATE AND ADDRESSED TO THE LENDER UNDER THIS
AGREEMENT, OF (I) WITHERSPOON, KELLEY, DAVENPORT & TOOLE, COUNSEL FOR THE
BORROWER, IN SUBSTANTIALLY THE FORM OF EXHIBIT C-1, AND (II) SULLIVAN &
CROMWELL, COUNSEL FOR THE ADMINISTRATIVE AGENT, IN SUBSTANTIALLY THE FORM OF
EXHIBIT C-2.


 


(E)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 5.01 SHALL BE TRUE AND CORRECT ON THE EFFECTIVE
DATE, AND THE LENDER SHALL HAVE RECEIVED A CERTIFICATE, SIGNED BY A RESPONSIBLE
OFFICER OF THE BORROWER, TO THAT EFFECT.


 


(F)            CUSTOMER IDENTIFICATION PROGRAM.  THE BORROWER SHALL HAVE
PROVIDED THE LENDER SUCH DOCUMENTS, IN THE FORM OF EXHIBIT E, AND ANY OTHER SUCH
INFORMATION NECESSARY TO SATISFY THE LENDER’S CUSTOMER IDENTIFICATION PROGRAM
REQUIREMENTS IN ACCORDANCE WITH THE USA PATRIOT ACT.


 


(G)           EXISTING CREDIT AGREEMENT AND SECURITY DOCUMENTS.  THE BORROWER’S
INDEBTEDNESS UNDER THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN FULLY
DISCHARGED ON OR BEFORE OR AT THE SAME TIME AS THE EFFECTIVE TIME AND ANY LIENS
THEREUNDER SECURING THE OBLIGATIONS OF THE BORROWER SHALL HAVE BEEN FULLY
RELEASED (AND THE LENDER SHALL HAVE RECEIVED EVIDENCE IN WRITING

 

25

--------------------------------------------------------------------------------


 


OF SUCH DISCHARGE AND RELEASE) AND THE SECURITY DOCUMENTS SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO THE LENDER.


 


(H)           CAPITAL REQUIREMENTS.  BANK SUBSIDIARY SHALL, AS OF THE EFFECTIVE
DATE, BE “WELL CAPITALIZED” UNDER APPLICABLE REGULATIONS RELATING TO CAPITAL
MEASURES AND CAPITAL LEVELS REQUIRED OF STATE OR FEDERALLY CHARTERED SAVINGS
INSTITUTIONS.


 


(I)            FEES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ANY FEES OR
OTHER PAYMENTS (INCLUDING REASONABLE LEGAL FEES AND EXPENSES OF ITS COUNSEL, UP
TO $50,000) WHICH ARE DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE REFERRED
TO IN THE OUTLINE TERMS AND CONDITIONS OF PROPOSED TERM LOAN, DATED JANUARY 5,
2005, RELATING TO THIS AGREEMENT.

 

(i)            Deposit Account.  Borrower shall maintain its primary operating
account at the subsidiary Bank.


 


SECTION 6.02           CONDITIONS TO ALL LOANS.  THE OBLIGATION OF THE LENDER TO
MAKE THE LOAN IS SUBJECT TO THE CONDITION PRECEDENT THAT, ON EACH BORROWING DATE
AND AFTER GIVING EFFECT TO THE BORROWING REQUEST, EACH OF THE FOLLOWING
CONDITIONS PRECEDENT SHALL HAVE BEEN SATISFIED, OR WAIVED IN WRITING BY THE
LENDER:


 


(A)           BORROWING REQUEST.  THE LENDER SHALL HAVE RECEIVED A BORROWING
REQUEST IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(B)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, NOR SHALL ANY DEFAULT OR EVENT OF DEFAULT OCCUR AS A RESULT
OF THE MAKING OF SUCH LOAN.


 


(C)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTION 5.01 SHALL HAVE BEEN TRUE AND CORRECT WHEN MADE
AND (EXCEPT TO THE EXTENT THAT ANY REPRESENTATION OR WARRANTY SPEAKS AS OF A
DATE CERTAIN) SHALL BE TRUE AND CORRECT ON THE BORROWING DATE WITH THE SAME
EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES WERE MADE ON SUCH BORROWING
DATE.


 


SECTION 6.03           SATISFACTION OF CONDITIONS PRECEDENT.  EACH OF (I) THE
DELIVERY BY THE BORROWER OF A BORROWING REQUEST, AND (II) THE ACCEPTANCE OF THE
PROCEEDS OF A TRANCHE SHALL BE DEEMED TO CONSTITUTE A CERTIFICATION BY THE
BORROWER THAT, AS OF THE BORROWING DATE, EACH OF THE CONDITIONS PRECEDENT
CONTAINED IN SECTION 6.02 HAS BEEN SATISFIED WITH RESPECT TO ANY TRANCHE THEN
BEING ADVANCED.

 


ARTICLE VII

 


COVENANTS


 


SECTION 7.01           SECTION AFFIRMATIVE COVENANTS.  UNTIL SATISFACTION IN
FULL OF ALL THE OBLIGATIONS OF THE BORROWER UNDER THE CREDIT DOCUMENTS AND
TERMINATION OF THE FACILITY, THE BORROWER WILL:


 


(A)           FINANCIAL STATEMENTS; COMPLIANCE CERTIFICATES; REGULATORY
REPORTS.  FURNISH TO THE LENDER:

 

26

--------------------------------------------------------------------------------


 

(I)            AS SOON AS AVAILABLE, BUT IN NO EVENT MORE THAN 45 DAYS FOLLOWING
THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR, (A)
COPIES OF, OR INTERNET LINKS TO, THE BORROWER’S QUARTERLY REPORT ON FORM 10-Q
BEING FILED WITH THE SEC, WHICH SHALL INCLUDE A CONSOLIDATED BALANCE SHEET, A
CONSOLIDATED INCOME STATEMENT AND A CONSOLIDATED STATEMENT OF CASH FLOWS OF THE
BORROWER AND THE SUBSIDIARIES FOR SUCH QUARTER, (B) COPIES OF, OR INTERNET LINKS
TO, A CONSOLIDATING BALANCE SHEET, CONSOLIDATING INCOME STATEMENT AND
CONSOLIDATING STATEMENT OF CASH FLOWS OF THE BORROWER AND THE SUBSIDIARIES FOR
SUCH QUARTER, AND (C) COPIES OF, OR INTERNET LINKS TO, ANY CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET, CONSOLIDATED AND CONSOLIDATING INCOME STATEMENT AND
CONSOLIDATED AND CONSOLIDATING STATEMENT OF CASH FLOWS OF BANK SUBSIDIARY AND
ITS PRINCIPAL OPERATING SUBSIDIARIES FOR SUCH QUARTER (FOR EACH OF (B) AND (C)
ABOVE, IF PREPARED IN THE ORDINARY COURSE OF BUSINESS);

 

(II)           AS SOON AS AVAILABLE, BUT IN NO EVENT MORE THAN 90 DAYS FOLLOWING
THE END OF EACH FISCAL YEAR, (A) A COPY OF, OR INTERNET LINKS TO, THE BORROWER’S
ANNUAL REPORT ON FORM 10-K BEING FILED WITH THE SEC, WHICH SHALL INCLUDE THE
CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND THE SUBSIDIARIES, TOGETHER
WITH A REPORT THEREON BY BDO SEIDMAN LLP (OR ANOTHER FIRM OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS REASONABLY SATISFACTORY TO THE LENDER), FOR SUCH
YEAR, (B) COPIES OF, OR INTERNET LINKS TO, A CONSOLIDATING BALANCE SHEET,
CONSOLIDATING INCOME STATEMENT AND CONSOLIDATING STATEMENT OF CASH FLOWS OF THE
BORROWER AND THE SUBSIDIARIES FOR SUCH YEAR, AND (C) COPIES OF, OR INTERNET
LINKS TO, ANY CONSOLIDATED AND CONSOLIDATING BALANCE SHEET, CONSOLIDATED AND
CONSOLIDATING INCOME STATEMENT, AND CONSOLIDATED AND CONSOLIDATING STATEMENT OF
CASH FLOWS OF BANK SUBSIDIARY AND ITS SUBSIDIARIES FOR SUCH YEAR IF PREPARED IN
THE ORDINARY COURSE OF BUSINESS (WHICH FINANCIAL STATEMENT REFERRED TO IN THIS
PARAGRAPH (C) SHALL BE ACCOMPANIED BY A REPORT THEREON BY BDO SEIDMAN LLP (OR
ANOTHER FIRM OF INDEPENDENT CERTIFIED ACCOUNTANTS REASONABLY SATISFACTORY TO THE
LENDER) IF SUCH REPORT IS PREPARED).

 

(III)          TOGETHER WITH EACH REPORT DELIVERED PURSUANT TO SECTIONS
7.01(A)(I), (II) AND (V), A CERTIFICATE OF THE BORROWER, SIGNED BY A RESPONSIBLE
OFFICER, IN SUBSTANTIALLY THE FORM OF EXHIBIT D, STATING WHETHER, AS OF THE LAST
DATE OF THE FINANCIAL STATEMENTS INCLUDED IN SUCH REPORT, ANY EVENT OCCURRED OR
CIRCUMSTANCE EXISTED WHICH, INDIVIDUALLY OR IN THE AGGREGATE, CONSTITUTED A
DEFAULT OR EVENT OF DEFAULT (AND, IF SO, DETAILING THE FACTS WITH RESPECT
THERETO) AND WHETHER THE BORROWER WAS IN COMPLIANCE WITH THE COVENANTS SET FORTH
IN THIS ARTICLE VII, TOGETHER WITH CALCULATIONS TO ESTABLISH THE BORROWER’S
COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTION 7.03;

 

(IV)          PROMPTLY UPON THE FILING BY THE BORROWER WITH THE SEC OR ANY
NATIONAL SECURITIES EXCHANGE OF ANY REGISTRATION STATEMENT (OTHER THAN A
REGISTRATION STATEMENT ON FORM S-8 OR AN EQUIVALENT FORM) OR REGULAR PERIODIC
REPORT (OTHER THAN THE REPORTS REFERRED TO IN SECTIONS 7.01(A)(I) AND (II)),
NOTIFICATION OF SUCH FILING; AND, AT THE REQUEST OF THE LENDER, THE BORROWER
SHALL DELIVER TO THE LENDER A COPY OF SUCH FILING (EXCLUDING EXHIBITS);

 

(V)           AS SOON AS AVAILABLE, BUT IN NO EVENT MORE THAN 90 DAYS FOLLOWING
THE END OF EACH FISCAL YEAR (IN THE CASE OF ANNUAL BANK REGULATORY REPORTS) AND
NO MORE THAN 45 DAYS AFTER THE CLOSE OF THE FIRST THREE QUARTERS OF EACH FISCAL
YEAR

 

27

--------------------------------------------------------------------------------


 

(IN THE CASE OF QUARTERLY BANK REGULATORY REPORTS) OF EACH BANKING BUSINESS
SUBSIDIARY FOR WHICH SUCH REPORTS ARE REQUIRED BY ITS BANKING REGULATOR, COPIES
OF THE BANK REGULATORY REPORTS PREPARED ON BEHALF OF AND IN RESPECT OF SUCH
BANKING BUSINESS SUBSIDIARY FOR SUCH FISCAL YEAR AND FISCAL QUARTER, AS THE CASE
MAY BE, TOGETHER WITH SUCH NOTES AND INFORMATION AS THE LENDER MAY REASONABLY
REQUEST IN ORDER TO RECONCILE SUCH REPORTS WITH GAAP;

 

(VI)          PROMPTLY UPON THE MAILING THEREOF TO THE SHAREHOLDERS OF THE
BORROWER GENERALLY COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND PROXY
STATEMENTS SO MAILED;

 

(VII)         SUCH ADDITIONAL INFORMATION, REPORTS OR STATEMENTS, REGARDING THE
BUSINESS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES, AS THE ADMINISTRATIVE AGENT OR THE LENDER FROM TIME TO TIME MAY
REASONABLY REQUEST (WHICH INFORMATION, REPORTS OR STATEMENTS SHALL, FOR THE
AVOIDANCE OF DOUBT, BE SUBJECT TO THE CONFIDENTIALITY PROVISIONS OF SECTION
11.13).

 

(VIII)        AS SOON AS AVAILABLE, BUT IN NO EVENT MORE THAN 45 DAYS FOLLOWING
THE END OF EACH FISCAL YEAR, COPIES OF THE ANNUAL BUDGET FOR THE BORROWER AND
ITS MATERIAL SUBSIDIARIES.

 

(x)            as soon as available, but in no event more than 45 days following
the end of each quarter, a schedule of the unsecured obligations of the Borrower
and material subsidiaries


 


(B)           CORPORATE EXISTENCE.  EXCEPT AS PERMITTED BY SECTION 7.02(A),
MAINTAIN, AND CAUSE EACH RESTRICTED SUBSIDIARY TO MAINTAIN, ITS CORPORATE
EXISTENCE (INCLUDING, WITHOUT LIMITATION, AS A SAVINGS AND LOAN HOLDING COMPANY,
BANK HOLDING COMPANY, COMMERCIAL BANK OR SAVINGS AND LOAN ASSOCIATION, AS THE
CASE MAY BE, PROVIDED, THAT BORROWER SHALL BE EXPRESSLY PERMITTED TO CONVERT
INTO A BANK HOLDING COMPANY OR FINANCIAL HOLDING COMPANY AND TO CONVERT BANK
SUBSIDIARY INTO A BANK, ON THE CONDITION THAT (I) THE CONVERSION WILL NOT HAVE A
MATERIAL ADVERSE EFFECT ON THE ABILITY OF THE BORROWER AND SUBSIDIARIES TO
CONDUCT BUSINESS AND GENERATE EARNINGS SUFFICIENT TO SERVICE DEBT AND (II) THE
BORROWER IS IN COMPLIANCE WITH ALL REGULATIONS AND REQUIREMENTS APPLICABLE TO A
BANK HOLDING COMPANY, AS APPLICABLE) IN GOOD STANDING (IN SUCH JURISDICTIONS AS
APPLICABLE) AND QUALIFY AND REMAIN QUALIFIED TO DO BUSINESS IN EACH JURISDICTION
IN WHICH THE CHARACTER OF THE PROPERTIES OWNED OR LEASED BY IT THEREIN OR IN
WHICH THE TRANSACTION OF ITS BUSINESS IS SUCH THAT THE FAILURE TO QUALIFY,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(C)           CONDUCT OF BUSINESS.  PRESERVE, RENEW AND KEEP IN FULL FORCE AND
EFFECT, AND CAUSE EACH SUBSIDIARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND
EFFECT, ALL LICENSES, PERMITS, APPROVALS, AUTHORIZATIONS OR CONSENTS (INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH BEING A SAVINGS AND LOAN HOLDING COMPANY,
BANK HOLDING COMPANY, COMMERCIAL BANK OR A SAVINGS AND LOAN ASSOCIATION OR IN
CONNECTION WITH THE CONDUCT OF A SAVINGS AND LOAN ASSOCIATION BUSINESS OR OTHER
BANKING BUSINESS, AS THE CASE MAY BE) NECESSARY OR DESIRABLE IN THE NORMAL
CONDUCT OF ITS BUSINESS AND THE LOSS OF WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND COMPLY, AND
CAUSE EACH SUBSIDIARY TO COMPLY, WITH ALL APPLICABLE LAWS, ORDERS, RULES AND
REGULATIONS OF ALL GOVERNMENTAL AUTHORITIES THE FAILURE WITH WHICH SO TO COMPLY,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

28

--------------------------------------------------------------------------------


 


(D)           AUTHORIZATIONS.  OBTAIN, MAKE AND KEEP IN FULL FORCE AND EFFECT
ALL AUTHORIZATIONS FROM AND REGISTRATIONS WITH GOVERNMENTAL AUTHORITIES REQUIRED
FOR THE VALIDITY OR ENFORCEABILITY OF THE CREDIT DOCUMENTS.


 


(E)           TAXES.  PAY AND DISCHARGE, AND CAUSE EACH SUBSIDIARY TO PAY AND
DISCHARGE, ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES UPON IT, ITS INCOME
AND ITS PROPERTIES PRIOR TO THE DATE ON WHICH PENALTIES ARE ATTACHED THERETO,
EXCEPT TO THE EXTENT THAT (I) SUCH TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES
SHALL BE CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS BY THE BORROWER
OR SUCH SUBSIDIARY, AS THE CASE MAY BE, (II) UNLESS THE AMOUNT THEREOF IS NOT
MATERIAL TO THE BORROWER’S CONSOLIDATED FINANCIAL CONDITION, ADEQUATE RESERVES
ARE MAINTAINED (IN ACCORDANCE WITH GAAP) BY THE BORROWER OR SUCH SUBSIDIARY, AS
THE CASE MAY BE, WITH RESPECT THERETO, AND (III) ANY FAILURE TO PAY AND
DISCHARGE SUCH TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES COULD NOT REASONABLY
BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(F)            INSURANCE.  MAINTAIN, AND CAUSE EACH SUBSIDIARY TO MAINTAIN,
INSURANCE WITH REPUTABLE INSURANCE COMPANIES AGAINST SUCH RISKS, OF SUCH TYPES,
ON SUCH PROPERTIES AND IN SUCH AMOUNTS AS IS CUSTOMARILY MAINTAINED BY SIMILAR
BUSINESSES SIMILARLY SITUATED, INCLUDING “BANKERS BONDS”.  A DETAILED LIST OF
THE INSURANCE COMPANIES, THE AMOUNTS AND RATES OF THE INSURANCE, THE DATES OF
THE EXPIRATION THEREOF AND THE PROPERTIES AND RISKS COVERED THEREBY SHALL BE
AVAILABLE TO THE LENDER UPON REQUEST.


 


(G)           INSPECTION.  PERMIT, AND CAUSE EACH MATERIAL SUBSIDIARY TO PERMIT,
THE LENDER TO HAVE ONE OR MORE OF THEIR OFFICERS AND EMPLOYEES, OR (EXCEPT IN
THE CASE OF PARAGRAPH (II) BELOW) ANY OTHER PERSON OR PERSONS DESIGNATED BY THE
ADMINISTRATIVE AGENT OR THE LENDER, TO:

 

(I)            VISIT AND INSPECT ANY OF THE PROPERTIES OF THE BORROWER AND SUCH
SUBSIDIARIES AND TO EXAMINE THE MINUTE BOOKS, BOOKS OF ACCOUNT AND OTHER RECORDS
OF THE BORROWER AND SUCH SUBSIDIARIES, AND DISCUSS ITS AFFAIRS, FINANCES AND
ACCOUNTS WITH ITS OFFICERS AND WITH THE BORROWER’S INDEPENDENT ACCOUNTANTS,
DURING NORMAL BUSINESS HOURS AND AT OTHER REASONABLE TIMES, FOR THE PURPOSE OF
MONITORING THE BORROWER’S COMPLIANCE WITH ITS OBLIGATIONS UNDER THE CREDIT
DOCUMENTS; AND

 

(II)           EXAMINE AND REVIEW IN REASONABLE DETAIL, ON THE PREMISES OF THE
BORROWER OR BANK SUBSIDIARY OR ANY OTHER SUBSIDIARY AS APPROPRIATE, ANY
REGULATORY REPORTS NOT RESTRICTED TO THIRD PARTY REVIEW BY ANY LAW, REGULATION
OR COURT ORDER IN RESPECT OF THE BORROWER, ANY BANKING BUSINESS SUBSIDIARY OR
ANY OTHER SUBSIDIARY (ONCE SUCH REPORTS SHALL HAVE BEEN MADE AVAILABLE BY THE
REGULATOR TO THE BORROWER, ANY BANKING BUSINESS SUBSIDIARY OR SUCH OTHER
SUBSIDIARY) DURING NORMAL BUSINESS HOURS AND AT OTHER REASONABLE TIMES (IT BEING
FURTHER AGREED THAT THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY
SUCH REPORT HAVING BEEN MADE SO AVAILABLE BY THE REGULATOR WITHIN 14 DAYS
THEREOF FOLLOWING A REQUEST BY THE ADMINISTRATIVE AGENT FOR SUCH REPORT).


 


(H)           MAINTENANCE OF RECORDS.  FOR THE BORROWER AND EACH OF ITS MATERIAL
SUBSIDIARIES, KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND
CORRECT ENTRIES WILL BE MADE OF ALL DEALINGS OR TRANSACTIONS OF OR IN RELATION
TO ITS BUSINESS AND AFFAIRS.


 


(I)            MAINTENANCE OF PROPERTY.  MAINTAIN, KEEP AND PRESERVE AND CAUSE
EACH SUBSIDIARY TO MAINTAIN, KEEP AND PRESERVE ALL OF ITS PROPERTIES IN GOOD
REPAIR, WORKING ORDER AND CONDITION AND FROM TIME TO TIME MAKE ALL NECESSARY AND
PROPER REPAIRS, RENEWALS, REPLACEMENTS,

 

29

--------------------------------------------------------------------------------


 


AND IMPROVEMENTS THERETO, EXCEPT TO THE EXTENT THAT ANY FAILURE SO TO MAINTAIN,
KEEP AND PRESERVE SUCH PROPERTIES, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(J)            ERISA.  THE BORROWER SHALL GIVE, OR SHALL CAUSE TO BE GIVEN, TO
THE LENDER PROMPT NOTICE OF EACH OF THE FOLLOWING EVENTS (BUT IN NO EVENT MORE
THAN 30 DAYS AFTER THE OCCURRENCE OF THE EVENT OR THE EXISTENCE OF A REASONABLE
PROBABILITY THAT THE EVENT WILL OCCUR):  (I) WHEN THE BORROWER OR ANY OTHER
MEMBER OF THE ERISA GROUP BECOMES OBLIGATED TO MAKE A MATERIAL CONTRIBUTION TO
ANY PENSION PLAN OR MULTIEMPLOYER PLAN, OR AN ENTITY WITH MATERIAL LIABILITY
UNDER TITLE IV OF ERISA BECOMES PART OF THE ERISA GROUP, (II) WHEN A PENSION
PLAN HAS A MATERIAL ACCUMULATED FUNDING DEFICIENCY UNDER SECTION 412 OF THE
CODE, (III) ANY ACTION BY THE BORROWER OR ANY OTHER MEMBER OF THE ERISA GROUP TO
TERMINATE ANY PENSION PLAN SO AS TO INCUR ANY MATERIAL LIABILITY TO THE PBGC OR
UNDER TITLE IV OF ERISA, OR WHEN CIRCUMSTANCES OTHERWISE EXIST WHICH COULD
REASONABLY BY EXPECTED TO RESULT IN ANY MEMBER OF THE ERISA GROUP INCURRING ANY
SUCH MATERIAL LIABILITY AND (IV) ANY ACTION BY THE PBGC TO TERMINATE OR APPOINT
A TRUSTEE TO ADMINISTER A PENSION PLAN OR ASSESS MATERIAL LIABILITY AGAINST A
MEMBER OF THE ERISA GROUP.  IN ADDITION, THE BORROWER SHALL PROMPTLY (BUT IN NO
CASE MORE THAN 30 DAYS FOLLOWING ISSUANCE OR RECEIPT BY ANY MEMBER OF THE ERISA
GROUP) PROVIDE, OR CAUSE TO BE PROVIDED, TO THE LENDER A COPY OF ALL MATERIAL
CORRESPONDENCE BETWEEN SUCH MEMBER OF THE ERISA GROUP AND THE PBGC OR INTERNAL
REVENUE SERVICE RELATING TO ANY OF THE EVENTS DESCRIBED IN THE PRECEDING
SENTENCE OR THE UNDER FUNDED STATUS, TERMINATION OR POSSIBLE TERMINATION OF A
PENSION PLAN.


 


(K)           NOTICE OF DEFAULTS AND ADVERSE DEVELOPMENTS.  PROMPTLY NOTIFY THE
LENDER UPON THE DISCOVERY BY THE BORROWER OF THE OCCURRENCE OF (I) ANY DEFAULT
OR EVENT OF DEFAULT; (II) THE EXECUTION OF ANY REGULATORY AGREEMENT ENTERED INTO
BY THE BORROWER OR ANY SUBSIDIARY OR THE RECEIPT OF ANY WRITTEN NOTICE OF ANY
REGULATORY ACTION OR PROPOSED REGULATORY ACTION, (III) ANY EVENT, DEVELOPMENT OR
CIRCUMSTANCE WHEREBY THE FINANCIAL STATEMENTS MOST RECENTLY FURNISHED TO THE
LENDER FAIL IN ANY MATERIAL RESPECT TO PRESENT FAIRLY, IN ACCORDANCE WITH GAAP,
THE FINANCIAL CONDITION AND OPERATING RESULTS OF THE BORROWER AND THE
SUBSIDIARIES AS OF THE DATE OF SUCH FINANCIAL STATEMENTS; (IV) ANY LITIGATION OR
PROCEEDINGS THAT ARE INSTITUTED OR THREATENED (TO THE KNOWLEDGE OF THE BORROWER)
AGAINST THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE ASSETS THAT
COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A
MATERIAL ADVERSE EFFECT; AND (V) ANY OTHER DEVELOPMENT IN THE BUSINESS OR
AFFAIRS OF THE BORROWER OR ANY SUBSIDIARY IF THE EFFECT THEREOF WOULD REASONABLY
BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT
OR COULD REASONABLY BE EXPECTED TO RESULT IN A DEFAULT; IN EACH CASE DESCRIBING
THE NATURE THEREOF AND THE ACTION THE BORROWER PROPOSES TO TAKE WITH RESPECT
THERETO.  SUCH NOTICE SHALL BE DEEMED GIVEN IF THE BORROWER HAS MADE PUBLIC
DISCLOSURE OF SUCH INFORMATION IN A FILING WITH THE SEC, WITH A LINK TO THE
NOTICE PROVIDED TO THE LENDER WITHIN FIVE (5) BUSINESS DAYS OF THE FILING BY
ELECTRONIC MAIL OR OTHER MUTUALLY ACCEPTABLE COMMUNICATION.  WITHIN FIVE (5)
BUSINESS DAYS OF ANY RESPONSIBLE OFFICER OF THE BORROWER OBTAINING KNOWLEDGE OF
ANY DEFAULT OR EVENT OF DEFAULT, BORROWER SHALL FURNISH TO LENDER A CERTIFICATE
OF A RESPONSIBLE OFFICER OF THE BORROWER STATING THAT SUCH CERTIFICATE IS A
“NOTICE OF DEFAULT” AND SETTING FORTH THE DETAILS THEREOF AND THE ACTION WHICH
THE BORROWER IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO


 


(L)            NOTICE OF RATING CHANGES.  PROMPTLY NOTIFY THE LENDER AFTER THE
BORROWER BECOMES AWARE OF ANY CHANGE (EITHER EXPRESSLY OR PURSUANT TO A LETTER
FROM A RATING AGENCY STATING AN “IMPLIED RATING”) IN THE BORROWER’S CREDIT
RATING, STATING THE DETAILS THEREOF, AND OF ANY ANNOUNCEMENT BY ANY RATING
AGENCY THAT ITS CREDIT RATING FOR THE BORROWER IS “UNDER REVIEW” OR HAS BEEN
PLACED ON “CREDIT WATCH” OR A “WATCH LIST” OR OF ANY SIMILAR DEVELOPMENT OR OF
ANY

 

30

--------------------------------------------------------------------------------


 


CHANGE IN THE RELEVANT BANKING REGULATOR’S RATING OF THE BORROWER OR ANY BANKING
BUSINESS SUBSIDIARY.


 


(M)          USE OF PROCEEDS.  USE THE LOAN ONLY (I) TO REPAY INDEBTEDNESS OF
THE BORROWER OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT AT THE EFFECTIVE
TIME AS CONTEMPLATED HEREIN, (II) FOR GENERAL CORPORATE PURPOSES (WHICH INCLUDES
MERGER AND ACQUISITION TRANSACTIONS), AND (III) TO MAKE PERMITTED INVESTMENTS.


 


(N)           COMPLIANCE WITH LAWS AND ENVIRONMENTAL MATTERS.  (I)  COMPLY, AND
CAUSE EACH SUBSIDIARY TO COMPLY, IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS, STATUTES, RULES, REGULATIONS, DECREES, OPINIONS, OR AGENCY REQUIREMENTS OR
ORDERS (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS), (II) NOTIFY THE
LENDER PROMPTLY AFTER BECOMING AWARE OF ANY ENVIRONMENTAL CLAIM, OR ANY FACT OR
CIRCUMSTANCE THAT COULD REASONABLY BE EXPECTED TO RESULT IN AN ENVIRONMENTAL
CLAIM OR A VIOLATION OF ANY ENVIRONMENTAL LAW THAT COULD REASONABLY BE EXPECTED,
INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT, WITH
RESPECT TO THE BORROWER’S OR ANY SUBSIDIARIES’ PROPERTIES OR FACILITIES, AND
(III) PROMPTLY FORWARD TO THE LENDER A COPY OF ANY MATERIAL ORDER, NOTICE,
PERMIT, APPLICATION, OR ANY OTHER COMMUNICATION OR REPORT RECEIVED IN CONNECTION
WITH ANY SUCH MATTERS AS THEY MAY AFFECT SUCH PREMISES.


 


(O)           DIVIDENDS BY BANK SUBSIDIARY.  TO THE EXTENT NEEDED AND PERMITTED
BY APPLICABLE LAW (INCLUDING TO THE EXTENT NOT PROHIBITED BY ANY BANKING
REGULATOR), CAUSE BANK SUBSIDIARY TO DECLARE AND PAY CASH DIVIDENDS TO BORROWER
ON BANK SUBSIDIARY’S PREFERRED STOCK IN AN AMOUNT SUFFICIENT TO PAY INTEREST AND
PRINCIPAL WHEN DUE ON THE BORROWER’S INDEBTEDNESS AND COMMITMENT FEES IN
RELATION THERETO AFTER TAKING INTO ACCOUNT OTHER LIQUID ASSETS OF THE BORROWER,
PROVIDED THAT THE AMOUNT OF SUCH DIVIDENDS WILL NOT EXCEED THE RATES STATED IN
THE PREFERRED STOCK INSTRUMENTS, AND PROVIDED FURTHER THAT BORROWER SHALL HAVE
NO OBLIGATION TO CAUSE BANK SUBSIDIARY TO DECLARE AND PAY ANY DIVIDEND IF, AFTER
THE PAYMENT OF SUCH DIVIDEND, BANK SUBSIDIARY’S CAPITAL AS DETERMINED IN
ACCORDANCE WITH APPLICABLE LAW WOULD BE LESS THAN THE SUM OF (I) BANK
SUBSIDIARY’S MINIMUM AVAILABLE CAPITAL (DETERMINED USING THE MOST RESTRICTIVE
TESTS REQUIRED BY THE RELEVANT BANKING REGULATOR TO DETERMINE IF BANK SUBSIDIARY
IS ‘WELL CAPITALIZED’ IN ACCORDANCE WITH APPLICABLE REGULATIONS IN RESPECT OF
CAPITAL MEASURES AND CAPITAL LEVELS), AND (II) 0.25%.  THIS PARAGRAPH (N) IS
WITHOUT PREJUDICE TO BORROWER’S OBLIGATIONS HEREUNDER, WHICH SHALL IN NO WAY BE
DEPENDENT UPON OR RELATED TO THE DECLARATION OR PAYMENT BY BANK SUBSIDIARY OR
ANY SUBSIDIARY OF ANY DIVIDEND.


 


(P)           FURTHER ASSURANCES.  (I)  PROMPTLY UPON REQUEST BY THE LENDER,
CORRECT, AND CAUSE EACH OF THE SUBSIDIARIES PROMPTLY TO CORRECT, ANY MATERIAL
DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY CREDIT DOCUMENT OR IN THE
EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION THEREOF, AND (II) PROMPTLY UPON
REQUEST BY THE LENDER, DO, EXECUTE, ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD,
FILE, RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL SUCH FURTHER ACTS, DEEDS,
CONVEYANCES, PLEDGE AGREEMENTS, MORTGAGES, DEEDS OF TRUST, TRUST DEEDS,
ASSIGNMENTS, FINANCING STATEMENTS AND CONTINUATIONS THEREOF, TERMINATION
STATEMENTS, NOTICES OF ASSIGNMENT, TRANSFERS, CERTIFICATES, ASSURANCES AND OTHER
INSTRUMENTS AS THE LENDER MAY REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO
(A) CARRY OUT MORE EFFECTIVELY THE PURPOSES OF THE CREDIT DOCUMENTS, (B) TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SUBJECT BORROWER’S OR ANY
SUBSIDIARIES’ PROPERTIES, ASSETS, RIGHTS OR INTERESTS TO THE LIENS NOW OR
HEREAFTER INTENDED TO BE COVERED BY ANY OF THE SECURITY DOCUMENTS, (C) PERFECT
AND MAINTAIN THE VALIDITY, EFFECTIVENESS AND PRIORITY OF ANY OF THE SECURITY
DOCUMENTS AND ANY OF THE LIENS INTENDED TO BE CREATED THEREUNDER AND (D) ASSURE
CONVEY, GRANT, ASSIGN, TRANSFER, PRESERVE, PROTECT AND CONFIRM MORE EFFECTIVELY
UNTO THE LENDER’S THE RIGHTS GRANTED OR NOW OR HEREAFTER INTENDED TO BE GRANTED
TO THE LENDER UNDER ANY CREDIT DOCUMENT OR UNDER ANY

 

31

--------------------------------------------------------------------------------


 


OTHER INSTRUMENT EXECUTED IN CONNECTION WITH ANY CREDIT DOCUMENT TO WHICH
BORROWER OR ANY SUBSIDIARY IS OR IS TO BE A PARTY, AND CAUSE EACH SUBSIDIARY TO
DO SO.


 


(Q)           REGULATORY MATTERS.  (I)  DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT THE STATUS OF EACH
BANKING BUSINESS SUBSIDIARY AS AN INSURED DEPOSITORY INSTITUTION AND DO ALL
THINGS NECESSARY TO ENSURE THAT THE DEPOSIT ACCOUNTS OF EACH BANKING BUSINESS
SUBSIDIARY ARE INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION (OR ANY
SUCCESSOR) TO THE MAXIMUM EXTENT PERMITTED BY LAW, (II) CAUSE EACH BANKING
BUSINESS SUBSIDIARY TO BE “WELL CAPITALIZED” UNDER APPLICABLE REGULATIONS
RELATING TO CAPITAL MEASURES AND CAPITAL LEVELS REQUIRED OF SUCH BANKING
BUSINESS SUBSIDIARY AND TO MAINTAIN SUCH AMOUNT OF PERMANENT CAPITAL ON THE
BOOKS OF SUCH BANKING BUSINESS SUBSIDIARY AS MAY BE PRESCRIBED FROM TIME TO TIME
BY THE RELEVANT BANKING REGULATOR, AND (II) CAUSE EACH BANKING BUSINESS
SUBSIDIARY THAT IS A DEPOSITORY INSTITUTION TO MAINTAIN ITS STATUS AS A
DEPOSITORY INSTITUTION REGULATED BY A FEDERAL BANKING REGULATOR.


 


(R)            ANTI-MONEY LAUNDERING AND CUSTOMER IDENTIFICATION PROGRAMS.  DO
OR CAUSE TO BE DONE ALL THINGS NECESSARY TO ENSURE THAT EACH OF THE BORROWER,
BANKING SUBSIDIARY AND THE BANKING BUSINESS SUBSIDIARIES MAINTAINS AN ANTI-MONEY
LAUNDERING POLICY AND A CUSTOMER IDENTIFICATION PROGRAM THAT COMPLY WITH THE
REQUIREMENTS OF APPLICABLE LAWS AND REGULATIONS.


 


(S)           ADDITIONAL SUBSIDIARY.  IN THE EVENT THE BORROWER CREATES A NEW
SUBSIDIARY TO (A) REPLACE OR (B) SUBSTANTIALLY UNDERTAKE THE BUSINESS OF
STERLING SAVINGS BANK, NOTIFY THE ADMINISTRATIVE AGENT OF ANY SUCH SUBSIDIARY
THAT IS FORMED OR ACQUIRED AFTER THE EFFECTIVE DATE WITHIN THREE (3) BUSINESS
DAYS OF SUCH FORMATION OR ACQUISITION AND (I) CAUSE EACH SUBSIDIARY THAT OWNS OR
POSSESSES VOTING CAPITAL STOCK OF SUCH NEW SUBSIDIARY TO EXECUTE AND DELIVER TO
THE COLLATERAL AGENT, WITH COPIES TO THE ADMINISTRATIVE AGENT, WITHIN THREE (3)
BUSINESS DAYS OF SUCH FORMATION OR ACQUISITION, SUPPLEMENTS TO THE COLLATERAL
PLEDGE AGREEMENT, EACH, IN THE FORM SPECIFIED THEREIN, PLEDGING SUCH VOTING
CAPITAL STOCK OF SUCH NEW SUBSIDIARY, AND (II) CAUSE AN AMOUNT OF CAPITAL STOCK
OF SUCH NEW SUBSIDIARY EQUIVALENT TO THE VALUE OF THE PLEDGED COLLATERAL TO BE
PLEDGED, IN ACCORDANCE WITH THE COLLATERAL PLEDGE AGREEMENT, WITHIN THREE (3)
BUSINESS DAYS OF SUCH FORMATION OR ACQUISITION, TO THE COLLATERAL AGENT, FOR THE
EQUAL AND RATABLE BENEFIT OF THE SECURED PARTIES, UNDER THE COLLATERAL PLEDGE
AGREEMENT (AMENDED OR SUPPLEMENTED AS NECESSARY) TO ENSURE THAT THE LENDER’S
COLLATERAL POSITION IS NOT PREJUDICED THEREBY.


 


SECTION 7.02           NEGATIVE COVENANTS.  UNTIL SATISFACTION IN FULL OF ALL
THE OBLIGATIONS OF THE BORROWER UNDER THE CREDIT DOCUMENTS AND TERMINATION OF
THE COMMITMENTS OF THE LENDER HEREUNDER, THE BORROWER WILL NOT:

 


(A)           MERGERS, CONSOLIDATIONS AND SALES OF ASSETS.  BE A PARTY TO ANY
MERGER, CONSOLIDATION OR SHARE EXCHANGE, OR SELL, TRANSFER, LEASE OR OTHERWISE
DISPOSE OF ALL OR ANY MATERIAL PART OF ITS ASSETS OR PROPERTY, INCLUDING ANY
DISPOSITION OF ASSETS OR PROPERTY AS PART OF A SALE AND LEASEBACK TRANSACTION,
(EXCEPT IN THE CASE OF SALE AND LEASEBACK TRANSACTIONS, ANY SUCH TRANSACTION
ENTERED INTO BY BANK SUBSIDIARY OR ITS SUBSIDIARIES) OR IN ANY EVENT SELL OR
DISCOUNT (WITH OR WITHOUT RECOURSE) ANY OF ITS NOTES OR ACCOUNTS RECEIVABLE, OR
PERMIT ANY SUBSIDIARY SO TO DO IN EACH CASE WITHOUT LENDER’S PRIOR WRITTEN
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER,
THAT THIS SECTION 7.02 SHALL NOT APPLY OR OPERATE TO PREVENT (I) THE BORROWER OR
ANY SUBSIDIARY BEING A PARTY TO ANY MERGER WHERE THE BORROWER OR THE SUBSIDIARY
IS THE SURVIVING PERSON IF, AFTER GIVING EFFECT TO SUCH MERGER, NO DEFAULT OR
EVENT OF DEFAULT WOULD THEN EXIST, (II) ANY SUBSIDIARY (A) MERGING INTO THE
BORROWER OR (B) BEING A PARTY TO ANY MERGER WHICH DOES NOT INVOLVE THE BORROWER
WHERE A SUBSIDIARY IS A PARTY TO SUCH MERGER IF, IN EACH CASE AFTER GIVING
EFFECT TO SUCH MERGER, NO DEFAULT OR EVENT OF DEFAULT WOULD THEN EXIST, (III)
THE

 

32

--------------------------------------------------------------------------------


 


BORROWER OR ANY SUBSIDIARY FROM (A) SELLING, IN THE ORDINARY COURSE OF ITS
BUSINESS, SECURITIES WHICH ARE PURCHASED OR SOLD BY IT IN THE ORDINARY COURSE OF
ITS BUSINESS, (B) MAKING ANY PERMITTED INVESTMENTS, (C) SELLING LOANS IN THE
ORDINARY COURSE OF ITS BUSINESS (OR SELLING LOANS WITH AN AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT LESS THAN 5.0 % OF TOTAL LOAN ASSETS, NOT IN THE ORDINARY
COURSE OF ITS BUSINESS), (D) SELLING ANY NON-CORE DEPOSITS, PROVIDED SUCH SALE
IS ON AN ARMS LENGTH BASIS, (E) SELLING CORE DEPOSITS AND RELATED ASSETS THE
AGGREGATE PROCEEDS OF WHICH SALES DO NOT EXCEED 5.0% OF TOTAL LOAN ASSETS, (F)
SELLING OR TRANSFERRING SUCH ASSETS OR PROPERTY AMONG SUBSIDIARIES, (G) SELLING,
FOR FAIR VALUE, ANY SERVICING RIGHTS, (H) GRANTING ANY PERMITTED LIENS,
(I) SELLING OR TRANSFERRING SUCH ASSETS OR PROPERTY TO ITS AFFILIATES IF SUCH
TRANSFER IS ON AN ARMS LENGTH BASIS, (J) SELLING OR TRANSFERRING SUCH PROPERTY
OR ASSETS ON AN ARMS LENGTH BASIS TO COMPLY WITH THE FEDERAL HOME OWNERS LOAN
ACT, AS AMENDED, OR WITH THE QUALIFIED THRIFT LENDER TEST SET FORTH IN 12
U.S.C.  § 1467(A)(M) OR § 7701(A)(19) OF THE CODE OR THE LOAN TESTS SET FORTH IN
12 U.S.C.  § 1464(B) OR TO PROVIDE CAPITAL TO BANK SUBSIDIARY IN ORDER THAT BANK
SUBSIDIARY SHALL BE “WELL CAPITALIZED” UNDER APPLICABLE REGULATIONS RELATING TO
CAPITAL MEASURES AND CAPITAL LEVELS REQUIRED OF STATE AND FEDERALLY CHARTERED
SAVINGS INSTITUTIONS, (K) SELLING OR TRANSFERRING SUCH PROPERTY OR ASSETS IN
CONNECTION WITH COMMERCIALLY REASONABLE ASSET SECURITIZATION TRANSACTIONS,
(L) TRANSFERRING ANY ASSET IN CONNECTION WITH A PERMITTED INTEREST RATE
PROTECTION AGREEMENT OR ANY OTHER PERMITTED HEDGING TRANSACTION, (M) SALES OF
ASSETS BY A BANKING BUSINESS SUBSIDIARY IF THE PROCEEDS OF SUCH SALE ARE USED TO
PURCHASE LOANS OR INVESTMENT SECURITIES OR TO REPAY, PREPAY OR REDEEM
INDEBTEDNESS, (N) SALES OF ASSETS NO LONGER BEING USED IN THE BUSINESS OF THE
BORROWER OR ANY SUBSIDIARY, (O) SALES OF OTHER ASSETS BY ANY SUBSIDIARY IN THE
ORDINARY COURSE OF ITS BUSINESS, AND (P) SALES OF ASSETS AS REQUIRED BY ANY
GOVERNMENTAL AUTHORITY IN CONNECTION WITH OBTAINING APPROVAL OF ANY MERGER OR
OTHER ACQUISITION PERMITTED UNDER THIS SECTION 7.02(A).


 


(B)           LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN, OR
PERMIT ANY SUBSIDIARY SO TO DO, UPON OR IN ANY OF ITS PROPERTY OR ASSETS,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT THE FOLLOWING LIENS
(COLLECTIVELY, “PERMITTED LIENS”, WHICH PERMITTED LIENS SHALL NOT, FOR THE
AVOIDANCE OF DOUBT, INCLUDE ANY LIEN OVER THE COLLATERAL DESCRIBED IN THE
COLLATERAL PLEDGE AGREEMENT OTHER THAN AS PROVIDED FOR IN PARAGRAPH (X) OF THIS
SECTION 7.02(B) AND, IN THE CASE OF THE COLLATERAL DESCRIBED IN THE COLLATERAL
PLEDGE AGREEMENT, TO SECURE INDEBTEDNESS PERMITTED PURSUANT TO SECTION
7.02(C)(II)):

 

(I)            LIENS ARISING BY OPERATION OF LAW IN CONNECTION WITH WORKER’S
COMPENSATION, UNEMPLOYMENT INSURANCE, SOCIAL SECURITY OBLIGATIONS, TAXES,
ASSESSMENTS, STATUTORY OBLIGATIONS OR OTHER SIMILAR CHARGES, GOOD FAITH
DEPOSITS, PLEDGES OR LIENS IN CONNECTION WITH BIDS, TENDERS, CONTRACTS OR LEASES
TO WHICH THE BORROWER OR ANY SUBSIDIARY IS A PARTY (OTHER THAN CONTRACTS FOR
BORROWED MONEY), OR OTHER DEPOSITS REQUIRED TO BE MADE OR SURETY BONDS OR OTHER
OBLIGATIONS OF LIKE NATURE (WHICH FOR THE PURPOSES OF THIS AGREEMENT SHALL
INCLUDE LETTERS OF CREDIT IN THE NATURE OF A SURETY BOND) REQUIRED TO BE
OBTAINED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH ANY OF THE
FOREGOING; PROVIDED THAT IN EACH CASE THE OBLIGATION SECURED IS NOT OVERDUE OR,
IF OVERDUE, IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR
WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE BOOKS OF THE
BORROWER;

 

(II)           MECHANICS’, WORKMEN’S, MATERIALMEN’S, LANDLORDS’, CARRIERS’ OR
OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS (OR DEPOSITS TO
OBTAIN THE RELEASE OF SUCH LIENS) SECURING OBLIGATIONS NOT DUE OR, IF DUE, BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH RESERVES IN
CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE BOOKS OF THE BORROWER;

 

33

--------------------------------------------------------------------------------


 

(III)          LIENS FOR TAXES OR ASSESSMENTS OR OTHER GOVERNMENT CHARGES OR
LEVIES ON THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER OR THEIR RESPECTIVE
PROPERTIES, NOT YET DUE OR DELINQUENT, OR WHICH CAN THEREAFTER BE PAID WITHOUT
PENALTY, OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND FOR WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE BOOKS
OF THE BORROWER;

 

(IV)          LIENS ARISING OUT OF JUDGMENTS OR AWARDS AGAINST THE BORROWER OR
ANY SUBSIDIARY OF THE BORROWER, OR IN CONNECTION WITH SURETY OR APPEAL BONDS IN
CONNECTION WITH BONDING SUCH JUDGMENTS OR AWARDS, THE TIME FOR APPEAL FROM WHICH
OR PETITION FOR REHEARING OF WHICH SHALL NOT HAVE EXPIRED OR WITH RESPECT TO
WHICH THE BORROWER OR SUCH SUBSIDIARY SHALL BE PROSECUTING AN APPEAL OR
PROCEEDING FOR REVIEW, AND WITH RESPECT TO WHICH IT SHALL HAVE OBTAINED A STAY
OF EXECUTION PENDING SUCH APPEAL OR PROCEEDING FOR REVIEW; PROVIDED THAT THE
AGGREGATE AMOUNT OF LIABILITIES (INCLUDING INTEREST AND PENALTIES, IF ANY) OF
THE BORROWER AND ITS SUBSIDIARIES SECURED BY SUCH LIENS SHALL NOT EXCEED
$5,000,000 AT ANY ONE TIME OUTSTANDING;

 

(V)           LIENS ARISING OR GRANTED IN THE ORDINARY COURSE OF THE BUSINESS OF
ANY SUBSIDIARY CONSISTENT WITH INDUSTRY PRACTICE (INCLUDING LIENS SECURING
INDEBTEDNESS OF ANY SUBSIDIARY PERMITTED UNDER SECTION 7.02(C)(XII)) OR (I) IN
CONNECTION WITH TRANSACTIONS INVOLVING REPURCHASE OBLIGATIONS AND REVERSE
REPURCHASE OBLIGATIONS, (II) IN CONNECTION WITH ASSET SECURITIZATION
TRANSACTIONS, (III) IN CONNECTION WITH SECURING FACILITIES FOR THE CONFIRMATION
OF LETTERS OF CREDIT ISSUED BY SUCH SUBSIDIARY BY INSTITUTIONS HAVING HIGHER
CREDIT RATINGS THAN SUCH SUBSIDIARY, OR (IV) IN CONNECTION WITH SECURING ANY
TREASURY TAX OR LOAN ACCOUNT MAINTAINED WITH ANY FEDERAL RESERVE BANK;

 

(VI)          SURVEY EXCEPTIONS OR ENCUMBRANCES, EASEMENTS OR RESERVATIONS, OR
RIGHTS OF OTHERS FOR RIGHTS-OF-WAY, UTILITIES AND OTHER SIMILAR PURPOSES, OR
ZONING OR OTHER RESTRICTIONS AS TO THE USE OF REAL PROPERTIES WHICH ARE
NECESSARY FOR THE CONDUCT OF THE ACTIVITIES OF THE BORROWER AND ANY SUBSIDIARY
OR WHICH CUSTOMARILY EXIST ON PROPERTIES OF CORPORATIONS ENGAGED IN SIMILAR
ACTIVITIES AND SIMILARLY SITUATED AND WHICH DO NOT IN ANY EVENT MATERIALLY
IMPAIR THEIR USE IN THE OPERATION OF THE BUSINESS OF THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER;

 

(VII)         LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02(C)(II) TO
THE EXTENT PERMITTED TO BE SECURED AND LIENS LISTED ON SCHEDULE 7.02(B);

 

(VIII)        LIENS SECURING INDEBTEDNESS OF THE BORROWER OR SUBSIDIARY INCURRED
IN CONNECTION WITH THE ACQUISITION OR CONSTRUCTION OF REAL PROPERTY OF THE
BORROWER OR SUCH SUBSIDIARY AFTER THE DATE HEREOF; PROVIDED THAT SUCH LIEN IS
LIMITED TO THE PROPERTY BEING FINANCED BY SUCH INDEBTEDNESS;

 

(IX)           ANY EXTENSION, RENEWAL OR REPLACEMENT (OR SUCCESSIVE EXTENSIONS,
RENEWALS OR REPLACEMENTS) IN WHOLE OR IN PART OF ANY LIEN REFERRED TO IN THE
FOREGOING PARAGRAPHS (I) THROUGH (VIII), INCLUSIVE, PROVIDED, HOWEVER, THAT THE
PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED THEREBY SHALL NOT EXCEED THE PRINCIPAL
AMOUNT OF THE INDEBTEDNESS SO SECURED AT THE TIME OF ANY EXTENSION, RENEWAL OR
REFINANCING, AND THAT SUCH EXTENSION, RENEWAL OR REFINANCING SHALL BE

 

34

--------------------------------------------------------------------------------


 

LIMITED TO THE PROPERTY WHICH WAS SUBJECT TO THE LIEN SO EXTENDED, RENEWED OR
REFINANCED;

 

(X)            LIENS SECURING OBLIGATIONS UNDER THE CREDIT DOCUMENTS, INCLUDING
LIENS PROVIDED FOR IN THE SECURITY DOCUMENTS;

 

(XI)           LIENS SECURING INDEBTEDNESS OF ANOTHER PERSON PURSUANT TO THE
ASSUMPTION OF SUCH INDEBTEDNESS BY THE BORROWER OR A SUBSIDIARY UPON THE
PERMITTED MERGER OR ACQUISITION, IN ACCORDANCE WITH THIS AGREEMENT, OF SUCH
OTHER PERSON WITH OR INTO OR BY THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY
BE, PROVIDED SUCH LIEN DOES NOT ARISE OR COME INTO EXISTENCE AS A RESULT OF, OR
UPON, SUCH MERGER OR ACQUISITION ; AND

 

(XII)          LIENS SECURING OBLIGATIONS OF THE BORROWER UNDER INTEREST RATE
PROTECTION AGREEMENTS AND OTHER PERMITTED HEDGING INSTRUMENTS AND SECURING
INDEBTEDNESS PERMITTED UNDER SECTION 7.02(C).


 


(C)           INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR SUFFER TO EXIST ANY
INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY SO TO DO, EXCEPT:

 

(I)            INDEBTEDNESS UNDER THE NOTES ISSUED UNDER THIS AGREEMENT;

 

(II)           SUBORDINATED DEBT, TRUST PREFERRED (PROVIDED SUCH INDEBTEDNESS
AND GUARANTY SHALL BE ON SUBSTANTIALLY LIKE TERMS AS EXISTING INDEBTEDNESS AND
GUARANTIES IN RESPECT OF THEN OUTSTANDING TRUST PREFERRED SECURITIES, AND IF
NOT, THEN ONLY ON TERMS SATISFACTORY TO THE LENDER), AND OTHER PREFERRED
OFFERINGS, AND ONLY UPON FIVE (5) BUSINESS DAYS’ PRIOR NOTIFICATION TO THE
LENDER;

 

(III)          INDEBTEDNESS OF THE BORROWER AND ANY SUBSIDIARY UNDER ANY
INTER-COMPANY DEBT AMONG THE BORROWER AND ANY SUBSIDIARIES;

 

(IV)          INDEBTEDNESS IN FAVOR OF THE FEDERAL HOME LOAN BANK;

 

(V)           INDEBTEDNESS OF THE BORROWER INCURRED TO REFINANCE INDEBTEDNESS OF
THE BORROWER EXISTING ON THE DATE HEREOF (OTHER THAN AS REFERRED TO IN SECTION
7.02(C)(II)), WHICH INDEBTEDNESS MAY BE SENIOR DEBT, PROVIDED SUCH INDEBTEDNESS
INCURRED FOR SUCH REFINANCING SHALL NOT BE SECURED AND SUCH REFINANCING SHALL
NOT RESULT IN PAYMENT UNDER SUCH EXISTING INDEBTEDNESS OF ANY AMOUNTS GREATER
THAN THAT WHICH WOULD HAVE BEEN PAYABLE HAD SUCH EXISTING INDEBTEDNESS BEEN PAID
IN FULL IN ACCORDANCE WITH ITS TERMS (ALLOWING FOR ANY PREMIUM, PREPAYMENT
PENALTY OR COMPENSATION FOR FINANCING COSTS PAID PURSUANT TO SUCH REFINANCING IN
RESPECT OF, AND IN ACCORDANCE WITH THE TERMS OF, SUCH EXISTING INDEBTEDNESS);

 

(VI)          INDEBTEDNESS OF THE BORROWER AND THE SUBSIDIARIES EXISTING ON THE
DATE HEREOF AND LISTED ON SCHEDULE 7.02(C);

 

(VII)         INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION OWED TO ITS
EMPLOYEES OR OFFICERS BY THE BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE
OF ITS BUSINESS;

 

35

--------------------------------------------------------------------------------


 

(VIII)        INDEBTEDNESS INCURRED BY THE BORROWER OR ANY SUBSIDIARY IN THE
ORDINARY COURSE OF ITS BUSINESS UNDER ANY PERFORMANCE GUARANTEE OF OBLIGATIONS
(EXCEPT FOR SUCH INDEBTEDNESS GUARANTEEING PERFORMANCE OF OBLIGATIONS FOR THE
PAYMENT OF BORROWED MONEY);

 

(IX)           INDEBTEDNESS OF THE BORROWER OR BANK SUBSIDIARY INCURRED IN THE
ORDINARY COURSE OF ITS BUSINESS UPON THE TAKING OF ANY BANK DEPOSITS IN
CONNECTION WITH ITS SAVINGS AND LOAN ASSOCIATION OR OTHER BANKING BUSINESS OR
THE ASSUMPTION OR PURCHASE OF THE SAME PURSUANT TO ANY PERMITTED INVESTMENT;

 

(X)            INDEBTEDNESS WITH NO RECOURSE TO THE BORROWER OR ANY SUBSIDIARY
PURSUANT TO AN ASSET SECURITIZATION OR SALE AND LEASE BACK TRANSACTION ACCOUNTED
FOR AS A FINANCING AND WHICH, IF ACCOUNTED FOR AS AN ASSET TRANSFER, DOES NOT
VIOLATE ANY OTHER PROVISION OF THIS SECTION 7.02;

 

(XI)           INDEBTEDNESS OF THE BANK SUBSIDIARY OR ANY SUBSIDIARY INCURRED IN
THE ORDINARY COURSE OF ITS BUSINESS FOR THE FUNDING OF OPERATIONS OF THE SAVINGS
AND LOAN ASSOCIATION OR OTHER BANKING BUSINESS OF THE BANK SUBSIDIARY OR OTHER
OPERATIONS OF SUCH SUBSIDIARIES, INCLUDING INDEBTEDNESS UNDER ANY FACILITY FOR
THE CONFIRMATION OF LETTERS OF CREDIT ISSUED BY A BANKING BUSINESS SUBSIDIARY;

 

(XII)          INDEBTEDNESS THE PROCEEDS OF WHICH ARE USED IN THE MAKING OF
PERMITTED INVESTMENTS; AND

 

(XIII)         INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED UPON THE
MERGER OF, OR ACQUISITION OF, ANY OTHER PERSON WITH OR INTO OR BY THE BORROWER
OR ANY SUCH SUBSIDIARY, PROVIDED THAT SUCH INDEBTEDNESS IS NOT INCURRED IN
CONNECTION WITH OR IN CONTEMPLATION OF SUCH MERGER OR ACQUISITION.


 


(D)           INVESTMENTS, ACQUISITIONS, LOANS, ADVANCES AND GUARANTIES. 
DIRECTLY OR INDIRECTLY, MAKE, RETAIN OR HAVE OUTSTANDING ANY INVESTMENTS
(WHETHER THROUGH PURCHASE OF STOCK OR OBLIGATIONS OR OTHERWISE) IN, OR LOANS OR
ADVANCES TO, ANY OTHER PERSON, OR ACQUIRE ALL OR ANY SUBSTANTIAL PART OF THE
ASSETS OR BUSINESS OF ANY OTHER PERSON OR DIVISION THEREOF, OR GUARANTY OR
BECOME LIABLE AS ENDORSER, GUARANTOR, SURETY OR OTHERWISE (SUCH AS LIABILITY AS
A GENERAL PARTNER) FOR ANY DEBT, OBLIGATION OR UNDERTAKING OF ANY OTHER PERSON,
OR OTHERWISE AGREE TO PROVIDE FUNDS FOR PAYMENT OF THE OBLIGATIONS OF ANOTHER,
OR SUPPLY FUNDS THERETO OR INVEST THEREIN OR OTHERWISE ASSURE A CREDITOR OF
ANOTHER AGAINST LOSS, OR APPLY FOR OR BECOME LIABLE TO THE ISSUER OF A LETTER OF
CREDIT WHICH SUPPORTS AN OBLIGATION OF ANOTHER, OR SUBORDINATE ANY CLAIM OR
DEMAND IT MAY HAVE TO THE CLAIM OR DEMAND OF ANY OTHER PERSON (CUMULATIVELY, ALL
OF THE FOREGOING, BEING “INVESTMENTS”), OR PERMIT ANY SUBSIDIARY TO DO ANY OF
THE FOREGOING; PROVIDED, HOWEVER, THAT THE FOREGOING PROVISIONS SHALL NOT APPLY
TO NOR OPERATE TO PREVENT (EACH OF THE FOLLOWING, A “PERMITTED INVESTMENT”):

 

(I)            INVESTMENTS IN THE ORDINARY COURSE OF ITS BUSINESS BY THE
BORROWER AND ANY SUBSIDIARY, INCLUDING IN DEPOSITS, LOANS, INVESTMENT
SECURITIES, NON-SPECULATIVE HEDGING INVESTMENTS ENTERED INTO FOR THE PURPOSES OF
RISK MANAGEMENT, IN THE FEDERAL HOME LOAN BANK, (EXCEPT THAT INVESTMENTS IN
HEDGING INSTRUMENTS SHALL BE FOR THE PURPOSES OF RISK MANAGEMENT AND NOT FOR
SPECULATIVE PURPOSES), IN DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA OR
OF ANY AGENCY OR INSTRUMENTALITY THEREOF WHOSE OBLIGATIONS CONSTITUTE FULL FAITH
AND CREDIT OBLIGATIONS OF THE UNITED STATES OF AMERICA, IN COMMERCIAL PAPER
MATURING

 

36

--------------------------------------------------------------------------------


 

WITHIN ONE YEAR OF ITS DATE OF ISSUANCE, IN CERTIFICATES OF DEPOSIT MATURING
WITHIN ONE YEAR FROM THE DATE OF ISSUANCE THEREOF OR IN ENDORSED BANKER’S
ACCEPTANCES MATURING WITHIN SIX MONTHS OF THE DATE OF ACCEPTANCE, IN SHORT TERM
REPURCHASE OBLIGATIONS AND REVERSE REPURCHASE OBLIGATIONS, IN MONEY MARKET
FUNDS;

 

(II)           INVESTMENTS IN LOANS AND ADVANCES TO EMPLOYEES IN THE ORDINARY
COURSE OF BUSINESS OF THE BORROWER AND THE SUBSIDIARIES CONSISTENT WITH THEIR
RESPECTIVE PRACTICES PRIOR TO THE DATE HEREOF (PROVIDED THAT SUCH LOANS AND
ADVANCES SHALL NOT, IN AGGREGATE, BE OUTSTANDING AT ANY TIME IN ANY AMOUNT
GREATER THAN $50,000,000);

 

(III)          INVESTMENTS IN ACQUISITIONS OF ALL OR ANY SUBSTANTIAL PART OF THE
ASSETS OR BUSINESS OF ANY OTHER PERSON OR DIVISION THEREOF ENGAGED IN A LINE OF
BUSINESS PERMITTED TO BE ENGAGED IN BY ANY BANK HOLDING COMPANY, FINANCIAL
HOLDING COMPANY, OR SAVINGS AND LOAN HOLDING COMPANY, OR OF A MAJORITY OF THE
VOTING STOCK OF SUCH A PERSON, PROVIDED NO DEFAULT OR EVENT OF DEFAULT EXISTS OR
WOULD EXIST AFTER GIVING EFFECT TO SUCH ACQUISITION; AND PROVIDED, FURTHER, THAT
THE BORROWER HAS PROVIDED NOT LESS THAN FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN
NOTICE, THE RECEIPT OF WHICH THE LENDER SHALL HAVE ACKNOWLEDGED IN WRITING, OF
ANY INVESTMENT OR ACQUISITION, THE VALUE OF WHICH EXCEEDS 5% OF THE TOTAL ASSETS
OF THE BORROWER;

 

(IV)          INTER-COMPANY INVESTMENTS IN SUBSIDIARIES;

 

(V)           INVESTMENTS REQUIRED IN CONNECTION WITH ANY TRANSACTION PERMITTED
UNDER SECTION 7.02(A) AND SECTION 7.02(D)(IV) HEREOF; AND

 

(VI)          INVESTMENTS CONSISTING OF THE ASSUMPTION OR PURCHASE OF DEPOSIT
LIABILITIES OR OTHER LIABILITIES NOT OTHERWISE IN VIOLATION OF SECTION 7.02.

 

(VII)         INVESTMENTS OUTSTANDING ON DECEMBER 31, 2004 AND SHOWN ON THE
CONSOLIDATED FINANCIAL STATEMENTS OF BORROWER, PROVIDED SUCH INVESTMENTS WILL
NOT BE INCREASED.


 


(E)           DIVIDENDS AND PURCHASE OF STOCK AND OTHER RESTRICTED PAYMENTS. 
DECLARE ANY DIVIDENDS (OTHER THAN DIVIDENDS PAYABLE IN CAPITAL STOCK OF THE
BORROWER) ON ANY SHARES OF ANY CLASS OF ITS CAPITAL STOCK, OR APPLY ANY OF ITS
PROPERTY OR ASSETS TO THE PURCHASE, REDEMPTION OR OTHER RETIREMENT OF, OR SET
APART ANY SUM FOR THE PAYMENT OF ANY DIVIDENDS ON, OR FOR THE PURCHASE,
REDEMPTION OR OTHER RETIREMENT OF, OR MAKE ANY OTHER DISTRIBUTION BY REDUCTION
OF CAPITAL OR OTHERWISE IN RESPECT OF, ANY SHARES OF ANY CLASS OF CAPITAL STOCK
OF THE BORROWER (OR MAKE ANY DISTRIBUTIONS IN RESPECT OF ANY INVESTMENTS IN ANY
SUBSIDIARY), OR PERMIT ANY SUBSIDIARY SO TO DO (IN RESPECT OF ITS OWN PROPERTY
OR ASSETS AND CAPITAL STOCK), OR PERMIT ANY SUBSIDIARY TO PURCHASE OR ACQUIRE
ANY SHARES OF ANY CLASS OF CAPITAL STOCK OF THE BORROWER, UNLESS IMMEDIATELY
AFTER GIVING EFFECT TO SUCH ACTION, THERE SHALL NOT HAVE OCCURRED ANY DEFAULT OR
EVENT OF DEFAULT THAT IS CONTINUING AND, PROVIDED, HOWEVER, THAT THE BORROWER
MAY PAY CASH DIVIDENDS SO LONG AS (I) THE LIQUID ASSETS OF THE BORROWER PLUS THE
ANNUAL AMOUNT OF CAPITAL DISTRIBUTIONS UPSTREAMED BY THE BANK SUBSIDIARY ARE
SUFFICIENT TO MEET THE ANNUAL DEBT SERVICE REQUIRED AND THE AMOUNT OF SUCH CASH
DIVIDEND, (II) SUCH DIVIDENDS ARE IN RESPECT OF THE TRUST PREFERRED SECURITIES
OR ORDINARY DIVIDENDS ON THE PREFERRED STOCK OF THE BORROWER OR THE SUBSIDIARY,
AS THE CASE MAY BE, (III) ANY SUCH DIVIDEND PAYMENT OR DISTRIBUTION IS IN
ACCORDANCE WITH AND PURSUANT TO A STOCK OPTION PLAN OR

 

37

--------------------------------------------------------------------------------


 


OTHER STOCK -BASED COMPENSATION PLAN, OR (IV) SUCH DIVIDENDS ARE PAYABLE BY THE
SUBSIDIARIES TO EACH OTHER OR TO THE BORROWER.


 


(F)            ISSUANCE OF CAPITAL STOCK.  THE BORROWER WILL NOT PERMIT THE
SUBSIDIARY BANK TO ISSUE ANY ADDITIONAL SHARES OF COMMON OR PREFERRED STOCK, OR
ANY OPTIONS, WARRANTS OR OTHER COMMON STOCK EQUIVALENTS, OR SELL OR ISSUE
SECURITIES OR OBLIGATIONS CONVERTIBLE INTO SUCH (‘NEW STOCK”), WHETHER IN FORM
OF STOCK DIVIDENDS OR STOCK SPLITS OR OTHERWISE, UNLESS SUCH NEW STOCK WILL BE
ISSUED TO THE BORROWER.


 


(G)           NO PAYMENTS IN RESPECT OF ANY INDEBTEDNESS.  MAKE, OR PERMIT ANY
SUBSIDIARY TO MAKE, ANY PAYMENT IN RESPECT OF ANY INDEBTEDNESS EXCEPT IF SUCH
INDEBTEDNESS IS PERMITTED INDEBTEDNESS PURSUANT TO SECTION 7.02(C).


 


(H)           BUSINESS AND ACTIVITIES OF BORROWER AND SUBSIDIARIES.  ENGAGE IN
OR CONDUCT, OR PERMIT ANY SUBSIDIARY TO ENGAGE IN OR CONDUCT, ANY BUSINESS OR
ACTIVITY WHICH A SAVINGS AND LOAN HOLDING COMPANY, BANK HOLDING COMPANY,
FINANCIAL HOLDING COMPANY, COMMERCIAL BANK OR A SAVINGS AND LOAN ASSOCIATION, AS
THE CASE MAY BE, OR SUBSIDIARY THEREOF, IS NOT PERMITTED BY LAW TO ENGAGE IN OR
CONDUCT.


 


(I)            RESTRICTED AGREEMENTS.  THE BORROWER WILL NOT, NOR WILL THE
BORROWER PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR
PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT (OTHER THAN WITH THE LENDER)
THAT MATERIALLY PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION UPON (I) THE
ABILITY OF THE BORROWER OR ANY SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST
ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS, OR (II) THE ABILITY OF ANY
SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH RESPECT TO ANY SHARES OF
ITS CAPITAL STOCK OR TO MAKE OR REPAY LOANS OR ADVANCES TO THE BORROWER OR ANY
OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE BORROWER OR ANY OTHER
SUBSIDIARY; PROVIDED THAT (A) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND
CONDITIONS IMPOSED BY LAW OR ANY AGREEMENT IMPOSED OR CONSTRUCTIVELY IMPOSED BY
A BANKING REGULATOR, (B) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY RESTRICTIONS
AND CONDITIONS CONTAINED IN THE ISSUANCE OF ANY PREFERRED STOCK THAT IS
PERMITTED PURSUANT TO THIS AGREEMENT, AND (C) THE FOREGOING SHALL NOT APPLY TO
ANY SUCH RESTRICTIONS AGREED TO BEFORE THE EFFECTIVE DATE.


 


(J)            TRANSFERS.  THE BORROWER WILL NOT, NOR WILL THE BORROWER PERMIT
ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, TRANSFER ANY ASSETS, IF SUCH TRANSFER
WOULD MATERIALLY RESTRICT OR IMPOSE ANY CONDITION UPON THE ABILITY OF ANY
SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH RESPECT TO ANY SHARES OF
ITS CAPITAL STOCK OR TO MAKE OR REPAY THE LOAN OR ANY OTHER LOANS OR ADVANCES TO
THE BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE
BORROWER OR ANY OTHER SUBSIDIARY.

 

(k)           The Borrower shall not, and shall ensure that each other member of
the ERISA Group shall not:  (i) adopt any Pension Plan or agree to contribute to
a Multiemployer Plan without the consent of the Lender; (ii) terminate any
Pension Plan so as to incur any material liability to the PBGC; (iii) fail to
pay to any Pension Plan any contribution which it is obligated to pay under the
terms of such Pension Plan, if such failure would cause such plan to have any
material accumulated funding deficiency under Section 412 of the Code, whether
or not waived; or (iv) allow or suffer to exist any event or condition, which
presents a material risk of termination by the PBGC of any Pension Plan, to the
extent that the occurrence or nonoccurrence of such event or condition is within
the control of it or any other member of the ERISA Group.

 

38

--------------------------------------------------------------------------------


 


SECTION 7.03           FINANCIAL COVENANTS.  UNTIL SATISFACTION IN FULL OF ALL
THE OBLIGATIONS OF THE BORROWER UNDER THE CREDIT DOCUMENTS AND TERMINATION OF
THE COMMITMENTS OF THE LENDER HEREUNDER, THE BORROWER WILL:


 


(A)           RETURN ON AVERAGE ASSETS.  NOT PERMIT THE RETURN ON AVERAGE ASSETS
RATIO OF THE BORROWER TO BE LESS THAN (I) 0.70% FOR THE FIRST TWO YEARS FROM THE
EFFECTIVE DATE AND (II) 0.75% THEREAFTER, AS MEASURED AS OF THE LAST DAY OF EACH
FISCAL YEAR.


 


(B)           NON PERFORMING ASSETS / TOTAL LOAN ASSETS + OREO.  WITH RESPECT TO
BANK SUBSIDIARY, NOT PERMIT THE RATIO OBTAINED BY DIVIDING THE VALUE OF (X) NON
PERFORMING LOANS BY (Y) THE SUM OF TOTAL LOAN ASSETS AND OREO TO BE GREATER THAN
1.50% AS OF THE LAST DAY OF EACH FISCAL QUARTER.


 


(C)           ALLL/NPL RATIO.  WITH RESPECT TO BANK SUBSIDIARY, NOT PERMIT THE
ALLL/NPL RATIO AS OF THE END OF ANY FISCAL YEAR TO BE LESS THAN 100%.


 


(D)           REGULATORY CAPITAL REQUIREMENTS.  MAINTAIN, AND CAUSE EACH
SUBSIDIARY THAT IS A BANKING BUSINESS SUBSIDIARY TO MAINTAIN, AT THE END OF EACH
FISCAL QUARTER, (I) SUCH AMOUNT OF REGULATORY CAPITAL AS MAY THEN BE PRESCRIBED
(WHETHER BY REGULATION, ORDER OR AGREEMENT) BY THE BANKING REGULATOR HAVING
JURISDICTION OVER THE BORROWER IN ORDER FOR THE BORROWER TO MAINTAIN “ADEQUATELY
CAPITALIZED” STATUS AND (II) SUCH AMOUNT OF REGULATORY CAPITAL AS MAY THEN BE
PRESCRIBED (WHETHER BY REGULATION, ORDER OR AGREEMENT) BY THE RESPECTIVE BANKING
REGULATOR HAVING JURISDICTION OVER EACH BANKING BUSINESS SUBSIDIARY TO MAINTAIN
“WELL CAPITALIZED” STATUS.

 


ARTICLE VIII

 


EVENTS OF DEFAULT

 


SECTION 8.01           EVENTS OF DEFAULT.  IF ONE OR MORE OF THE FOLLOWING
EVENTS (EACH, AN “EVENT OF DEFAULT”) SHALL OCCUR:

 

(a)           The Borrower shall fail to pay any principal amount of the Loan
when due, whether at maturity, by acceleration, by notice of intention to prepay
or otherwise; or

 

(b)           The Borrower shall fail to pay any interest, fee or any other
amount payable under the Credit Documents within five (5) Business Days of the
same becoming due and payable (or 30 days if such non-payment shall be due to
the application of any rule, regulation or order of any Governmental Authority);
or

 

(c)           The Borrower shall fail to observe or perform any term, covenant,
or agreement contained in Section 7.02 or 7.03 and such failure shall have
continued unremedied for a period of five (5) Business Days after notice thereof
to the Borrower; or

 

(d)           The Borrower shall fail to observe or perform any other term,
covenant or agreement contained in this Agreement, and such failure shall have
continued unremedied for a period of 30 days after any Responsible Officer of
the Borrower becomes aware of such failure; or

 

(e)           Any representation or warranty made or deemed made by the Borrower
or any Subsidiary in a Credit Document, or any statement or representation made
in any

 

39

--------------------------------------------------------------------------------


 

certificate, report or opinion delivered by or on behalf of the Borrower or any
Subsidiary in connection with a Credit Document, shall prove to have been false
or misleading in any material respect when so made or deemed made; or

 

(f)            The Borrower or any Subsidiary shall fail to pay any Indebtedness
other than under this Agreement in an amount of $10,000,000 or more when due or
default shall occur under one or more indentures, agreements or other
instruments under which any Indebtedness of the Borrower or any such Subsidiary
in an aggregate principal amount of $10,000,000 or more may be issued or created
and such failure to pay or default shall continue for a period of time
sufficient to permit the holder or beneficiary of such Indebtedness or a trustee
therefor to cause the acceleration of the maturity of any such Indebtedness or
any mandatory unscheduled prepayment, purchase or funding thereof; or

 

(g)           An involuntary case or other proceeding shall be commenced against
the Borrower or any Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any applicable bankruptcy,
insolvency, reorganization or similar law or seeking the appointment of a
custodian, receiver, liquidator, assignee, trustee, sequestrator or similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
more than 60 days; or an order or decree approving or ordering any of the
foregoing shall be entered and continued unstayed and in effect; or

 

(h)           The Borrower or any Subsidiary shall commence a voluntary case or
proceeding under any applicable bankruptcy, insolvency, reorganization or
similar law or any other case or proceeding to be adjudicated a bankrupt or
insolvent, or any of them shall consent to the entry of a decree or order for
relief in respect of the Borrower or any such Subsidiary in an involuntary case
or proceeding under any applicable bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against any of them, or any of them shall file a petition or answer
or consent seeking reorganization or relief under any applicable law, or any of
them shall consent to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or similar official of the Borrower or any such Subsidiary or any
substantial part of their respective property, or any of them shall make an
assignment for the benefit of creditors, or any of them shall admit in writing
its inability to pay its debts generally as they become due, or the Borrower or
any such Subsidiary shall take corporate action in furtherance of any such
action; or

 

(i)            One or more judgments against the Borrower or any Subsidiary or
attachments against its property, (a) which in the aggregate exceed 10.0% of the
Borrower’s Capital (Borrower’s Capital herein defined as the Borrower’s net
worth as defined by GAAP, excluding adjustments for comprehensive income items),
initially $50,000,000, or (b) the operation or result of which, individually or
in the aggregate, could be to interfere materially and adversely with the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole,
remain unpaid, unstayed on appeal, undischarged, unbonded, or undismissed for a
period of more than 30 days; or

 

(j)            The Borrower or any other member of the ERISA Group shall fail to
make any material contribution or payment that it is obligated to pay under the
terms of any Pension Plan or Multiemployer Plan; or notice of intent to
terminate a Plan or Plans

 

40

--------------------------------------------------------------------------------


 

having aggregate Unfunded Vested Liabilities in excess of $200,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by the
Borrower or any other member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC indicates its intentions to institute,
or that it is considering instituting, proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan;
or any Pension Plan of the Borrower or any other member of the ERISA Group
becomes subject to the requirement to file information pursuant to Section 4010
of ERISA; or

 

(k)           The Borrower or any Subsidiary, or any Person acting on behalf of
the Borrower or a Subsidiary, or any Governmental Authority challenges the
validity of any Credit Document or the Borrower’s or a Subsidiary’s obligations
thereunder or any Credit Document ceases to be in full force and effect or is
modified other than in accordance with the terms thereof and hereof or any
security interest purported to be created in any collateral by or under any
Security Document shall cease to be a valid and perfected first priority Lien in
such collateral, except as expressly contemplated by such Security Document; or

 

(l)            Any Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, judgment,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which prohibits, enjoins or otherwise restricts, in a
manner that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, any of the transactions contemplated under the
Credit Documents; or

 

(m)          Any person or group of persons (within the meaning of Section 13 or
14 of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act), or shall have acquired
control, directly or indirectly, of 30% or more of the outstanding shares of
common stock of the Borrower; or the Borrower shall own less than 100% of the
issued and outstanding capital stock of Bank Subsidiary (except for preferred
stock of Bank Subsidiary permitted to be issued hereunder); or, during any
period of 24 consecutive calendar months, individuals who were directors of the
Borrower on the first day of such period (the “Initial Directors”) and any of
the directors approved by a majority of the Initial Directors shall cease to
constitute a majority of the board of directors of the Borrower; or

 

(n)           There shall be taken actions (including by way of any written
agreement, cease and desist order, or memorandum of understanding or the other
actions referred to in Section 5.01(t)(ii)) in respect of the Borrower or Bank
Subsidiary made public by any regulator thereof (including any Banking
Regulator) that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect and restrict the ability of the Borrower to
repay any amounts outstanding under the Facility; or

 

(o)           At any time Bank Subsidiary or any Subsidiary subject to
regulation requiring that it maintain regulatory capital shall be less than
“well capitalized” for the purpose of applicable regulations and such failure
shall have continued unremedied for a period of 90 days after any Responsible
Officer of the Borrower becomes or should have become aware of such failure; or

 

41

--------------------------------------------------------------------------------


 

(p)           At any time Borrower is subject to regulation requiring that it
maintain regulatory capital and the Borrower is less than “adequately
capitalized” for the purpose of applicable regulations and such failure shall
have continued unremedied for a period of 90 days after any Responsible Officer
of the Borrower becomes or should have become aware of such failure;

 

(q)           Any judicial or regulatory action or proceeding is initiated
against the Borrower or any Subsidiary by any regulatory authority (including,
without limitation, any Banking Regulator), which has restricted, or could
reasonably be expected to restrict, the ability of the Borrower to repay any
amounts outstanding under the Facility;

 

then, and at any time during the continuance of such Event of Default, the
Lender may, by written notice to the Borrower, take either or both of the
following actions, at the same or different times:  (i) terminate forthwith the
Facility and (ii) declare the Loan or any portion thereof then outstanding to be
due, whereupon the principal of the Loan so declared to be due, together with
accrued interest thereon and any unpaid amounts accrued under the Credit
Documents, shall become forthwith due, without presentment, demand, protest or
any other notice of any kind (all of which are hereby expressly waived by the
Borrower); provided that, in the case of any Event of Default described in
Section 8.01(g) or (h) occurring with respect to the Borrower, the Facility
shall automatically and immediately terminate and all principal amounts of the
Loan then outstanding, together with accrued interest thereon and any unpaid
amounts accrued under the Credit Documents, shall automatically and immediately
become due without presentment, demand, protest or any other notice of any kind
(all of which are hereby expressly waived by the Borrower).

 


ARTICLE IX

 


THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 


SECTION 9.01           THE AGENCY.  THE LENDER APPOINTS BANK OF SCOTLAND AS ITS
ADMINISTRATIVE AGENT HEREUNDER AND COLLATERAL AGENT HEREUNDER AND UNDER THE
OTHER CREDIT DOCUMENTS AND IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT AND
THE COLLATERAL AGENT TO TAKE SUCH ACTION ON ITS BEHALF AND TO EXERCISE SUCH
POWERS HEREUNDER AND THEREUNDER AS ARE SPECIFICALLY DELEGATED TO THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT BY THE TERMS HEREOF AND THEREOF,
TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO, INCLUDING THE
EXERCISE OF POWERS DELEGATED TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT, AND THE LENDER HEREBY AND THEREBY ACCEPTS, AND THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT HEREBY ACCEPT SUCH APPOINTMENT SUBJECT TO THE TERMS
HEREOF.  THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT AND THE LENDER SHALL BE THAT OF AGENT AND PRINCIPAL ONLY AND NOTHING
HEREIN SHALL BE CONSTRUED TO CONSTITUTE THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT A TRUSTEE OR FIDUCIARY FOR THE LENDER NOR TO IMPOSE ON THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT DUTIES OR OBLIGATIONS OTHER THAN
THOSE EXPRESSLY PROVIDED FOR HEREIN.


 


SECTION 9.02           THE AGENT’S DUTIES.  THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT SHALL PROMPTLY FORWARD TO THE LENDER COPIES, OR NOTIFY THE
LENDER AS TO THE CONTENTS, OF ALL NOTICES RECEIVED FROM THE BORROWER PURSUANT TO
THE TERMS OF THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS AND, IN THE EVENT THAT
THE BORROWER FAILS TO PAY WHEN DUE THE PRINCIPAL OF OR INTEREST ON THE LOAN, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE NOTICE THEREOF TO THE LENDER.  AS TO
ANY OTHER MATTER NOT EXPRESSLY PROVIDED FOR HEREIN OR THE OTHER CREDIT
DOCUMENTS, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SHALL HAVE NO DUTY
TO ACT OR REFRAIN FROM ACTING WITH RESPECT TO THE BORROWER, EXCEPT UPON THE
INSTRUCTIONS OF THE LENDER.  THE ADMINISTRATIVE

 

42

--------------------------------------------------------------------------------


 


AGENT AND THE COLLATERAL AGENT SHALL NOT BE BOUND BY ANY WAIVER, AMENDMENT,
SUPPLEMENT, OR MODIFICATION OF THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS
WHICH CHANGES ITS DUTIES HEREUNDER AND THEREUNDER, UNLESS IT SHALL HAVE GIVEN
ITS PRIOR WRITTEN CONSENT THERETO.  THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT SHALL HAVE NO DUTY TO ASCERTAIN OR INQUIRE AS TO THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS, CONDITIONS, COVENANTS OR AGREEMENTS BINDING ON
THE BORROWER PURSUANT TO ANY CREDIT DOCUMENT NOR SHALL THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT BE DEEMED TO HAVE KNOWLEDGE OF THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT (OTHER THAN A FAILURE OF THE BORROWER TO PAY WHEN
DUE THE PRINCIPAL OR INTEREST ON THE LOAN), UNLESS IT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM THE BORROWER OR THE LENDER SPECIFYING SUCH DEFAULT OR EVENT
OF DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT”.


 


SECTION 9.03           LIMITATION OF LIABILITIES.  THE LENDER AND THE BORROWER
AGREE THAT (I) NEITHER THE ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT NOR ANY
OF ITS OR THEIR OFFICERS OR EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY ANY OF THEM HEREUNDER EXCEPT FOR ITS OR THEIR OWN GROSS
NEGLIGENCE OR WILFUL MISCONDUCT, (II) NEITHER THE ADMINISTRATIVE AGENT NOR THE
COLLATERAL AGENT NOR ANY OF ITS OFFICERS OR EMPLOYEES SHALL BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM IN GOOD FAITH IN RELIANCE
UPON THE ADVICE OF COUNSEL, INDEPENDENT PUBLIC ACCOUNTANTS OR OTHER EXPERTS
SELECTED BY THE ADMINISTRATIVE AGENT, AND (III) THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT SHALL BE ENTITLED TO RELY UPON ANY NOTICE, CONSENT,
CERTIFICATE, STATEMENT OR OTHER DOCUMENT BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED AND/OR SENT BY THE PROPER PERSONS.


 


SECTION 9.04           THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AS THE
LENDER.  THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT MAY, WITHOUT ANY
LIABILITY TO ACCOUNT, MAINTAIN DEPOSITS OR CREDIT BALANCES FOR, INVEST IN, LEND
MONEY TO AND GENERALLY ENGAGE IN ANY KIND OF BANKING BUSINESS WITH THE BORROWER
OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER AS IF IT WERE ANY OTHER BORROWER
AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDER.


 


SECTION 9.05           LENDER CREDIT DECISION.  NEITHER THE ADMINISTRATIVE AGENT
NOR THE COLLATERAL AGENT, NOR ANY OF ITS OR THEIR AFFILIATES, OFFICERS OR
EMPLOYEES HAS ANY RESPONSIBILITY FOR, GIVES ANY GUARANTY IN RESPECT OF, NOR
MAKES ANY REPRESENTATION TO THE LENDER AS TO, (I) THE CONDITION, FINANCIAL OR
OTHERWISE, OF THE BORROWER OR ANY SUBSIDIARY THEREOF OR THE TRUTH OF ANY
REPRESENTATION OR WARRANTY GIVEN OR MADE IN THIS AGREEMENT, OR IN CONNECTION
HEREWITH OR THEREWITH OR (II) THE VALIDITY, EXECUTION, SUFFICIENCY,
EFFECTIVENESS, CONSTRUCTION, ADEQUACY, ENFORCEABILITY OR VALUE OF THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED HERETO
OR THERETO.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN, NEITHER THE ADMINISTRATIVE
AGENT NOR THE COLLATERAL AGENT NOR ANY OF ITS OR THEIR AFFILIATES, OFFICERS OR
EMPLOYEES SHALL HAVE ANY DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A
CONTINUING BASIS, TO PROVIDE THE LENDER WITH ANY CREDIT OR OTHER INFORMATION
WITH RESPECT TO THE OPERATIONS, BUSINESS, PROPERTY, CONDITION OR
CREDITWORTHINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, WHETHER SUCH
INFORMATION COMES INTO THE ADMINISTRATIVE AGENT’S OR THE COLLATERAL AGENT’S
POSSESSION ON OR BEFORE THE DATE HEREOF OR AT ANY TIME THEREAFTER.  LENDER
ACKNOWLEDGES THAT (I) IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS AGREEMENT AND (II) ALL INFORMATION REVIEWED BY IT IN
ITS CREDIT ANALYSIS OR OTHERWISE IN CONNECTION HEREWITH HAS BEEN PROVIDED SOLELY
BY OR ON BEHALF OF THE BORROWER, AND NEITHER THE ADMINISTRATIVE AGENT NOR THE
COLLATERAL AGENT HAS RESPONSIBILITY FOR SUCH INFORMATION.  THE LENDER ALSO
ACKNOWLEDGES THAT IT WILL INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER ANY CREDIT DOCUMENT.

 

43

--------------------------------------------------------------------------------


 


SECTION 9.06           INDEMNIFICATION.  (A)  THE LENDER AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND COLLATERAL AGENT, TO THE EXTENT NOT REIMBURSED BY THE
BORROWER, FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF ANY CREDIT DOCUMENT, OR ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT HEREUNDER OR
THEREUNDER; PROVIDED THAT THE LENDER SHALL NOT BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE GROSS NEGLIGENCE OR WILFUL
MISCONDUCT OF THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT OR ANY OF ITS OR
THEIR OFFICERS OR EMPLOYEES.  WITHOUT LIMITING THE FOREGOING, THE LENDER AGREES
TO REIMBURSE THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT PROMPTLY UPON DEMAND
FOR ITS RATABLE SHARE OF ANY OUT-OF-POCKET EXPENSES (INCLUDING FEES AND
DISBURSEMENTS OF COUNSEL) INCURRED BY THE ADMINISTRATIVE AGENT AND COLLATERAL
AGENT IN SUCH CAPACITY IN CONNECTION WITH THE PREPARATION, EXECUTION OR
ENFORCEMENT OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER,
ANY CREDIT DOCUMENT OR ANY AMENDMENTS OR SUPPLEMENTS HERETO OR THERETO, TO THE
EXTENT THAT THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IS NOT REIMBURSED FOR
SUCH EXPENSES BY THE BORROWER.

 

(B)           EXCEPT FOR ACTION EXPRESSLY REQUIRED OF THE ADMINISTRATIVE AGENT
HEREUNDER OR THE COLLATERAL AGENT HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT,
THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT SHALL IN ALL CASES BE FULLY
JUSTIFIED IN FAILING OR REFUSING TO ACT HEREUNDER OR THEREUNDER UNLESS IT SHALL
RECEIVE FURTHER ASSURANCES TO ITS SATISFACTION FROM THE LENDER OF ITS
INDEMNIFICATION OBLIGATIONS UNDER THIS SECTION 9.06 HEREOF AGAINST ANY AND ALL
LIABILITY AND EXPENSE THAT MAY BE INCURRED BY IT BY REASON OF TAKING OR
CONTINUING TO TAKE ANY SUCH ACTION.

 

(C)           THE PROVISIONS OF THIS SECTION 9.06 SHALL REMAIN OPERATIVE AND IN
FULL FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS
AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF ANY AMOUNT OWING UNDER THE FACILITY, THE INVALIDITY OR
UNENFORCEABILITY OF ANY TERM OR PROVISION OF ANY CREDIT DOCUMENT, OR ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE LENDER.

 


ARTICLE X

 


EVIDENCE OF LOANS; TRANSFERS

 


SECTION 10.01         EVIDENCE OF LOANS.  (A)  THE LENDER SHALL MAINTAIN, IN
ACCORDANCE WITH ITS CUSTOMARY AND USUAL PRACTICE, ACCOUNTS EVIDENCING THE
INDEBTEDNESS OF THE BORROWER TO THE LENDER UNDER THE FACILITY INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO THE LENDER IN RESPECT OF
THE LOAN.  TO THE EXTENT REQUESTED BY THE LENDER, EACH TRANCHE OF THE LOAN
ADVANCED UNDER THE FACILITY MAY BE EVIDENCED BY ONE OR MORE NOTES, IN
SUBSTANTIALLY THE FORM OF EXHIBIT B.

 

(B)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN, IN ACCORDANCE WITH ITS
CUSTOMARY AND USUAL PRACTICE, (I) A COPY OF EACH ASSIGNMENT AND ACCEPTANCE
DELIVERED TO IT AND (II) WRITTEN OR ELECTRONIC RECORDS FOR THE RECORDATION OF
THE AMOUNT OF THE LOAN AND EACH TRANCHE OUTSTANDING, AND THE INTEREST RATE AND
THE INTEREST PERIOD APPLICABLE THERETO, (III) THE AMOUNT OF ANY PAYMENTS
RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND (IV) WITH
RESPECT TO EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO THE ADMINISTRATIVE AGENT,
THE NAME AND ADDRESS OF THE ASSIGNEE, THE AMOUNT OF THE ASSIGNEE’S COMMITMENT
AND THE PRINCIPAL AMOUNT OWING TO SUCH ASSIGNEE.  THE ADMINISTRATIVE AGENT’S
WRITTEN RECORDS DESCRIBED ABOVE SHALL BE AVAILABLE FOR

 

44

--------------------------------------------------------------------------------


 

INSPECTION DURING ORDINARY BUSINESS HOURS BY THE BORROWER OR THE LENDER OR
ASSIGNEE FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE TO THE ADMINISTRATIVE
AGENT.

 

(C)           THE ENTRIES MADE IN THE ADMINISTRATIVE AGENT’S WRITTEN OR
ELECTRONIC RECORDS AND THE FOREGOING ACCOUNTS SHALL BE PRIMA FACIE EVIDENCE OF
THE EXISTENCE AND AMOUNTS OF THE INDEBTEDNESS OF THE BORROWER THEREIN RECORDED;
PROVIDED, HOWEVER, THAT THE FAILURE OF THE LENDER OR THE ADMINISTRATIVE AGENT TO
MAINTAIN ANY SUCH ACCOUNT OR SUCH RECORDS, AS APPLICABLE, OR ANY ERROR THEREIN,
SHALL NOT IN ANY MANNER AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OBLIGATION
OF THE BORROWER TO REPAY ANY AMOUNT OF THE LOAN ACTUALLY MADE BY THE LENDER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

(D)           THE BORROWER’S OBLIGATIONS TO REPAY ANY AMOUNT OF THE LOAN
ASSIGNED TO A FEDERAL RESERVE BANK BY THE LENDER SHALL, TO THE EXTENT REQUESTED
BY THE LENDER IN ORDER TO EFFECT SUCH ASSIGNMENT, BE EVIDENCED BY ONE OR MORE
NOTES, IN SUBSTANTIALLY THE FORM OF EXHIBIT B.  SUCH NOTE SHALL BE IN THE
PRINCIPAL AMOUNT OF THE LOAN SO ASSIGNED AND STATED TO MATURE ON THE APPLICABLE
DATE AND BEAR INTEREST FROM ITS DATE UNTIL PAID IN FULL ON THE PRINCIPAL AMOUNT
OF THE LOAN OUTSTANDING THEREUNDER PAYABLE AT THE RATES AND IN THE MANNER
PROVIDED HEREIN.


 


SECTION 10.02         PARTICIPATIONS.  THE LENDER MAY AT ANY TIME GRANT TO ONE
OR MORE FINANCIAL INSTITUTIONS (EACH, A “PARTICIPANT”) PARTICIPATING INTERESTS
IN THE FACILITY OR ANY AMOUNT OF THE LOAN, WITH THE WRITTEN CONSENT OF THE
BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD); PROVIDED THAT THE
AFOREMENTIONED CONSENT OF THE BORROWER SHALL NOT BE REQUIRED IF THERE SHALL HAVE
OCCURRED A DEFAULT THAT IS CONTINUING OR HAVE OCCURRED AS AN EVENT OF DEFAULT
THAT IS CONTINUING.  IN THE EVENT OF ANY SUCH GRANT BY THE LENDER OF A
PARTICIPATING INTEREST TO A PARTICIPANT, WHETHER OR NOT UPON NOTICE TO THE
BORROWER AND THE ADMINISTRATIVE AGENT, THE LENDER SHALL REMAIN RESPONSIBLE FOR
THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, AND THE BORROWER AND THE
ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE LENDER
IN CONNECTION WITH THE LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT. 
ANY AGREEMENT PURSUANT TO WHICH THE LENDER MAY GRANT SUCH A PARTICIPATING
INTEREST SHALL PROVIDE THAT THE LENDER SHALL RETAIN THE SOLE RIGHT AND
RESPONSIBILITY TO ENFORCE THE OBLIGATIONS OF THE BORROWER HEREUNDER INCLUDING
THE RIGHT TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT; PROVIDED THAT SUCH PARTICIPATION AGREEMENT MAY PROVIDE THAT THE
LENDER WILL NOT AGREE TO ANY MODIFICATION, AMENDMENT OR WAIVER OF THIS AGREEMENT
DESCRIBED IN CLAUSES (I) THROUGH (VI), INCLUSIVE, OF SECTION 11.05 WITHOUT SUCH
PARTICIPANT’S CONSENT.  AN ASSIGNMENT OR OTHER TRANSFER WHICH IS NOT PERMITTED
BY SECTION 10.03 SHALL BE GIVEN EFFECT FOR PURPOSES OF THIS AGREEMENT ONLY TO
THE EXTENT OF A PARTICIPATING INTEREST GRANTED IN ACCORDANCE WITH THIS SECTION
10.02.


 


SECTION 10.03         ASSIGNMENTS.  (A) THE LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE FINANCIAL INSTITUTIONS (EACH AN “ASSIGNEE”) ALL, OR A PROPORTIONATE PART
OF ALL, OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH ASSIGNEE
SHALL ASSUME SUCH RIGHTS AND OBLIGATIONS, PURSUANT TO AN INSTRUMENT, IN
SUBSTANTIALLY THE FORM OF EXHIBIT F (AN “ASSIGNMENT AND ACCEPTANCE”), EXECUTED
BY SUCH ASSIGNEE AND THE LENDER, WITH (AND SUBJECT TO) THE SIGNED CONSENT OF THE
BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) AND THE
ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD);
PROVIDED THAT (I) THE FOREGOING CONSENT REQUIREMENTS SHALL NOT BE APPLICABLE IN
THE CASE OF AN ASSIGNMENT OR OTHER TRANSFER BY THE LENDER TO AN AFFILIATE OF THE
LENDER OR TO A FEDERAL RESERVE BANK, AND (II) THE AFOREMENTIONED CONSENT OF THE
BORROWER SHALL NOT BE REQUIRED IF THERE SHALL HAVE OCCURRED A DEFAULT THAT IS
CONTINUING OR HAVE OCCURRED AS AN EVENT OF DEFAULT THAT IS CONTINUING.  UPON
EXECUTION AND DELIVERY OF AN ASSIGNMENT AND ACCEPTANCE AND PAYMENT BY SUCH
ASSIGNEE TO THE LENDER OF AN AMOUNT EQUAL TO THE PURCHASE PRICE AGREED BETWEEN
THE LENDER AND SUCH ASSIGNEE AND PAYMENT BY THE LENDER OR THE ASSIGNEE OF ANY
AGREED UPON ASSIGNMENT FEE TO THE

 

45

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT, SUCH ASSIGNEE SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF
THE LENDER AS SET FORTH IN SUCH ASSIGNMENT AND ACCEPTANCE, AND THE LENDER SHALL
BE RELEASED FROM ITS OBLIGATIONS HEREUNDER TO A CORRESPONDING EXTENT, AND NO
FURTHER CONSENT OR ACTION BY ANY PARTY SHALL BE REQUIRED.

 

(B)           NO ASSIGNEE OF ANY OF THE LENDER’S RIGHTS SHALL BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 4.03 OR 4.04 THAN THE LENDER WOULD
HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE RIGHTS TRANSFERRED.


 


SECTION 10.04         CERTAIN PLEDGES.  NOTWITHSTANDING ANY OTHER PROVISION IN
THIS AGREEMENT, THE LENDER MAY AT ANY TIME CREATE A SECURITY INTEREST IN, OR
PLEDGE, ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND ANY NOTE HELD
BY IT IN FAVOR OF ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH FEDERAL RESERVE
BOARD REGULATION A (OR ANY SUCCESSOR PROVISION) OR U.S. TREASURY REGULATION 31
C.F.R. § 203.14 (OR ANY SUCCESSOR PROVISION), AND SUCH FEDERAL RESERVE BANK MAY
ENFORCE SUCH PLEDGE OR SECURITY INTEREST IN ANY MANNER PERMITTED UNDER
APPLICABLE LAW.

 


ARTICLE XI

 


MISCELLANEOUS

 


SECTION 11.01         APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.


 


SECTION 11.02         WAIVER OF JURY.  THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDER EACH HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, THE NOTES OR THE RELATIONSHIPS ESTABLISHED HEREUNDER.


 


SECTION 11.03         JURISDICTION AND VENUE; SERVICE OF PROCESS.  (A)  THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDER EACH HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE
BOROUGH OF MANHATTAN, THE CITY OF NEW YORK FOR THE PURPOSE OF ANY SUIT, ACTION,
PROCEEDING OR JUDGMENT RELATING TO OR ARISING OUT OF ANY CREDIT DOCUMENT AND TO
THE LAYING OF VENUE IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK.  THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDER EACH HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO THE
LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN THE
AFORESAID COURTS AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(B)           THE BORROWER AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE
BORROWER AT ITS ADDRESS SET FORTH IN SUBSECTION 11.07(A) OR AT SUCH OTHER
ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT
THERETO.  THE BORROWER FURTHER AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT
TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

46

--------------------------------------------------------------------------------


 

(C)           THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SUBSECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

 


SECTION 11.04         SET-OFF.  THE BORROWER HEREBY AUTHORIZES THE LENDER, UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT AND AT ANY TIME AND FROM TIME TO TIME
DURING THE CONTINUANCE THEREOF, TO THE FULLEST EXTENT PERMITTED BY LAW, TO
SETOFF AND APPLY ANY AND ALL DEPOSITS (WHETHER GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL AND IN WHATEVER CURRENCY) AT ANY TIME HELD, AND
OTHER INDEBTEDNESS AT ANY TIME OWING, BY THE LENDER TO OR FOR THE CREDIT OR THE
ACCOUNT OF THE BORROWER AGAINST ANY OF THE OBLIGATIONS OF THE BORROWER, NOW OR
HEREAFTER EXISTING UNDER ANY CREDIT DOCUMENT, HELD BY THE LENDER, IRRESPECTIVE
OF WHETHER THE LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND
ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF THE LENDER UNDER THIS
SECTION 11.04 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER
RIGHTS OF SET-OFF) WHICH THE LENDER MAY HAVE.  THE LENDER, WHEN EXERCISING ITS
RIGHTS UNDER THIS SECTION 11.04, SHALL GIVE NOTICE THEREOF TO THE BORROWER AND
THE ADMINISTRATIVE AGENT CONCURRENTLY WITH OR PRIOR TO THE EXERCISE OF SUCH
RIGHTS; PROVIDED THAT FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY
OF SUCH EXERCISE.


 


SECTION 11.05         AMENDMENTS AND WAIVERS.  (A)  ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT (UNLESS OTHERWISE PROVIDED IN SUCH OTHER
CREDIT DOCUMENT) MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR WAIVED, BUT ONLY BY A
WRITTEN AMENDMENT OR SUPPLEMENT, OR WRITTEN WAIVER, SIGNED BY THE BORROWER AND
THE LENDER (AND, IF THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT ARE
AFFECTED THEREBY, BY THE ADMINISTRATIVE AGENT), OR THE ADMINISTRATIVE AGENT WITH
THE CONSENT OF THE LENDER.

 

(B)           EXCEPT TO THE EXTENT EXPRESSLY SET FORTH THEREIN, ANY WAIVER SHALL
BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR
WHICH SUCH WAIVER IS GIVEN.


 


SECTION 11.06         CUMULATIVE RIGHTS; NO WAIVER.  EACH AND EVERY RIGHT
GRANTED TO THE ADMINISTRATIVE AGENT AND THE LENDER HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT OR ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH, OR
ALLOWED THEM BY LAW OR EQUITY, SHALL BE CUMULATIVE AND NOT EXCLUSIVE AND MAY BE
EXERCISED FROM TIME TO TIME.  NO FAILURE ON THE PART OF THE ADMINISTRATIVE AGENT
OR THE LENDER TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT WILL OPERATE AS
A WAIVER THEREOF, NOR WILL ANY SINGLE OR PARTIAL EXERCISE BY THE ADMINISTRATIVE
AGENT OR THE LENDER OF ANY RIGHT PRECLUDE ANY OTHER OR FUTURE EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT.


 


SECTION 11.07         NOTICES.  (A)  ANY COMMUNICATION, DEMAND OR NOTICE TO BE
GIVEN HEREUNDER WILL BE DULY GIVEN WHEN DELIVERED IN WRITING OR BY TELECOPY TO A
PARTY AT ITS ADDRESS AS INDICATED BELOW OR SUCH OTHER ADDRESS AS SUCH PARTY MAY
SPECIFY IN A NOTICE TO EACH OTHER PARTY HERETO.  A COMMUNICATION, DEMAND OR
NOTICE GIVEN PURSUANT TO THIS SECTION 11.07 SHALL BE ADDRESSED:

 

If to the Borrower, at

 

Sterling Financial Corporation
111 North Wall Street
Spokane, WA  99201
Telecopy:  509-624-6233

 

Attention:  Chief Financial Officer

 

47

--------------------------------------------------------------------------------


 

with a copy to:

 

Witherspoon, Kelley, Davenport & Toole, P.S.
1100 U.S. Bank Building
422 West Riverside Avenue
Spokane, WA  99201
Telecopy:  509-458-2728

 

Attention: Andrew J. Schultheis, Esq.

 

If a Borrowing Request or in connection with any interest payment, then to the
Administrative Agent or Collateral Agent at

 

Bank of Scotland
565 Fifth Avenue
New York, New York  10017
Telecopy:  212-479-2807

 

Attention:  Shirley Vargas

 

If any other communication, then to the Administrative Agent or Collateral Agent
at

 

Bank of Scotland
565 Fifth Avenue
New York, New York  10017
Telecopy:  212-479-2807

 

Attention:  Shirley Vargas

 

with copy to:

 

Bank of Scotland
1420 5th Avenue, Suite 1475
Seattle, WA  98101
Telecopy:  206-343-4896

 

Attention:  Roderic Davis

 

If to the Lender, at :

 

Bank of Scotland
1420 5th Avenue, Suite 1475
Seattle, WA  98101
Telecopy:  206-343-4896

 

Attention:  Roderic Davis

 

This Section 11.07 shall not apply to notices referred to in Article II of this
Agreement, except to the extent set forth therein.

 

48

--------------------------------------------------------------------------------


 

(B)           UNLESS OTHERWISE PROVIDED TO THE CONTRARY HEREIN, ANY NOTICE WHICH
IS REQUIRED TO BE GIVEN IN WRITING PURSUANT TO THE TERMS OF THIS AGREEMENT MAY
BE GIVEN BY TELECOPY.


 


SECTION 11.08         CERTAIN ACKNOWLEDGMENTS.  THE BORROWER HEREBY CONFIRMS AND
ACKNOWLEDGES THAT (A) NEITHER THE ADMINISTRATIVE AGENT NOR THE LENDER HAS ANY
FIDUCIARY OR SIMILAR RELATIONSHIP TO THE BORROWER AND THAT THE RELATIONSHIP
ESTABLISHED BY THE CREDIT DOCUMENTS BETWEEN THE ADMINISTRATIVE AGENT AND THE
LENDER, ON THE ONE HAND, AND THE BORROWER, ON THE OTHER HAND, IS SOLELY THAT OF
CREDITOR AND DEBTOR AND (B) THAT NO JOINT VENTURE EXISTS BETWEEN THE BORROWER
AND THE LENDER.


 


SECTION 11.09         SEPARABILITY.  IN CASE ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN ANY CREDIT DOCUMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT UNDER ANY LAW, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN OR IN ANY OTHER CREDIT DOCUMENT SHALL NOT
IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


SECTION 11.10         PARTIES IN INTEREST.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER MAY
NOT ASSIGN ANY OF ITS RIGHTS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
LENDER, AND ANY PURPORTED ASSIGNMENT BY THE BORROWER WITHOUT SUCH CONSENT SHALL
BE VOID.


 


SECTION 11.11         EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL THE COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 11.12         CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT AND THE
LENDER AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED
BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL
AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT ANY PERSONS TO WHOM SUCH DISCLOSURE
IS MADE PURSUANT TO SECTION 11.12(A) OR 11.12(D) WILL BE INFORMED OF THE
CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN
CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO ANY
ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN,
ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, (G) WITH THE CONSENT OF
THE BORROWER OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY
AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (II) BECOMES
AVAILABLE TO THE ADMINISTRATIVE AGENT OR THE LENDER ON A NONCONFIDENTIAL BASIS
FROM A SOURCE OTHER THAN THE BORROWER.  FOR THE PURPOSES OF THIS SECTION,
“INFORMATION” MEANS ALL INFORMATION RECEIVED FROM THE BORROWER RELATING TO THE
BORROWER OR THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES, OTHER THAN ANY
SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT OR THE LENDER ON
A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE BORROWER; PROVIDED THAT, IN
THE CASE OF INFORMATION RECEIVED FROM THE BORROWER AFTER THE DATE HEREOF, SUCH
INFORMATION (EXCEPT AS DISCLOSED PURSUANT TO SECTION 7.01(A)(VIII)) IS CLEARLY
IDENTIFIED AT THE TIME OF DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO
MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE
CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS
EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE

 

49

--------------------------------------------------------------------------------


 


CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN
CONFIDENTIAL INFORMATION.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

STERLING FINANCIAL CORPORATION

 

 

 

 

 

By:

  /s/ William R. Basom

 

 

 

Name:

William R. Basom

 

 

Title:

Vice President, Treasurer

 

 

 

 

 

 

 

 

 

BANK OF SCOTLAND, as
Administrative Agent and Collateral Agent

 

 

 

 

 

By:

  /s/ Karen Weich

 

 

 

Name:

Karen Weich

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

BANK OF SCOTLAND, as the Lender

 

 

 

 

 

By:

  /s/ Karen Weich

 

 

 

Name:

Karen Weich

 

 

Title:

Assistant Vice President

 

51

--------------------------------------------------------------------------------